                  Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 1 of 85




 ~Qmatology Subssq~ent Visit                                                            Sl?~DALE,ISIS R.- 05-91'7-191-8
 ~ Fina1 Report



 Result Type:              Hematology Su~sequen#Visit
 Resin# Date:               16-Oct-2017 ~ 1:3Q MST
 Resuli Status:            Ruth (Verifl~d)
 performed By;             Fonseca MD, Rafael on iS-4ct-2047 11;30 MST
 Verified By;              Fonseca MD, Rafael an ~6-Oc4-2017 ~ 1:30 MST
 Encounter into:           ~ 035x32, Mayo Clinic in Arizona, MCA Patient, 02-Nov-2001 -



                                                   '~ ~Itlal R~~'JCft"~



 CHIEF ~OMPLAlNT/ft~ASQf~ FOFt VISIT:
 Follow up mulfiple myelorna, currently receiving therapy with daralumumab, Revlimid, and dexametha5ane, i3ow has
 completed 7 cycles.

 H3STORY 4F PRESENT lLI.N~SS:
 Mrs. Spedale returns today for hpr scheduled followup appointment. She is doing well and has na new symp#oms to
 report. Still has significant prc~blerns with swallawring and taking her rr~edications. The back part of herteefh still causes
 problems wh€le she is eating. She es concerned as the splitting of the Zyprexa has been associated with increased
 d rowsiness throughout fhe day, She would like to discuss the dosing with Dr. Stonnington. Her blood uvork looks dine and
 her free light chains are stable.

ALL~~GIES:
 ~, Ambisn.
2. Celeaoxib.
3. ,Anabolic steraicfs.
~4. Gabapentin.
6, Geodan.
7, Naproxen.
8. Oxa prazin,

 CURRANT MEDICATfONS:
 The medication record has been reviewed,

PAST M~f~iC~1L FIfS7DRY;
Past rnyeloma historyr:

giagnasis: She vvas first notod to have rnacroglossia which ultimately Isd to the diagnosis of amyloidosfs. She also had
evidence of submandibular gland enlargement, We sre seeing this patent at the request of Dr. Bn►ce Raphael, a
hematologist Warn New York City, who refers'ed the patient to us loran evaluation regarding myslama amyioidosis. This is
a patEentwho symptomatically presQnted with evaluat9on fnr macroglassia, was biopsied and x,vas found to have amyloid
dopasitian, The patient was subsequently found fa have on a bone marrow biopsy plasmaaytosis tha#wax variable,
st~me~vhere behveen 30% in the aspirate to SQ%-9Q%inane of the clot seakions. The patient a[sa was natecf fo have
rriulGple lytjc bony lesions nn ~e calvarium, 'the pratient was referred to us for consideration of treatment including
autcilagous stem cell transplanta'~ion. The petient denies ih~ presence of signs or symptoms associated with affter
arnyloid complications such as arthostaiic hypotension, peripheral n~uropathy, hepatamegaly, cardiac involvement, or
other. I note that she had an echocardiogram that showed a septum of7 mm and was forthe rr~ast ~arf normal. 'Fhe
patiEnt was ortginally diagnosed in the summer of 2008. She also had detection oft(14;16),


 k'rir~.t~d by:      Hausan, Amber L.                                                                             Page 1 of 2
 prix~xedon:         OS~DeG-207 OS:1S MST                                                                        {Cox~.tinued}
,.,~
                Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 2 of 85




 Hematology Subsequ~nt~7'fszt                                                           SYED.r~E,I~.2IS R - 05 917-1918
 * final Repoxt



 Treatment 1: GyBorD. `l`he patient had to be restarted on therapy with GyBorD in the summer of 2013 and compfeied that
 by year's end.

 Treatment 2:8G7. Mrs. S~edale received melphalan at 200 mglm2 an November 11 and received in~tusions of her stem
 cells bacfco~t 1 ~I13 anc! 1 ~I~4, She hfas been fallowecl by Meagan Higgins, NP, and Margaret Gallant, RN,ai the
 hos~rital, and has successfully recovered since h€r admission. She still has some weakness and continues to work on her
 appetite and mobility. Qvarall, however,she seomsto have recovered successfully frcrrri the tr~ns~lant and has had no
 complications since she was d(smissed,

 Treatment 3: CyBorD #2. Starting In August 2013. The patient was receiving but developed ~I faxicity, and it had to be
 discanEinuad. Completed the snd of 201 ,

 Treaiment4; Rd. Started October 2014. R~ceiveci until February uF20~15 when she hoc€ a DVT/P~, Because o#that,the
 patient ~cttieved art excellsnt~rasponse, but the therapy ultimately had to be stopped ~~cause of gab~raintestinal taxiciiy.
 did discuss with fhe patient main the possibility ofi a stem ceEl transplant, but she opted for a r't~aintenance strategy with
 Revlimld. She took Re~limid ftir about three months bui ultimately developed ~V'T with an ~soc'satec! pu[mnnary
 embolism.

Treatment &: Cllrtical trial partici~atit~n with B~"f'inhibitor (CPI-0610). Tookfor one month bu# harI to discontinue due to
#oxicity end develaprnent of manEa.
7"reatm~nf 6; Carfilzomib mono-th~rap~ followed by Car-C7X. Will start next of carfilzAmih single agent. Day 1 Cycle ~
 vas July 'i2, 2016. Tolerating v~rell.

Treatment 7: Para-Rd. Daraturr~umab plus Revlimid (10 mg)and de~c~methasone were started April 2017.

REVIEW CIF SYSTEMS:
ECOG perfarr►~ance status is 3. A 10-point system review was performed and is negative exc~pfi far what is mentioned in
the HPL

PHYSICAL ]CAM;
Physical examina~on was not dons this visit.

1MP12ESSIO ~E(R~!'ORTlPl.AlV:
7~e pafient is doing well with tre~tmen# and has na new syrnptart►s to repork. She was seen by LJrogynecr~logy and fihe
has a fallow-up appoinit'~ent wllh them, At tills point we will continue with infusions once per mon#h at the same dose
suggest. There are no changes planned in her treatment.




Co~ttple#ed Ackion List:
* Ferfarm by Fonseca MD, Rafael on 16-Oct-2017 1'I:~O M5T
  Sign by Fonseu~ MD, Rafael an 'i6-Oct-2047 1~ :30 MST
* Verify key Fonseca MD, Rafael on 16-Uct-2017 91:30 NiST




l~sin.ted by:      Hanson, A~~bez L.                                                                              Page 2 o'f2
~'rinted on:       08-Dec-2Q ~ 7 O8: X S MST                                                                  (Ez~d a~ ~t.eport)
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 3 of 85
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 4 of 85
                                  Next Page          Curtoar                     Import Data             Reset Form
                                                                                                        Form Approved: OMB No. 0910-0014
                   DEPARTMENT OF HEALTH AND HUMAN SERVICES                                              Expiration Date: April 30, 2015
                           Food and Drug Administration                                                 See PRA Statement on page 3.
           INVESTIGATIONAL NEW DRUG APPLICATION (IND)                                                   N07E: No drug/biologic may be shipped or
              (Title 21, Code of Federal Regulations(CFR)Part 312)                                      clinical investigation begun until an IND for that
                                                                                                        investigation is in effect(21 CFR 312.40)

1. Name of Sponsor                                                                                                2. Date of Submission (mm/dd/yyyy)
Constellation Pharmaceuticals                                                                                     06/05/2013
3. Sponsor Address                                                                                        4. Telephone Number (Include counhy code N
    Address 1 (Street address, P.O. box, company name c%)                                                    applicable and area code)
                                                                                                           617 714-QS73
    215 First Street
    Address 2(Apartment, suite, unit, building, door, etc.)
    Suite 2Q0
    City                                             State/ProvincelRegion
    Cambridge                                         MA
    Country                                                      ZIP or Postal Code
    USA                                                           02142
5. Names)of Drug (include al!available names: Trade, Generic, Chemical, or Code)                                  6. ~Nb Number (!t previously assigned)
 CP1-0610
2-((4S)-6-(4-~hlarophenyi)-1-methyl-4H-benzo[c]isoxazolo[4,5-eJazepin-4-yl) acetamide ConUnuaUon
 monohydrate                                                                                     Page for A~6
(also known as QDN02,CPI-267232)
7. (Proposed) Indication for Use                              Is this indication for a rare disease (prevalence <200,000 in U.S.)? n Yes            No
 Treatment of hematologic malignancies
                                                              Does this product have an FDA             It yes, provide the Orphan
                                                              Orphan Designation for this               Designation number for this       CoirilnuaHon
                                                              indication?                             I indication; ~                      pa9efp~#7
                                                                              D Yes ~ No ~
8. Phases) of Clinical Investigation to be conducted
                                                              Phase 1 n Phase 2 n Phase 3 n Other (Specify):
9. Lisf numbers of all Investigational New Drug Applications (21 CFR Part 312), New Drug Applications(21 CFR Part 314) , Qrug Master Files (21
   CFR Part 314.420),and Biologics License Applications(21 CFR Part 601)referred to in this application.



 10. IND submission should be consecutively numbered. The initial IND should be numbered "Serial number. 0000."             Serial Number
     The next submission (e.g., amendment, repoR, or correspondence)should be numbered "Serial Number: 0001."                         ~
     Subsequent submissions should be numbered consecutively in the order in which they are submitted..
 11. This submission contains the following (Select all that apply)
   {~ Initial Investigational New Drug Application (IND)        n Response to Clinical Hold      n Response To FDA Request For Information
    n Request For Reactivation Or Reinstatement                 n   Annual  Report               (~ General Correspondence
    n Development Safety Update Report     (DSUR)               n   Other (Specify):
    Pratacol Amendments)                  Information Amendments)                    Request for                    IND Safety Reports)
   n New Protocol                        (~ ChemistrylMicrobiology                  n Meeting                       n Initial Written Report
    n Change in Protocol                 [-( PharmacologylToxicology                n Proprietary Name Review       n Follow-up to a Written
    n New Investigator                   (~ Clinical          n Statistics          n Special Protocol Assessment       Report
    n PMR/PMC Protocol                    n Clinical Pharmacology                   n Formal Dispute Resolution
 12. Select the following only if applicable. (Justification statement must be submitted with application fo~any items selected below. Refer
     to the cited CFR section for further information.)                                      Expended Access Use, 21 CFR 312.300
     n Emergency Research Exception From Inforcned Consent                   (—~ Individual Patient, Non-         (- Intermediate Size Patient
       Requirements, 21 CFR 312.23(~                                             Emergency 21 CFR 312.310            Population, 21 CFR 312.315
     rl Charge Request, 21 CFR 312.8                                         n Individual Patient, Emergency       r Treatment IND or Protocol,
                                                                               21 CFR 312.310(d)                     21 CFF2 312.320

                                                                 For FDA Use Only
 CBER/DCC Receipt Stamp                               DDR Receipt Stamp                                     Division Assignment


                                                                                                            IND Number Assigned


~nou cnw •e~~ uia~~                                                                                                            ucr tn~u~.r~,. aer.~rraiw~~u~etu~   RF


          ~~                     r ►~



                                                                                                    CONSTELLATION PROD_006429
                         Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 5 of 85
             Previous Page             Next Page

    13. Contents of Application -This appiicaiion contains the following items (Select al!that apply)                                                              I

               1. Form FDA 1571 (21 CFR 392.23(aJ(1)J                                     6. Protocols)(Continued)
           ~1/ 2. Table of Contents(21 CFR 312,23(a)(2))                                    ~ ✓ d. Institutional Review Board data (21 CFR 312.23(a)(6)(iii)
                                                                                                     (b)) or completed Fortn(s) FDA 1572
               3. Introductory statement(21 CFR 312.23(a)(3))
                                                                                        ✓ 7. Chemistry, manufacturing, and control data
                                                                                        ~                                                            ,
           / 4. General Investigational plan (21 CFR 312.23(a)(3))
           ~                                                                                (21 CFR 312.23(a)(7)J
               5. Investigator's brochure (2f CFR 312.23(x)(5))                              ~1~'~ Environmental assessment or claim for exclusion
           p 6. Protocols)(21 CFR 312.23(a)(6)J                                                   (21 CFR 312.23(a)(7)(iv)(e))
                                                                                          8. Pharmacology and toxicology data (21 CFR 312.23(x)(8))
                  ✓ a. Study protocols)(21 CFR 312.23(a){6))
                  ~
                                                                                          9. Previous human experience(21 CFR 312,23(a)(9))
                  {✓ b. investigator data (27 CFR 312.23(a)(6)(iii)(bJ) or
                                                                                   r 10. Additional inforrnation (27 CFR 312.23(x)(10))
                        completed Fortn(s) FDA 1572
                                                                                   [  11. Biosimilar User Fee Cover Sheet(Form FDA 3792)
                  ~✓ c. Facilities data (2f CFR 312.23(a)(6J(iii)(b)) or completed
                        Forms) FDA 1572                                            ~✓ 12. Clinical Trials Certification of Compliance (Fprm FDA 3674)

    14. Is any part of the clinical study to be conducted by a contract research organization?           ~ Yes [No                 r
        If Yes, will any sponsor obligations be transferred to the contrail research o►ganization?        (~ Yes        [ No        ~
        If Yes, provide a statement containing the name and address of the contract research organization,                                       Cortdnuetlon
                                                                                                                                                 Page for X14
        identification of the clinical study, and a IisUng of the obligations transferred (use continuation page).


1   15. Name and Tiile of the person responsible for monftoring the conduct and progress of the clinical investigations
    Michael R. Cooper, MD, Chief Medical Officer
    16. Names) and Title{s) of the persons) responsible for review and evaluation of information relevant to the safety of the drug
                                                                                                                                                                   I



    Michael R. cooper, MD
    Chief Medical Officer


     agree not to begin clinical investlgadons until 30 days after FDA's receipt of the IND unless I receive eaNier notificat3~n
    by FDA that the studies may begin. Ialso agree not to begin or continue clinical Investigations covered by the IND if those
    studies are placed on clinical hold or financial hold. l agree that an Institutional Review Board (IRB) that complies with the
    requiremerrts set forth in 21 CFR Part 56 will be responsible for initial and continuing review and approval of each of the
    studies in the proposed clinical investigation. l agree to conduct the investigation in accordance with all other applicable
    regulatory requirement.
    17. Name of Sponsor or Sponsor's Authorized Representative
    Michael R. Cooper, MD, Chief Medical Officer, Constellation Pharmaceuticals
    18. Telephone Number (Include country code Happliceble and area code)           19. Facsimile (FAX) Number (Intrude country code rfapplicadle and area code)
               617 714-0573
    20. Address                                                                                                 21. Email Address
                                                                                                                michael.cooper@constellationpharmacom
       Address 1 (Street address, P.O. box, company name Go)
        215 First Street
        Address 2 (Aparimenf, suite, unit, building, floor, etc.)
        Suite 200
                                                                                                                22. Date of Sponsor's Signature (mm/dd/yyyy)
       City                                                State/Province/Region
                                                                                                                06/05/2013
        Cambridge                                           MA
       Country                                                         ZIP or Postal Code
        USA                                                            02142
    23. Name of Gountersigner


    24. Address of
       Address 1 (Street address, P.O. box, company name c%)

        Address 2 (ApaRment, suits, unit, building, floor, etc.}

        City                                               State/Province/Region                                     WARNING : A willfully False statement
                                                                                                                     is a criminal offense (U.S.C. Title 18,
       Country                                                 ZIP or Postal Code                                                  Sec. 1001).
        United States of America
    25. Signature of Sponsor or Sponsor's Authorized Representative       26. Signature of Countersigner


           ( `e                                    .,~.,                                                                                                Sign


rnc~~ ~nw ~r~r~ i~i~e~                                                         o....,, e..s3
                                                                                _~_ - _'
    -- -     --- - - -- Wau

                                                                      ~ _,__                    r_._                       1571ES             1113




                                                                                                            CONSTELLATION PROD_006430
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 6 of 85
                    Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 7 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927B33F6B6




                         Spedale v. Constellation: Preclinical Safety Testing of CPI-0610




                                           David Jacobson-Kram, PhD,DABT
                                                  ToxRox Consulting, LLC
                                                             McLean, VA
                      Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 8 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927633F666




            I.        Professional Background

                  ■   From 2014 to the present I have consulted with the pharmaceutical industry in the area of
                      non-clinical safety assessment. During that time I have worked with dozens of companies
                      ranging from virtual start-ups to the major pharn~as. Prior to the establishment of my
                      consultancy I worked as the head oftoxicology in FDA's Office ofNew Drugs for 11 years.
                      During that period I was the scientific lead for approximately 200
                      pharmacology/toxicology reviewers. Prior to joining FDA I was vice president of
                      toxicology for 15 years at BioReliance Corporation, a contract testing laboratory, I have
                      also served as a staff scientist in EPA's Office of Toxic Substances and held academic
                      positions at George Washington University School of Medicine and Johns Hopkins
                      University Oncology Center.
                  ■   30 graduate credits, Principles of Toxicology, Massachusetts Institute of Technology,
                      Cambridge, MA
                  ■   Certified Diplomat ofthe American Board of Toxicology 1996, recertified four times.

                      In preparation for my report, I was asked to provide an expert opinion on the regulatory
                      submission process for drug development, including the federal guidelines and regulations
                      governing the preclinical drug process. I was also asked to opine whether the preclinical
                      studies and submission by Constellation for the study drug CPI-0610 were sufficient and
                      were pursuant to federal regulation. Last, I have analyzed the preclinical data to determine
                      the toxicity ofthe study drug and whether additional neurotoxicity testing would have been
                      necessary in these circumstances.

            II.       Documents Reviewed
                  ■   ICH M3(R2)
                  ■   ICH S9
                  ■   Investigator's Brochure, CPI-0610 edition 5.1
                  ■   Investigator's Brochure, CPI-0619 edition 1
                  ■   Final Report —CPI-267232: Dose Escalation Toxicity and Taxicokinetics Study in Beagle
                      Dogs
                  ■   Final Report —CPI-267232: 14-Day Repeated Oral Dose Toxicity and Toxicokinetics
                      Study in Beagle Dogs
                  ■   Final Report — A 14-Day Study ofCPI-0610 by Oral Gavage in Rats with a 14-day recovery
                      period
                  ■   Final Report - A 14-Day Study ofCPI-0610 by Oral Gavage in the Beagle Dog with a 14-
                      day recovery period
                  ■   E. Korb, M. Herre, I. Zucker-Scharff, R.B. Daniell and C. D. Allis. BET protein Brd4
                      activates transcription in neurons and BST inhibitor Jql blocks memory in mice.
                      Nat Neurosci. 2015 Oct; 18(10): 1464-1473.
                       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 9 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927B33F666




            III.       Drug Development Process
                   The process for development of new drugs follows a standardized pathway throughout the
            regulatory submission. The pathway is clearly described in the International Committee on
            Harnzonizataion guidelines (www.ich.or~) and deal with issues of Safety, Quality and Efficacy.
            The guidelines describe the types ofstudies required to support an Investigational New Drug(IND)
            Application and a New Drug Application(NDA), as well as the sequence in which studies need to
            be performed.

                   Most phase 1 studies are first in man (FIM), i.e., the first time a new chemical entity is
            given to humans. Since there is no risk/benefit paradigm, the regulatory emphasis is on safety.
            The preclinical requirements to enable phase 1 studies are discussed in ICH M3(R2). These studies
            include toxicology studies in two species(rodent and nonrodent), safety pharmacology and genetic
            toxicology. The drug tested in the toxicology studies should be delivered by the same route as it
            will be delivered clinically during the phase 1 human trial, and should have a duration at least
            equivalent to the duration ofthe clinical study. The goals ofthese toxicology studies are to:

                   ■   determine a safe start dose for the clinical study drug;
                   ■   which if any organs may be adversely affected, acid if adverse effects are seen, are they
                       reversible after the drug is withdrawn; and
                   ■   pharmacokinetic parameters such as the time it takes for the drug to reach its maximum
                       concentration in the blood and the rate at which it is eliminated.

                    The ultimate goal is to define a No Adverse Effect Level (NOAEL) and then in
            coinbivation with a safety factor (usually 10-fold lower than the NOAEL), the start dose can be
            calculated. Sponsors use this information to design the clinical study and submit the information
            to FDA as part of a1i IND. FDA has 30 days to review the clinical protocol and supporting
            information to determine if, in their opinion, the study drug is safe to move forward with human
            clinical testing. Generally, the initial doses given to the study population are below the levels
            needed to have a pharmacological effect. The overall study is designed to determine drug
            tolerability, pharinacakinetics, pharmacological effects and to avoid any serious adverse events.

            Phase 1 studies designed to support the development of oncology drugs for the treatment of
            patients with advaliced disease and limited therapeutic options are very different from those
            described in ICH M3 (R2). It was recognized that a different guidance was needed to support
            preclinical safety testing for this class of drugs and guidance was published by ICH in 2009(ICH
            S9). As mentioned above, initial doses in phase 1 studies with healthy volunteers generally are
            below a level that causes a pharmacological effect. When treating oncology patients with advanced
            disease, it is desirable that patients are initially dosed at levels that have pharmacological effects.
            The goals of the preclinical studies are not to determine a NOAEL. Rather, initial clinical doses
            are based on a dose that produces 1/10 the Severely Toxic Dose in 10% of the animals(STD 10)
            for rodents. If the non-rodent is the most appropriate species, then 1/6 the Highest Non-Severely
            Toxic Dose (HNSTD)is considered an appropriate starting dose. The HNSTD is defined as the
            highest dose level that does not produce evidence of lethality, life-threatening toxicities or
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 10 of 85
DocuSign Envelope ID: CBD02295-DBE3-4881-A995-77927633F6B6




            iiieversible findings. This is a standard followed by the medical and regulatory community, and
            accepted by the FDA, when testing drug toxicity. As a result, it is generally expected that phase 1
            trials will produce some type of toxicity. Patients are closely monitored and clinical oncologists
            often titrate doses based on toxicity and tolerability.

            IV.      Constellation's Preclinical Studies and Toxicology Results
            In his expert report, Dr Sutton suggested that Constellation failed to perform a preclinical safety
            pharmacology study for neuratoxicity. ICH S9 says the following about safety pharmacology:

                     "An assessment of the pharmaceutical's effect an vital organ functions
                     (including cardiovascular, respiratory and central nervous systems) should be
                      available before the initiation of clinical studies; such parameters could be
                      included in general toxicology studies. Detailed clinical observations following
                      dosing and appropriate electrocardiographic ineasureinents in non-rodents are
                      generally considered sufficient. Conducting stand-alone safety pharmacology
                      studies to support studies in patients with advanced cancer is not called for. In
                      cases where specific concerns have been identified that could put patients at
                      significant additional risks in clinical trials, appropriate safety pharmacology
                      studies described in ICH S7A and/or S7B should be considered. In the absence
                      of a specific risk, such studies will not be called for to support clinical trials or
                      for marketing."

            In perforn~ing preclinical safety testing an CPI-0610, Constellation adhered to this guidance. Na
            specific safety concerns were identified that would have led to additional studies described in ICH
            S9. Rodents exhibit stereotypical behavior pattenls and deviations from normal behavior can be
            recognized when technicians perform daily clinical observations. These types of assessments were
            performed in both the rodent and dog studies. No change in behavior patterns were observed that
            might suggest neurological effects.

            A pivotal 14-day GLP toxicology study with recovery in rats (Study 0610-TOX-006) was
            performed as directed by ICH S9. The objectives of this study were to determine the potential
            toxicity of CPI-0610, when given by daily oral gavage at doses of0, 2,6,20 and 60 mg/lcg/day for
            up to 14 days to rats(l OM/l OF per group)and to evaluate the potential reversibility of any findings
            following a 14-day treahnent-free period. In addition, the toxicokinetic characteristics of CPI-
            0610 were determined. The following observations were made:

                     "At 60 mg/kg/day, due to severe adverse clinical signs, one toxicokinetic female
                     was euthanized on Day 9 and another was found dead o1i Day 11. The adverse
                     clinical signs, included early moribundity of females, decreased fecal output,
                     reduced fecal size, hunched posture, dehydration, prominent backbone, thin
                     body condition, decreased activity, decreased muscle tone, weakness, eyes
                     partially closed, cold to the touch, stained/wet/erected/oily/ungroomed fur and
                     hypersensitivity. In addition to the overt clinical toxicity, CPI-0610 was not
                     tolerated in finales and females at the high dose of 60 mg/kg/day and treatinent-


                                                               3
                    Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 11 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927B33F666




                         related changes included lower mean body weights compared to controls
                        (ranging from 1$ to 32%,)that were consistent with lower body weight gain and
                        food consumption (ranging from 22 to 61%)."

            Clearly, 60 mg/kg exceeded the maximum tolerated dose.

            At the end ofthe 14-day recovery period,

                        "all drug-related changes in animals previously given 60 ing/kg/day were
                        partially to fully reversible except for minimal to severe tubular degeneration in
                        the testes (correlating with decreased testicular weights and macroscopically
                        with small size) and secondary epididymidal alterations (oligo/aspennia and
                        cellular debris correlating macroscopically with small size). Partially unresolved
                        findings included clinical observations of suspected dehydration (males and
                        females), and hypersensitivity to touch, thin body condition and/or red stained
                        fur were still present in soiree female animals. CPI-0610-related effects at 20
                        mg/kg/day included lower mean body weight (-9%, compared to controls) and
                        mean food consumption (-10%) in males; decreases in spleen weights (19 to
                        30%)and minimal hypocellularity ofthe bone marrow in females. Mild vaginal
                        mucification was observed in 2 females; however the toxicological significance
                        ofthis finding remains unclear. These changes were considered not to be adverse
                        given the low magnitude, lack of any associated significant clinical signs and
                        complete reversibility over the course of the 14-day recovery period."

            It appears therefore that in rats, 20 mg/kg represented the MTD.Toxicokinetic data from this study
            are shown below.

                                                                         CPI-0610 Dose
                                           2 m /k /da         6 m / /da           20 m /k /da         60 m /k /da
               Parameter       Period    Male    Fe►nale     Male       Female   Male     Teinale   Male      Female
             Cmax               Day 1     191     224        682        515      2300     2960      9220      7970
             (ng/mL)           Day 14     282     398        1000       1080     2980     3040      9150      7640a
             AUC~o-t~           Day 1     970     867        3590       2970     13,100   13,100    107,000   87,400
             (ng•h/mL)~        Day 14     961     915        3290       2810     12,300   11,000    60,100    96,300a


            Ms Spedale received 150 ing BID for 14 days. Pharmacokinetic data from a phase 1 clinical study
            where patients were given doses from 6 to 400 rng QD showed that a single dose of 300 mg
            produced a Cn,ax of approximately 1700 ng/ml and an AUC of approximately 14,000 (ng•1~/mL).
            The Cmax with 150 ing BID would most likely be significantly lower. Therefore, Ms Spedale's
            exposures were mast closely mimicked at steady state in the rat 20 mg/kg group which showed no
            significant clinical signs. Three other patients also received 300 mg and seven other patients were
            dosed with 400 mg QD without neurotoxicological effects.




                                                                   :!
                    Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 12 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927633F6B6




            A pivotal 14-day GLP repeated dose toxicity study with recovery animals was conducted in dogs
           (Study 0610-TOX-007):

                       "The objectives of this study were to determine the potential toxicity of CPI-
                       0610, when given at doses of0, 2,4 or 8 mg/kg/day by daily oral gavage for 14
                       days to dogs(3M/3F per group)and to evaluate the potential reversibility of any
                       findings following a 14-day treatment-free period. In addition, biamarkers of
                       target engagement and toxicokinetic characteristics were determined. There
                       were two preterminal deaths during the course of the study. One male at $
                       ing/kg/day and one female at 8 mg/kg/day were euthanized an Days 10 and 14,
                       respectively, due to poor and deteriorating condition. The cause of deterioration
                       for both animals was causidered to be due to lung inflammation and hemorrhage,
                       associated with CPI-0610-related macroscopic changes observed in the lungs,
                       trachea, heart and pericardium. CPI-0610 was well-tolerated at doses
                       4ing~Jkg/day and no treatment-related effects were observed on clinical
                       observations, body weights, food consumption, hematology, caagulatiou,
                       clinical chemistry, or urinalysis findings."
            Clearly the 8 ing/kg exceeded the MTD.The toxicokinetic data from this study are shown below.

                                                                        CPI-0610 Dose
                 Parameter        Period          2 m /k /da             4 m /k /da              8/6a m / /da
                                               Male          Female   Male       Temale        Male        Fe►nale
                 c~X              Dayl         581           591       1030      895           1910         2440
                 (ng/mL)          Day 14       631           527       1390      1340          1970a        4010
                 AUC~o_~~         Day 1        3900          3810      7610      589Q          18600       16900
                 (ng~hr/mL)       Day 14       4550          4170     10600      12100        19800a       52200


            Ms Spedale's exposures most closely mimic those seen in dogs given 4 mg/kg at steady state which
            were well tolerated in the dog study i.e. at this dose no significant behavioral changes were seen
            in these animals.
            V.         Opinions
            In his written expert opinion Dr Sutton says: "He (Dr Cooper) is uncertain as to "FOB" stands for,
             admits he has never heard of The Irwin Screen, does not know what motor activity neuratoxicity
            tests are, and has never heard of open field figure eight cage rack chambers". As noted above, a
             standalone neurobehavioral test such as the Irwin screen is not required for drugs such as CPI-
             0610 which are covered under ICH S9. To confirm that the Oncology Division at FDA follows
            this guidance,Icontacted a toxicology supervisor in tl~e division. Her response was as follows:

                        "While safety pharm (CNS, resp, and CV) assessments are done with the initial
                       IND, no stand-alone studies are needed. CNS and resp assessments are typically
                        done through standard endpoints of general tox (clip ob + histopath). CV
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 13 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927B33F666




                      assessment is done by adding additional endpoints into the general tax (e.g.
                      ECG,etc)."

            Nothing in the behavior of the animals or in the histopathological evaluation suggested a risk for
            neurotoxicity.
                     In his expert opinion Dr Sutton states that:

                    "The Chief Medical Officer at Constellation Pharmaceuticals lacked an in-depth
                    understanding ofthe potential effect oftheir drug on the epigenome and health of neuronal
                    and non-neuronal populations in the central nervous system." Epigenomics is still a
                    relatively new field; tests for epigenomic effects are not required for any drug either under
                    ICH M3(R2)or ICH S9. Therefore, Constellation was not required to test for epigenomic
                    effects during the preclinical phase. The study by E. Korb et al. (E. Korb, M. Herre, I.
                    Zucker-Scharff, R.B. Darnell and C. D. Allis. BET protein Brd4 activates transcription in
                    neurons and BET inhibitor Jql blocks memory in mice. Nat Neurosci. 2015 Oct; 18(10):
                    1464-1473), showed that BET inhibitors can cross the blood brain barrier and enter
                    neurons and interact with Brd4. This interaction in mice appears to affect the process of
                    inemary consolidation which can block long-term memory formation and appears to reduce
                    chemically-induced seizures. I am not aware of any connection between inhibition of
                    memory consolidation and mania. It is my opinion that including this information in the
                    informed consent form would not have affected the willingness of patients to enroll in the
                    study. Oncology drugs developed under ICH S9 are designed to treat patients with
                    advanced cancer whose disease is refractory or resistant to available therapy, or where
                    current therapy is not considered to be providing benefit. The informed consent clearly
                    states that the study is designed to test tolerability and pharmacokinetics. This patient
                    population would likely accept the potential risk of some loss in the ability to form long-
                    term memories

            Was Constellation negligent in not performing additional neurobehavioral studies of CPI-0610?
            In my opinion they were not. The preclinical studies did not suggest that drug treatment affected
            the normal stereotypical behavior of experimental animals and no histopathology of the central
            nervous system was seen. Neurobehavioral effects were not seen in other patients treated similarly
            or inpatients receiving higher doses ofthe drug.

            Constellation performed all the preclinical studies required by ICH S9 and FDA's conclusion that
            the proposed clinical study was sufficiently supported by preclinical toxicology studies i.e., no
            clinical hold was issued. It is my opinion that Constellation performed due diligence in its
            preclinical safety assessment.




                                                               D
                    Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 14 of 85
DocuSign Envelope ID: CBD02295-DBE3-4681-A995-77927633F666




            VI.      Conclusion

            It is my opinion that Constellation performed due diligence in its preclinical safety assessment.
            This conclusion is supported by the facts that:

                     1)Constellation performed all the preclinical studies required by ICH S9.
                     2)FDA agreed that the study was safe to proceed since they did not issue a clinical hold
                     3)The preclinical package that I reviewed is standard in the industry and consistent with
                     the regulatory guidelines



                                                                                DocuSigned by:



                                                                            C   ~~ .~~~Sb1n,—~''a~
                                                                                49355CAB5D364AC...


                                                                         David Jacobson-Kram, PhD,DABT

                                                                            9/4/2018 11:19:08 PM BST
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 15 of 85
      Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 16 of 85




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA




 IRIS SPEDALE and DANIEL SPEDALE,
 husband and wife,                                                      Civil No. 2:17-CV-00109-
                                                                        ESW
                               Plaintiffs,
                -against-

 CONSTELLATION PHARMACEUTICALS,INC.,

                                Defendant.
                            -------------------


                            AFFIDAVIT OF DR.ROBERT SIMS

STATE OF MASSACHUSETTS
                                       ss..
COUNTY OF MIDDLESEX:


Dr. Robert Sims, being duly sworn, deposes and says:

       1. I am currently employed at Constellation Pharmaceuticals, Inc. as Senior Vice

President, Research. I have been employed at Constellation since 2008.

       2. I have received my Bachelors of Science in Microbiology and Ph.D. in Cellular and

Molecular Biology from the Uiuversity ofTexas at Austin.

       3.   My scientific focus and expertise is in the areas of cellular and molecular biology,

biochemistry and pharmacology with all emphasis on chromatin and epigenetics.

       4. I personally was involved in the preclinical and clinical development of the study

drug at issue in this litigation, CPI-0610, since 2010 and was the team co-leader that discovered

CPI-0610. I oversaw the translational biology activities for CPI-0610 until 2017.




                                                  1
      Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 17 of 85




        5. I ain familiar with the article titled,"BET protein Brd4 activates transcriptions in neurons

and BET inhibitor JQ1 blocks memory in mice," ("Article") published in Nature Neuroscience in

August 2015, which was co-authored by Dr. C David Allis.

       6. I have spoken with counsel for Constellation Pharmaceuticals, Inc. regarding the above-

captioned matter and have been made aware that plaintiffs' expert neurologist, Dr. James P. Sutton,

M.D.,has opined that the Article had proven that BET inhibitors could cause brain injury in mammals.

       7. I submit this affidavit to clarify the findings of the Article and to correct any

inisinterpretationsthat Dr. Sutton has ofthe Article and any factually inaccurate statements made about

the findings in the .Article.

       8. The purpose of this article and testing was to evaluate potential effects of a chromatic

regulator, BRD4, on gene expression and any dovv~istrea~n biological responses in a neuronal setting

in neuronal cells and animal behavioral experiments.

       9. The BET inhibitor being used in this study (JQ1) was not the same BET ii~lubitor that

Constellation was developing, or more specifically, not the same as CPI-0610.

        10. Based on my expertise in pharmacology and experience with BET ii~llibitors generally, it

camlot be assiu~led that two chemically distinct BET bromodomain inhibitors have the same

pharmacakinetic properties, blood brain barrier penetration, and pharmacologic effects without direct

and comparative experimental deternlination.

       11. After significant testing had been done in mice with the JQ 1 ii~llibitor, it was determined

that there was a change in the gene transcription in the neurons that exhibited a very specific behavioral

effect on long-terns memory formation as indicated on one test, novel object recognition. Tlus effect

that was identified was very subtle and was iirunediately reversible upon discontinuation ofthe BET

inhibitor.



                                                    2
      Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 18 of 85




        12. There were no major changes in short-term memory, movement, learning ability or

aiixiety,so the neurological and psychological characteristics ofthe mice were considered to be normal

and unaffected by the BET i111ubitor.

        13. There were no findings that the mice suffered brain cell death or change in the brain's

neuronal structure.

        14. Therefore, any statement that the Article suggests BET inhibitors could cause brain injury

in marrnnals is factually inaccurate.

        15. No findings derived from this Article would suggest that Constellation's BET inhibitor,

CPI-0610, would negatively affect an individual's brain function or psychological state.

        16. I can confirnl that based on my personal involveme~it with the preclinical studies for CPI-

0610,the brain and central nervous system was tested during 6 independent general toxicology studies

and no findings ofneurological or psychological issues were found.

        17. As of this date, I ain aware of no FDA regulation or guideline that requires specific

neurotoxicity testing for BET ii~llibitors due to concern of the ii~liibitor causing neurological and/or

psychological issues.

        18. During the tune that the research underlying the Article was being conducted and

through the publication, I have had contact with Dr. Allis. However, he never mentioned the

findings of the research with respect to the work we were undertaking at Constellation, nor

would I expect him to do so. The data and findings did not and would not have any significance

to the work of Constellation, nor would it have created a concern or "red flag" for our team

requiring any other action that what was taken in the preclinical warkup and protocol far CPI-

0610.




                                                   3
     Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 19 of 85




       The foregoing statements made by me are true and carrcet'to fih.e best o~ my lrnawlcdge. I

am aware that ifthe f'~re~ang are- willfizlly false, I am subject to punishment.

Dated; New York,New Yark.
       November 1 ~, 201.E
                                                                           .-~.


                                                                    r:     pert Sims


Sworn:and Subscribed                                                     E .
before me this ~ Q   day of oveinber, 2018              ~~,~~ot~'Y ~~~ur°°~~'~
                                                        s                     ~n
                                                       '''
                                                        . ~c~'            w~~~
   V
                                                         y•              `~~ S~

                                                                   •MP'S`~`~~`
                                                         r~~~i(N OF
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 20 of 85
                               Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 21 of 85

           _ gyp S}~SfCi1~
        ~~Vw             ~~~


                                   DEPARTMENT OF HEALTH AND HUMAN SERVICES
       O
        ~~~                    _
           h.,a                                                                            Food and Drug Administration
                                                                                           Silver Spring MD 20993


            IND 118814
                                                                                        STUDY MAY PROCEED

            Constellation Pharmaceuticals
            Attention: Michael R. Cooper, M.D.
            Chief Medical Officer
            215 First Street, Suite 200
            Cambridge, MA 02142


             Dear Dr. Cooper:

            Please refer to your Investigational New Drug Application(IND)submitted under section 505(i)
            of the Federal Food,Drug,and Cosmetic Act for CPI-0610.

             We have completed our 30-day, safety review of your application and have concluded that you
             may proceed with your proposed clinical investigation for treatment of hematologic
             malignancies.

            In addition, we have the following comments for your consideration:

             Non-Clinical

                     Your IND included draft reports of nonclinical toxicology studies. We thus remind you that
                     quality assured final reports for your repeat dose studies in rats and dogs (Study #s 0610-
                     TOX-006 and 0610-TOX-007)should be available to us upon request before (October 04,
                     2013) which is 120 days from the date of our receipt of the IND. You should also submit to
                     us a description of any differences between the finalized study reports and the information
                     presented in the initial draft reports. Please refer to Guidance for Industry Q&A document
                     "Content and Format ofInvestigational New Drug Applications (IND's)for Phase 1 Studies
                     ofDrugs,Including Well-characterized, Therapeutic, Biotechnology-derived Products" for
                     further details.

             Clinical Pharmacology

                       Regarding your first-in-human protocol:
                       1. Consider adding a food effect cohort to your proposed study or another early study to
                          obtain preliminary food effect data on the pharmacokinetics and safety of the drug to
                          guide dosing recommendations for the clinical safety and efficacy studies.

                       2. Consider adding Hour 12 and Hour 24 PK sampling times after last dose of your
                          proposed product in Cycle 1 to be sure that the terminal TIiZ may be reliably estimated.




Reference ID: 3333841
                 Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 22 of 85

           IND 118814
           Page 2




              During; the development of CPI-0610, address the following:
              1. Characterize single and multiple dose pharmacokinetics, as well as dose proportionality
                 in humans.

              2. Conduct population pharmacokinetic analysis to evaluate the effect of intrinsic and
                 extrinsic factors on the pharmacokinetics of CPI-0610 in humans.

              3. As the development of your drug progresses, you should pool available clinical data and
                 conduct thorough dose-response and exposure-response analyses for safety and
                 effectiveness. Such analyses should be updated periodically using newly generated data.
                 This effort will be crucial for selecting optimal doses far registration studies. Refer to
                 Guidances for Industry Population Pharmacokinetics and Exposure-Response
                 Relationships —Study Design, Data Analysis, and Re ~ulator~~~lications for more
                 information.

              4. Validate the analytical methods used to determine the concentrations of CPI-0610(and its
                 metabolites). Refer to the Guidance for Industry Bioanalvtical Method Validation.

              5. Quantitate and characterize the mechanisms)of potential drug-drug interactions to
                 determine the need for in vivo studies. This should include an evaluation of the in vitro
                 ability of CPI-0610 (and its metabolites) to act as substrates, inhibitors or inducers of
                 cytochrome P450 enzymes,conjugating enzymes and transporters. For an updated list of
                 potential metabolic pathways and transporters identified by the Agency please refer to the
                 newly released Drub Interaction Studies Draft Guidance for more information.

              6. Identify the pathways by which CPI-0610(and its metabolites) are eliminated and
                 excreted to determine the need for organ impairment trial(s). Please refer to the
                 Guidances for Industry Pharmacokinetics in Patients with Impaired Renal Function and
                 Pharrnacokinetics in Patients with Impaired Hepatic Function for more information.

              7. Evaluate QT/QTc interval prolongation potential of CPI-0610. In oncology, alternative
                 proposals to the"TQT" trial may be appropriate. Submit your overall QT risk evaluation
                 plan for FDA review. For more information,refer to the Guidance for Industry entitled
                 E14 Clinical Evaluation of QT/QTc Interval Proloneta    .

                  As stated above,food-effect bioavailability studies should be conducted early in the drug
                  development to guide the decisions to administer the drug with or without food, and
                  select formulations for further development. Food-effect bioavailability information
                  should be available to design clinical safety and efficacy studies. Conduct a food effect
                  trial per Guidance for Industry Tood-Effect Bioavailability and Ted Bioequivalence
                  Studies.

              9. Determine bioavailability of CPI-0610 in humans per Guidance for Industry
                 Bioavailability and Bioequivalefice Studiesfor Orally Administered Drub Products —
                 General Considerations.




Reference ID: 3333841
                 Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 23 of 85

          IND 118814
          Page 3




           As sponsor of this IND,you are responsible for compliance with the FDCA
          (21 U.S.C. §§ 301 et. seq.) as well as the implementing regulations [Title 21 of the Code of
           Federal Regulations(CFR)]. A searchable version of these regulations is available at
           http://www.accessdata.fda. gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm. Your responsibilities
           include:

               Reporting any unexpected fatal or life-threatening suspected adverse reactions to this
               Division no later than 7 calendar days after initial receipt of the information
               [21 CFR 312.32(c)(2)].

                If your IND is in eCTD format,submit 7-day reports electronically in eCTD format via the
                FDA Electronic Submissions Gateway(ESG). To obtain an ESG account, see information
                at the end of this letter.

                If your IND is not in eCTD format:

               • you should submit 7-day reports by a rapid means of communication, preferably by
                 facsimile or email. You should address each submission to the Regulatory Project Manager
                 and/or to the Chief, Project Management Staff;

               • if you intend to submit 7-day reports by email, you should obtain a secure email account
                 with FDA (see information at the end of this letter);

               • if you also send copies of these reports to your IND,the submission should have the
                 same date as your facsimile or email submission and be clearly marked as "Duplicate."

                Reporting any (1)serious, unexpected suspected adverse reactions,(2)findings from other
                clinical, animal,or in-vitro studies that suggest significant human risk, and (3) a clinically
                important increase in the rate of a serious suspected adverse reaction to this Division and to
                all investigators no later than 15 calendar days after determining that the information
                qualifies for reporting [21 CFR 312.32(c)(1)]. If your IND is in eCTD format,submit 15-
                day reports to FDA electronically in eCTD format. If your IND is not in eCTD format, you
                may submit 15-day reports in paper format; and

                Submitting annual progress reports within 60 days of the anniversary of the date that the
                IND went into effect(the date clinical studies were permitted to begin)[21 CFR 312.33].

          SUBMISSION REQUIREMENTS

          Cite the IND number listed above at the top of the first page of any communications concerning
          this application. Each submission to this IND must be provided in triplicate (original plus two
          copies). Please include three originals of all illustrations that do not reproduce well. Send all
          submissions,electronic or paper,including those sent by overnight mail or courier, to the
          following address:




Reference ID: 3333841
                 Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 24 of 85

          IND 118814
          Page 4


                  Food and Drug Administration
                  Center for Drug Evaluation and Research
                  Division of Hematology Products
                  5901-B Ammendale Road
                  Beltsville, MD 20705-1266

          All regulatory documents submitted in paper should be three-hole punched on the left side of the
          page and bound. The left margin should be at least three-fourths of an inch to assure text is not
          obscured in the fastened area. Standard paper size (8-1/2 by 11 inches) should be used; however,
          it may occasionally be necessary to use individual pages larger than standard paper size.
          Non-standard,large pages should be folded and mounted to allow the page to be opened for
          review without disassembling the jacket and refolded without damage when the volume is
          shelved. Shipping unbound documents may result in the loss of portions of the submission or an
          unnecessary delay in processing which could have an adverse impact on the review of the
          submission. For additional information,see
          http:Uwww.fda.gov/Drugs/DevelopmentApprovalProcess/FormsSubmissianRequirements/Drug
          MasterFilesDMFs/ucm073080.htm.

          Secure email between CDER and sponsors is useful for informal communications when
          confidential information may be included in the message (for example, trade secrets or patient
          information). If you have not already established secure email with the FDA and would like to
          set it up,send an email request to SecureEmail@fda.hhs.gov. Please note that secure email may
          not be used for formal regulatory submissions to applications (except for 7-day safety reports for
          INDs not in eCTD format).

          The FDA Electronic Submissions Gateway(ESG)is the central transmission point for sending
          information electronically to the FDA and enables the secure submission of regulatory
          information for review. If your IND is in eCTD format, you should obtain an ESG account. For
          additional information,see
          http://www.fda.g ov/ForIndustry/ElectronicSubmissionsGateway/.

          If you have any questions, please contact me at(301)796-8493.

                                                   Sincerely,

                                                   {See appended electronic sig>f~atacf-e page}

                                                   Patricia Garvey,R.Ph.
                                                   Senior Regulatory Project Manager
                                                   Division of Hematology Products
                                                   Office of Hematology and C?ncology Products
                                                   Center for Drug Evaluation and Research




Reference ID: 3333841
                 Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 25 of 85



    This is a representation of an electronic record that was signed
    electronically and this page is the manifestation of the electronic
    signature.

    /s/


    PATRICIA N GARVEY
    06/28/2013




Reference ID: 3333841
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 26 of 85
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 27 of 85




                                            t:..~
                                             ~
                                             :    ~,~.

                                             ~`;,
                                      ~,     ~' ~        ~~,'~t~~~I~~~ ~~   v~~t ?4




                                  Investigator's Brochure

                                                  CPI-0610



Sponsor:                                                 Constellation Pharmaceuticals
                                                         215 First Street, Suite 200
                                                         Cambridge, MA 02142

Edition Number:                                          005.1
Release Date:                                            30 Apri12018

Replaces Previous Edition Number:                        005
Previous Release Date                                    28 February 2018




                                           Confidentiality Statement
  This document is the proprietary and confidential property of Constellation Pharmaceuticals.




Constellation Pharmaceuticals, Inc.                      Con~ciential                                               1
                                                                                      CONSTELLATION PRODUCTION_016990
           Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 28 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                                                        30 Apri12018

                                                    TABLE OF CONTENTS


 TABLE OF CONTENTS................................................................................................................ 2
 TABLE OF TABLES ..................................................................................................................... 3
1ABLE OF FIGUR~S .................................................................................................................... 4
'
 LIST OF ABBREVIATIONS......................................................................................................... 5
 1      SUMMARY............................................................................................................................7
 2     INTRODUCTION .................................................................................................................. 9
 3 PHYSICAL,CHEMICAL,AND PHARMACEUTICAL PROPERTIES AND
   FORMULATION ..................................................................................................................... 11
     3.1       Drug Substance ............................................................................................................. 11
     3.2       Drug Product................................................................................................................. 11
     3.3       Route of Adininistration ............................................................................................... 11
     3.4       Drug Handling .............................................................................................................. 11
 4      NONCLINICAL STUDIES.................................................................................................. 12
     4.1       Nonclinical Phannacology ............................................................................................ 12
       4.1.1        Primary Pharmacodynainics ................................................................................... 12
       4.1.2        Secondary Pharmacodynainics ............................................................................... 16
       4.1.3        Safety Pharmacology .............................................................................................. 16
     4.2       Pharmacokinetics and Product Metabolism in Animals ............................................... 16
       4.2.1        Absorption...............................................................................................................16
       4.2.2        Protein Binding and Stability.................................................................................. 17
       4.2.3        Metabolisin ............................................................................................................. 17
       4.2.4        Pharinacokinetic Drug Interactions......................................................................... 18
     4.3       Toxicalogy .................................................................................................................... 18
       4.3.1        Single-Dose Toxicity Studies ................................................................................. 18
       4.3.2        Repeat-Dose Toxicology Studies............................................................................ 19
       4.3.3        Geuotoxicity Studies............................................................................................... 21
       4.3.4        Reproduction and Developmental Toxicity ............................................................ 21
       4.3.5        Carcinogenicity .......................................................................................................21
       4.3.6        Local Tolerance ...................................................................................................... 21
       4.3.7        Other Toxicity ......................................................................................................... 21
       4.3.8        Summary of Observations in the Toxicology Studies ............................................ 21
5       AFFECTS IN HUMANS ...................................................................................................... 23



 Constellation Pharmaceuticals, Inc.                             Confidential                                                                  2
                                                                                                 CONSTELLATION PRODUCTION_016991
          Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 29 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                                                             30 Apri12018

    5.1     Introduction................................................................................................................... 23
    5.2     Pharmacokinetics and Product Metabolism in Humans ............................................... 24
      52.1         Pharmacokinetics .................................................................................................... 24
      52.2         Pharmacodynamics in Humans............................................................................... 25
    5.3       Safety and Efficacy ....................................................................................................... 26
      5.3.1    Safety in Patients with Hematologic Malignancies Treated with CPI-061 Q in Phase
      1, Dose Escalation Clinical Studies ...................................................................................... 26
      5.3.2        Efficacy in Patients with Hematologic Malignancies............................................. 30
6     SUMMARY OF DATA AND GUIDANCE FOR THE INVESTIGATORS ...................... 32
    6.1       Hematologic Toxicity ................................................................................................... 32
      6.1.1        Throinbocytopenia .................................................................................................. 32
      6.1.2        Neutropenia and Lymphopenia............................................................................... 33
    62        Gastrointestinal Toxicity............................................................................................... 33
    6.3       Testicular Toxicity ........................................................................................................ 34
    6.4       Hyperglycemia .............:................................................................................................34
    6.5       Mutagenic and Teratogenic Potential ........................................................................... 35
    6.6       Drug-drug Interactions.................................................................................................. 35
7 REFERENCE SAFETY INFORMATION FOR ASSESSMENT OF EXPECTEDNESS OF
  SERIOUS ADVERSE REACTIONS ....................................................................................... 36
8     REFERENCES ..................................................................................................................... 37


                                                       TABLE OF TABLES


Table 1         Mean(~ SD)Phannacokinetic Parameters of CPI-0610 Dosage Forins in Male
                Beagle Dogs Following 2.5 mg/kg Oral Administration after Famotidine or Feeding
                Pretreatment or No Pretream~ent ............................................................................... 17
Table 2         Metabolite Proles of CPI-0610 in Cryopreserved Hepatocytes .............................. 18
Table 3         Mean CPI-0610 Toxicokinetic Parameters in Rats ................................................... 19
Table 4         Mean CPI-0610 Toxicokinetic Parameters in Dogs .................................................. 21
Table 5         Day 1 Mean CPI-0610 Pharmacakinetic Parameters from Patients Primarily in Study
                0610-01 a ..................................................................................................................... 25
Table 6         Treatment-emergent Adverse Events that were Considered Related to Study Drug in
                >4% of Patients in Any ofthe Phase 1 CPI-0610 Clinical Studies as of27 June 2017
                 .................................................................................................................................. 28
Table 7         Treatment-Emergent Serious Adverse Events that were Report in >2 Patients in Any
                ofthe Phase 1 CPI-0610 Clinical Studies as of 27 June 2017......... ........................ 30
Table 8         Serious Adverse Reactions Reported in Patients Treated with at Least One Dose of
                CPI-0610 as of 27 June 2017a.................................................................................... 36



Constellation Pharmaceuticals, Inc.                              Confidential                                                                       3
                                                                                                    CONSTELLATION PRODUCTION_016992
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 30 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                                                     30 April 2018

                                                  TABLE OF FIGURES


Figure 1      CPI-0610 Suppresses the Expression of MYC and Up-regulates the MYC-target
              Gene p21 .................................................................................................................... 13
Figure 2      CPI-0610 suppresses the expression ofIL6 and IL10 ............................................... 13
Figure 3      Anti-tuinar Activity of CPI-0610 against Raji Burkitt Lymphoma Xenografts in
              SCID Mice ................................................................................................................. 14
Figure 4      Tumor expression of MYC mRNA and Plasma Concentrations of CPI-0610
              Following a Single Oral Dose in the Raji Burkitt Lymphoma Xenograft Model ..... 15
Figure 5      Anti-tumor Activity of CPI-0610 against MV4-11 Acute Leukemia Xenografts in
              Nude Mice ................................................................................................................. 15
Figure 6      Repression of BST-target Genes IL8 and CCR1 in Circulating Blaod 2 Hours Past-
              dose as a Function ofthe Plasma Concentration of CPI-0610.................................. 26




ConstellaCion Pharmaceuticals, Inc.                          Confidential                                                                   4
                                                                                              CONSTELLATION PRODUCTION_016993
          Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 31 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                            30 Apri12018

                                        LIST OF ABBREVIATIONS


Abbreviation                          Definition
ABC                                   Activated B-cell
ADME                                  Absorption, distriUution, metabolism, and excretion
AUC                                   Area under the curve
BD                                    Bromodomain
BET                                   Bromodomain and extra-terminal
BID                                   Twice a day
ChIP                                  chromatin immunoprecipitation
CL                                    Clearance
CL;,,~                                Intrinsic clearance

Cmax                                  Maximum concentration

C„~~nss                               Steady state trough concentrations
CMML                                  Chronic myelomonocytic leukemia
CTCAE                                 Common Terminology Criteria for Adverse Events
CYP                                   Cytochrome P450
DLBCL                                 Diffuse large B-cell lymphoma
DLT                                   Dose-limiting toxicity
EC90                                  Concentration causing 90% of the maximum effect
F                                     Bioavailability
FL                                    Follicular lymphoma
GCB                                   Germinal center B-cell
GI                                    Gastrointestinal
GI50                                  Half maximal growth inhiUition
GLP                                   Good Laboratory Practice
HDPE                                  High density polyethylene
hERG                                  Human ether-a-go-go gene
HNSTD                                 Highest non-severely toxic dose
HPMC                                  Hydroxypropyl methylcellulose
HSC                                   Hematopoietic stem cells
ICso                                  Half maximal inhibitory concentration
ICH                                   International Conference on Harmonization
IL-6                                  Interleukin-6
IV                                    Intravenous
Ka                                    aUsorption rate constant
Ka                                    Dissociation constant



Constellation Phazmaceuticals, Inc.                      Confidential                                          5
                                                                               CONSTELLATION PRODUCTION_016994
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 32 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                                    30 April 2018

KO                                    Knockout
LPS                                   Lipopolysaccharide
MDS                                   Myelodysplastic syndrome
MEF                                   Marine embryonic fibroblasts
MPN                                   Myeloproliferative neoplasm
MT-1                                  Melatonin type 1 receptor
MT-2                                  Melatonin type 2 receptor
MTD                                   Maximum tolerated dose
ND                                    Not detected
NF-xB                                 Nuclear factor kappa-light-chain-enhancer of activated B cells
NOAEL                                 No observable adverse effect level
PBMC                                  Peripheral blood mononuclear cell
PD                                    Pharmacodynamic
PK                                    Pharmacokinetics
PO                                    Orally
PR                                    Partial response
QD                                    Once daily
gPCR                                  Quantitative polymerase chain reaction
SC                                    Subcutaneous
shRNA                                 small hairpin riUonucleic acid
STD~o                                 Severely toxic dose in 10% of animals
TIiZ                                  Elimination half-life
TID                                   Three times daily
TNF-a                                 tumor necrosis factor-alfa
TGI                                   Tumor growth inhibition
Vd                                    Volume of distriUution




Constellation Pharmaceuticals, Inc.                      Confidential                                                  6
                                                                               CONSTELLATION PRODUCTION_016995
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 33 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                               30 Apri12018


     SUMMARY
CPI-0610 is a small molecule inhibitor of BET (bromodoinain and extra-terminal) proteins being
developed to treat patients with cancer. It is currently available in 25 mg and 100 mg strength
tablets far oral administration. CPI-0610 antagonizes the binding ofBET proteins to chromatin
through its ability to disrupt the interaction between their bromodomains(small, well defined
clefts in the surface ofthese proteins) and acetylated lysine residues on the tails of histones.
The BET proteins are of interest because oftheir unique role in transcriptional regulation. For
selected genes, the BET proteins facilitate expression by recruiting other proteins, like P-TEFb,
that are normally required for gene transcription, to specific sites on chromatin. Several genes
whose expression is regulated by BET proteins are important in the pathogenesis of cancer.
Notable among these genes are MYC and BCL2, both of which are broadly implicated in both
hematologic malignancies and solid tumors. The BET proteins are also involved in regulating the
expression of asubset of NF-kB-dependent genes that play roles in inflammation and in some
malignancies (e.g., the activated B-cell-like subtype of diffuse large B-cell lymphoma[ABC-
DLBCL]).
 CPI-0610 binds to the bramodamains of the BET proteins with ICSo values ranging from 0.01 to
0.55 µM.In hematologic cancer cell lines, including human Burkitt lymphoma, diffuse large B-
 cell lymphoma, multiple myeloina, and acute leukemias, CPI-0610 demonstrates broad growth
 inhibitory activity, with the majority of concentrations producing 50%inhibition of growth
(GISo) values < 1µM. In the MV4-11 leukemia cell line, CPI-0610 has an ~CSo of 0.184 µM far
 the suppression ofMYC transcription and a GISo (concentration producing 50% inhibition of
 growth) of 0.150 µM. These anti-proliferative effects were confirmed in Raji Burkitt lymphoma
 and MV4-11 acute leukemia subcutaneous xenograft models. In the Raji xenograft model, an
 oral dose of 30 mg/kg twice daily(BID) was the most efficacious well tolerated dose, producing
77%tumor growth inhibition(TGI) after 16 days of treatment, while in the MV4-11 model the
 same dose and schedule provided 92% TGI after 25 days oftreatment and was likewise well
 tolerated. Higher doses of CPI-0610 (e.g., 60 mgkg orally[PO]twice daily) were associated
 with rapid weight loss; however, recovery of body weight was rapid (within 4-6 days) with dose
 reduction.
CPI-0610 is a potent and selective inhibitor ofBET proteins. It does not appreciably interact
with other bromodomain-containing proteins or significantly bind to a panel of physiologically
relevant receptors, transporters and ion channels, with the exception ofthe melatonin type 1
receptor(MT-1), for which there is no known toxicologic consequence. In addition, CPI-0610
did not inhibit binding of human ether-a-go-ga gene(hERG)at concentrations up to 10 µM.
CPI-0610 was well absorbed when given orally to dogs and rats and its oral bioavailability is
high, ranging between 76% and 94%. Plasma protein binding is similar in mice, rats, dogs, and
humans,ranging from 95.5% in rats to 97.8% in humans. In human hepatocytes, metabolism
occurs by oxidation and amide bond hydrolysis. CPI-0610 has low potential for inhibition of
Cytochroine P450(CYP)enzymes. In vitro studies showed CPI-0610 to have no inhibitory
activity against human CYP1A2,CYP2D6 and CYP3A4. CPI-0610's IC50 values against
CYP2C9 and CYP2C8 were 29.4 µM and 6.1 µM,respectively. Pre-incubation far 20 min with
10 µM CPI-0610 resulted in no time-dependent inhibition of CYP3A4 activity.




Constellation PharmaceuCicals, Inc.        Confidential                                           7
                                                                 CONSTELLATION PRODUCTION_016996
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 34 of 85

 CPI-0610
  Investigator Brochure Edition 5.1                                                30 April 2018

Toxicology studies have been completed with CPI-0610 in the rat and dog. In both dose range-
finding and GLP-compliant repeat-dose studies CPI-0610 was given as an oral suspension once
daily(QD)for 14 consecutive days followed by a 2-week recovery period. A common set of
toxicities has been observed in both species, consisting ofthe following: lymphoid depletion;
hypacellularity ofthe bane marrow with associated anemia and throinbocytopenia; GI mucosal
atrophy, erosion and ulceration; degeneration ofthe testicular seminiferous epithelium; and mild
to moderate hyperglycemia. These toxicities were reversible, with the exception ofthe testicular
findings, for which 14 days is likely insufficient to demonstrate recovery.
 CPI-0610 has been evaluated in 3 separate Phase 1 trials in patients with lyinphoina, myeloma,
 and acute leukemia, myelodysplastic syndrome(MDS), myelodysplastic/inyelaproliferative
 neoplasms(MDS/MPN),or myelofibrosis(MF). All three studies have evaluated a schedule in
 which CPI-0610 is given daily for 14 consecutive days followed by a one week break from
 treatment. CPI-0610 was initially given in capsule doses ranging from 6 to 400 mg QD and from
 85 to 150 ing BID. Subsequently a micronized tablet formulation of CPI-0610 with improved
 bioavailability was evaluated at dose of 125, 22S and 275 mg QD. Although the maximum
 tolerated dose(MTD)has not been reached, the tablet dose of 225 mg QD has been selected as
 the recommended Phase 2 dose(RP2D)for the Phase 1 studies in patients with lymphoma and
 acute leukemia, MDS,MDS/MPN and MF. A total of 23 patients have received the RP2D
 across the three clinical studies. The Cl„aX and AUC for the 255 mg dose are approximately 2000
 ng/mL and 19,000 ng•h/mL, respectively. The half-life was approximately 16 hours.
 The principal toxicity of CPI-0610 has been thrombocytopenia, which has beers dose-dependent
(increasing in incidence and severity with CPI-0610 exposure), reversible (sometimes requiring
 an addition week[14 versus 7 days] off treatment for platelet recovery between treatment cycles)
 and non-cumulative. Other cainmon treatment-related toxicities include fatigue, nausea,
 vomiting, diarrhea, decreased appetite and dysgeusia (altered taste). Most ofthese events have
 been low grade and reversible. The most common treatmelit-related CTCAE grade 3 or greater
 adverse events have been thrombocytopenia, anemia, neutropenia and nausea.
 Complete and partial responses have been observed inpatients with diffuse large B-cell
 1}m~phoina(DLBCL)and follicular lymphoma(FL)treated with CPI-0610. The majority ofthese
 responses have been observed at the 230 and 300 mg QD capsule dose levels, coincident with the
 achievement of plasma CPI-0610 concentrations that suppress the expression ofIL8 and CCRl.




 Constellation Pharmaceuticals, Inc.        Confidential                                           8
                                                                 CONSTELLATION PRODUCTION_016997
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 35 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                      30 Apri12018


2    INTRODUCTION
BET bromodomain inhibition with small molecules is a novel therapeutic strategy to the
treahnent of cancer. Rather than affecting an upstream signaling pathway (as da many protein
kinase inhibitors), it inhibits the transcription of a small set of genes that integrate a diverse array
of abnormal signals.
The four BET proteins(BRD2,BRD3,BRD4,and BRDT)constitute asub-family within a
larger group of46 broinodomain-containing proteins. Each ofthe BET proteins contains two
bromodoinains, designated as BD1 and BD2. These tandem bromodoinains have very similar
structures, both when compared within a single BET protein and when compared across all four
BET proteins. As a consequence oftheir structural similarity, CPI-0610 inhibits the binding of
all four ofthese proteins to acetylated lysine residues on chromatin.

The BET proteins facilitate gene expression by providing a "scaffolding" function for the
assembly ofthe transcriptional machinery. They recruit to specific sites on chromatin other
proteins, like P-TEFb,that are normally required for gene transcription. This scaffolding
function has been described by several groups for BRD4's regulation of MYC transcription in
leukemia, lymphoma and myeloma cell lines (Hargreaves et al., 2009; Dawson et al., 2011;
Delmore et al., 2011; Mertz et al., 2011).
The dominant role that inhibition of MYC transcription plays in mediating the phenotypic effects
of BET inhibition has been confirmed independently(Dawson et al., 201 l; Delmore et al., 201 l;
Mertz et al., 2011). Following exposure of leukemia, myeloma or lymphoma cells to a small
molecule BET inhibitor (e.g., JQ 1, IBET)there is a rapid decrease in MYC mRNA. Maximal
inhibition of transcription is achieved within approximately 4 hours, and is accompanied by
decreases in the level of MYC protein. Following drug washout MYC transcription is rapidly
restored to baseline levels. The tumor suppressor gene,p21, is known to be tightly regulated by
MYC, and as MYC transcription is inhibited there is a concomitant and marked increase in the
transcription ofp21. Evaluation of whole genoine expression profiles before and at 4 hours
fallowing exposure to JQ 1 demonstrates that the genes affected are primarily MYC and MYC
target genes. Importantly, small molecule inhibitors ofBET proteins ca11 suppress the expression
of MYC in the context of translocation, amplification, or when the gene is structurally normal.
While effects on MI'C transcription have a dominant effect in many malignant cells, it is clear
that effects on the transcription of other genes may play a role in cancer and inflainination as
well. For example, BET inhibition reduces the expression of~CL2, potentially via the
association ofBRD2 and BRD4 with a BCL2 enhancer. And overexpression of BCL2 was able
to block the phenotypic effects of BET inhibition in a mixed lineage leukemia cell line. BET
proteins are also involved in regulating the expression of a subset of NF-xB-dependent genes that
play roles in both inflammation (e.g., IL6) and some malignancies. Mechanistically, BST
inhibition elicits these alterations ofthe NF-xB pathway by blocking the inhibitor of nuclear
factor kappa-B kinase subunit beta (IKK(3). This results in stabilization ofIxB,subsequently
inhibiting the NF-xB pathway by sequestration of NF-xB proteins in the cytoplasm.
Additionally, following exposure to lipopolysaccharide and treatment with compound for 16
hours, CPI-0610 inhibited the release ofIL6 with au IC50 of 0.069 ~M in the THP-1 acute
leukemia cell line.




Constellation Pharmaceuticals, Inc.           Confidential                                              9
                                                                      CONSTELLATION PRODUCTION_016998
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 36 of 85

 CPI-0610
  Investigator Brochure. Edition 5.1                                            30 Apri12018

Zuber and colleagues discovered a connection between BRD4 and leukemogenesis as the result
ofscreening a library of small hairpin RNAs(shRNAs; Zuber et al., 2011). The library was
focused against 243 known chromatin regulators, i.e., against the `writers', `erasers', and
`readers' of epigenetic marks. The model screened was a murine model of AML driven by MLL-
AF9 and NrasGI2D. Several shRNAs against Brd4 had the strongest effects in this screen, and
there was good correspondence between knockdown efficiency and growth inhibition. shRNAs
against Brd4 also induced cell-cycle arrest in two human MLL-AF9+ AML lines. It should be
noted that Brd4 is neither mutated nor aver-expressed in most malignancies, but this study and
others have demonstrated that maintenance of the malignant phenotype can be dependent on
Brd4.




Constellation Pharmaceuticals, Inc.       Confidential                                         10
                                                               CONSTELLATION PRODUCTION_016999
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 37 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                30 Apri12018


3      PHYSICAL,CHEMICAL,AND PHARMACEUTICAL PROPERTIES AND
       FORMULATION
3.1     Drug Substance
      • Development name: CPI-0610 Monohydrate
      • Chemical name: 2-((4S)-6-(4-chlorophenyl)-1-methyl-4H-enzo[c]isoxazola[4,5-e]azepin-
        4-yl) acetamide monohydrate
      • Molecular formula: CZoH16C1N302•H20
      • Molecular weight: 383.83 g/mol
      • Physical state: Crystalline solid
      • Physical appearance: White to light brown solid
      ~ Solubility: Sparingly soluble in water

3.2     Drug Product
CPI-0610 monohydrate tablets contain the micronized active pharmaceutical ingredient and the
following inactive excipients: rnicrocrystalline cellulose, lactose monohydrate, hydroxypropyl
cellulose, croscarellose sodium, sodium lauryl sulfate, colloidal silicon dioxide, and magnesium
stearate. The 25 mg and 100 mg tablets are supplied in high density polyethylene(HDPE)
boti;les, which are heat induction sealed. Each 120 cc bottle contains 100 plain-faced light brown
tablets.
CPI-0610 monohydrate capsules are available in 2, 10 and 251ng strengths. In addition to the
active ingredient, CPI-0610 monohydrate, the capsules contain the following inactive excipients
microcrystalline cellulose and magnesium stearate. The capsules are supplied in HDPE bottles,
heat induction sealed, with a child proof cap. Each 75 ml HPDE bottle contains 30 capsules of 2,
10 or 25 mg strengths. The 2 mg capsules are white in color; the 10 mg capsules are Swedish
Orange (red) in color; the 25 mg capsules are yellow in color.
3.3     Route of Administration
CPI-0610 is orally administered.
3.4     Drug Handling
CPI-0610 capsules and tablets should be stored at controlled room temperature (20-25°C).




Constellation Pharmaceuticals, Inc.        Confidential                                         11
                                                                 CONSTELLATION PRODUCTION_017000
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 38 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                30 Apri12018


4     NONCLINICAL STUDIES
4.1     Nonclinical Pharmacology
4.1.1    Primary Pharmacodynamics
4.1.1.1 In Vitro Studies
4.1.1.1.1 Potency and Selectivity of CPI-0610 as a BET Inhibitor
 CPI-0610 binds to the first and second bromodomains(BD1,BD2)ofthe BET protein family
(BRD2,BRD3,BRD4, and BRDT)with ICSo values ranging from 0.01 µM to 0.55 µM as
 determined by aproximity-based, competitive binding assay. The ICSo values were corroborated
 by determining the dissociation constant(Kd)of CPI-0610 from the first bromodomain of BRD4
(BRD4-BD1)using isothermal caloriinetry (K~: 0.13 ~ 0.02 µM). The 2.21 co-crystal structure
 of CPI-0610 in complex with BRD4-BD 1 showed clear density for compound within the acetyl-
 lysine binding pocket ofthe protein. CPI-0610 displayed selective binding to BET
 bromodomains when compared to seven other non-BET bromodomains, with ICSo values for
 non-BST broinodomains being 20-fold to over 5000-fold higher. In cellular assays, CPI-0610
 suppressed MYCinRNA gene transcription with an ICSo value of0.184 µM in the MV4-11 acute
 leukemia cell line following 4 hours of compound treatment. The cellular potency of CPI-0610
 was also assessed through its ability to suppress the expression ofthe NF-xB target gene IL6
 following lipopolysaccharide treatment. Following exposure to lipopolysaccharide and treatment
 with compound for 16 hours, CPI-0610 inhibited the release of IL6 with an ICSo of 0.069 ~M in
 the THP-1 acute leukemia cell line.
4.1.1.1.2 Anti-proliferative Activity and Mechanism of Action in Hematologic Cancer Cell
          Lines
 BET broinodamain inhibitors display broad anti-proliferative activity across a range of cancer
 cell lines derived from hematologic malignancies. Using resazurin reduction as an indicator of
 cellular viability, CPI-0610 was observed to inhibit the proliferation of fifteen lymphoma cell
 lines with fifty percent growth inhibitory concentrations(GI50)ranging from 0.4 µM to 2.5 µM.
 The cell lines tested included those derived from patients with diffuse large B-cell lymphoma
(ABC and GCB sub-types), follicular 1}nnphoma, and Burkitt lymphoma, suggesting that this
 compound may be broadly active across a range of 1}nnphoma subtypes. In addition, cell lines
 derived from patients with acute leukemia and multiple myeloma were observed to be
 phenotypically sensitive to CPI-0610 treatment, exhibiting a cell cycle arrest(G1)followed by
 acute induction of apoptosis as monitored by flow cytometry.

It has been established that BET broinodomain inhibition results in the down-regulation ofkey
cancer genes such as MYC and BCL2, as well as factors involved with NF-xB signaling.
Consistent with this observation, CPI-0610 induced the rapid down-regulation of MYC mRNA in
the multiple myeloina cell line LP-1 (Figure 1, left panel). The tumor suppressor gene p21, a
well-known MYC target, was up-regulated upon MYC suppression by CPI-0610 (Figure 1, right
panel). These effects were rapidly reversible, as MYC levels returned to their pre-treatment levels
by 2 hours after removing CPI-0610 from the cell culture media. Chromatin
immunoprecipitation experiments showed that BRD4 was released from the MYC locus
following CPI-0610 treatment. In addition, the cell cycle arrest induced by CPI-0610 could be




 Constellation Pharmaceuticals, Inc.        Confidential                                           12
                                                                  CONSTELLATION PRODUCTION_017001
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 39 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                                 30 Apri12018

rescued by over-expressing an exogenous, BET brornodomain-resistant form of MYC,directly
implicating MYC dov~m-stream of BET in the G1 arrest.
Figure 1      CPI-0610 Suppresses the Expression of MYC and Up-regulates the MYC-target
              Gene p21




                         ~~in~~~~a(~ ~~)                                        cPt~o~~o ~~ ~n~r>
LP-1 cells were treated with DMSO or 5µM CPI-0610 for the indicated times. The relative mRNA expression
levels of MYC (left panel) or p21 (right graph) were determined by comparing DMSO versus CPI-0610 treated
cells. The different bar colors in the individual graphs represent two distinct normalization methods(GAPDH or
PPIB)



CPI-0610 also robustly regulates the expression of key genes in the NF-xB signaling pathway,
including IL6 and ILIO,in the activated B cell(ABC)diffuse large B cell lymphoma(DLBCL)
cell line TMD8(Figure 2). Samples assessed after 6 and 24 hours of treatment with CPI-0610
show a significant and sustained suppression ofthese integral signaling molecules.
Figure 2      CPI-0610 suppresses the expression ofIL6 and ILIO




TMD8 cells were treated with DMSO or 1.6 µM CPI-0610 for the indicated times. The relative mRNA expression
levels ofIL6(orange bars) or ILIO (gray bars) were deternuned by comparing DMSO versus CPI-0610 treated cells




Constellation Pharmaceuticals, Inc.                Confidential                                                    13
                                                                             CONSTELLATION PRODUCTION_017002
         Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 40 of 85

 CPI-0610
  Investigator Brochure Edition 5 1                                                                                               30 Apri12018

4.1.1.2 In Vivo Studies
4.1.1.2.1 Efficacy in the Raji Burkitt Lymphoma Xenograft Model
The efficacy of CPI-0610 was evaluated in the Raji Burkitt lymphoma subcutaneous xenograft
model with 3 different oral daily dosing regimens: 30 mg/kg QD,3Q mg/kg BID, and 60 mg/kg
BID for 16 consecutive days. The 30 mg/kg BID regimen was well tolerated and snore
efficacious than 30 mg/kg QD. CPI-0610 given at 60 mg/kg PO BID was efficacious but caused
excessive body weight lass; the dose was therefore reduced to 60 mg/kg PO QD, which was
subsequently well tolerated.
The left panel of Figure 3 shows tumor volumes aver time, comparing the 3 different regimens
of CPI-0610 treatment to vehicle administration. With all 3 dosing regimens, tumor growth
inhibition was associated with a decrease of more than 50% in the expression of MYCinRNA in
the lymphoma tissue, when compared to the vehicle control (right panel). In all treahnent anus,
the tumor concentration of CPI-0610 after 2 hours of dosing was greater than 6µM,which is
more than ten times above the in vitro ECso•
Figure 3           Anti-tumor Activity of CPI-0610 against Raji Burkitt Lymphoma Xenografts in
                   SCID Mice

         125
                   -~- V~hiCt~ BEL1                                                      relafi~re ~~;P;'CrnR~JA levels
    m                  +~


                                                                                                                  Cl~t1C?tl~t'B~I~tI
                           JL' ~71~tlt ~f4l                     ~     ~~i~
    QJ                                                          —                           1Cti.~      e~3.2         42.2         plas[rld
    ~
    ,    76~                                                   ~~
                                                                  ao                         6.'!        7.~.         I.u.~        tt~f~nC~r
    ~                                                           ~ ~
    ~'   ~~RU :                                           ~     ~ ~    ~~

                                                          ~~    ~ -~ ~~
    ~    260                                  .~~C~''~r
               u.~
                   ...__                ~                       ~~
                                                                L



           u r

               a                    ~ e ~0 1z ~a ~s                          'del~itle     3~i~t~pk     Dii ~k:       6pr~~.pk'
                              4
                                                                                61D          QC __       BiU            fkp
                                  1Y~~1r~~nt days

BID =twice per day; QD =once per day.
Data are shown as mean ~ SEM, n = 10.
The mice in the 60mg/kg PO QD arm were treated with 60mg/kg PO BID for the first week and with 60mg/kg PO
QD for the rest of the study



 CPI-0610's ability to inhibit MYC mRNA expression in vivo was assessed in the Raji Burkitt
 lymphoma subcutaneous xenograft model in SCID/NOD mice. After administration of a single
 oral dose, the decrease in MYC mRNA expression in tumor tissue was dose-dependent and the
 inaximuin effect (75%inhibition of MYC mRNA expression) was detected at the highest dose
(30 mg/lcg) and at the earliest time point(4h) after dosing. MYCinRNA levels remained
 decreased for 8 hours and returned to baseline after 12 hours, paralleling the clearance of CPI-
 0610 from the plasma (Figure 4).




 Constellation Pharmaceuticals, Inc.                           Confidential                                                                      14
                                                                                                CONSTELLATION PRODUCTION_017003
             Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 41 of 85

CPI-0610
 Investieator Brochure. Edition 5.1                                                                    30 Anri12018

Figure 4             Tumor Expression of MYC mRNA and Plasma Concentrations of CPI-0610
                     Following a Single Oral Dose in the Raji Burkitt Lymphoma Xenograft Model

      140        p MYC mRNA in tumors                                                  3~

                  CPI-0610 in plasma
      120
                                                                                       zs
 ~                                                                                          V
 ~ lOp                                                                                      c
 ~                                                                               ~     20   ~
 v                                                                                          ~
 d BO                                                                                       c
 ~                                                                                     15   L
  E   6p                                                                 ~                  ~
 ~                                                                                          v
 g                                                                                     10   ~
      dD                                          I                                         'o
                                               ~I                                           a
 v zo                                                                                  s    u
                                                                                            °

       o           ~                                                                   o
                 Vehicle       Smpk          10 mpk   90 mpk   4h       8h      12h

                                        4h                             30 mpk




4.1.1.2.2 Efficacy in the MV4-11 Acute Leukemia Xenograft Model in Nude Mice
The effects of CPI-0610 treatment on the growth of MV4-11 acute leukemia xenografts in nude
mice were evaluated with both oral and subcutaneous dosing and with different dosing
frequencies. The four treatment anus included the following regimens: 5 ing/kg SC TID, 15
mg/lcg SC BID, 15 mg/kg SC QD,and 30 mg/kg PO QD,all for 28 consecutive days. Results are
shown in Figure 5.
Figure 5             Anti-tumor Activity of CPI-0610 against MV4-11 Acute Leukemia Xenografts
                     in Nude Mice

            ~~'~"I     V~ehi~le ~C Tl~?
      ~*               ~f~l-&1610 5~npk 5C TICS
            ,~         ~pl•[D6~015mpk,SC gID
                    ~- ~~"I-t~51b 35tr~pk ~G ~.
                       ~PI-fl6~0 ~Ompk ~C7 C~I€5




                                               ''".--;'




                                       Tr~~trt~r~t~inr~(days
TID = 3 times per day; BID =twice per day; QD =once per day; SC = suUcutaneous; PO =oral adnunistration.
Data are shown as mean ~ SEM, n = 12 (in 15 mg/kg SC BID group, n=11)

All ofthe CPI-0610 dosing regimens were well tolerated, as assessed by changes in body weight.
Mice treated with CPI-0610 at 5 mg/kg SC TID and 15 mg/kg SC BID exhibited a significant
reduction in tumor volumes whereas 15 mg/kg SC QD and 30 mg kg PO QD did not



Constellation Pharmaceuticals, Inc.                            Confidential                                        15
                                                                                      CONSTELLATION PRODUCTION_017004
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 42 of 85

CPI-0610
  Investigator Brochure, Edition 5.1                                                30 Apri12018

significantly reduce tumor volumes compared to vehicle. The enhancement of anti-tumor activity
provided by the snore frequent administration of CPI-0610, highlighted by the efficacy ofthe
5 mg/kg SC TID regimen and the lack of efficacy with the 15 mg/kg SC QD regimen,is
consistent with the high clearance ofthe compound in mice and its rapidly reversible
pharmacodynamic effects.
A phannacokinetic/efficacy model(a sigmoid El„aX model) was identified that provided the best
fit ofthe relationship between CPI-0610 exposure and efficacy in the MV4-11 xenograft model
in mice. Efficacy(%TGI)could not be adequately explained by total AUC,and instead was best
explained by the minimum steady-state plasma concentration (Cminss) of CPI-0610 achieved with
different routes and schedules of administration. Based on the model parameters, the ECso, EC9o,
and EC9~.9 C,,,;nss values were 128, 200, and 602 ng/mL,respectively.
4.1.2 Secondary Pharmacodynamics
The binding of CPI-0610 was evaluated in a screening assay against a panel of 54
physiologically relevant receptors, transporters and ion channels at 10 µM.For most targets,
CPI-0610 inhibited the binding of the respective control compound by less than 25%,reflecting
that it had no relevant effect on these targets. However, 10 µM CPI-0610 was found to inhibit
9S% ofthe binding of iodomelatonin to the melatonin type 1 receptor(MT-1). Also, a
paradoxica144% increase in the binding ofthe agonist MIP-1-alpha on the CCR1 receptor was
observed in presence of 10 µM CPI-0610. In subsequent binding assays CPI-0610 was found to
have no affinity for the CCR-1 receptor. The ICSo of CPI-0610 for MT-1 was detenizined to be
approximately 0.2 µM.In a functional assay ofthe human MT-1 receptor the ICSo of CPI-0610
was approximately 0.41 µM. A literature search found no toxicologic effects resulting from
specific MT-1 binding inhibition. Although there is emerging evidence that melatonin may have
a role in glucose regulation, the evidence does not point to MT-1, but is instead linked to single
nucleotide polymorphisms ofthe melatonin type 2 receptor(MT-2) and to the experimental
administration of mixed MT-1/MT-2 inhibitors (Peshcke and Muhlbauer, 2010; Espino et al.,
2011).
4.1.3    Safety Pharmacology
CPI-0610 was assessed for its potential to cause cardiac arrhythinias associated with delayed
ventricular repolarization(QT interval prolongation). An in vitro hERG binding assay was
perfornled at 10 µM CPI-0610 and showed no displacement of astemizale, the reference ligand.
The effects of CPI-0610 on the cardiovascular system were also studied after single oral doses of
3, 6, and 10 mg/lcg in conscious beagle dogs implanted with telemetry transmitters. There were
no CPI-0610-related changes observed in heart rate, blood pressure or the electrocardiogram.
4.2     Pharmacokinetics and Product Metabolism in Animals
4.2.1    Absorption
The PK profiles of CPI-0610 manohydrate capsules and tablets have been evaluated i11 dogs
under different pretreahnent conditions. A solution formulation of amorphous CPI-0610 was
also evaluated in dogs to give an estimate of maximal absorption and bioavailability. The results
ofthese studies are shown in Table 1. Exposures from tablets following pretreahnent with
famotidine (elevated gastric pH)and no pretreatment were similar (within 1.1-fold based on
AUCo-test or Cl„aX), as were other PK parameters. The bioavailability of tablets after no
pretreatment was approximately 29%, which was an improvement compared to capsules(16%


Constellation Pharmaceuticals, Inc.         Confidential                                           16
                                                                  CONSTELLATION PRODUCTION_017005
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 43 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                       30 Apri12018

F), and approached the theoretical maximal bioavailability seen with a solution formulation of
CPI-0610(40%). CPI-0610 tablets do not show a food effect, with similar exposure (within 1.2-
foldbased on AUCoaast and 1.1-fold based on Cmax)in both fasted and fed dogs.

The CPI-0610 tablets show greater exposure and bioavailability compared to the capsule dosage
fon17. There is no change in exposure at high gastric pH, and there is no effect offood on the
pharmacokinetics of CPI-0610 monohydrate tablets.
Table 1       Mean (~ SD)Pharmacokinetic Parameters of CPI-0610 Dosage Forms in Male
              Beagle Dogs Following 2.5 mg/kg Oral Administration after Famotidine or
              Feeding Pretreatment or No Pretreatment
                                            Tablet                       Capsule         Solution
    Parameter                               25 m                          25 m          2.5 m /k
                      Ta~notidine            I~'ood     No Pretreat    No Pretreat     No Pretreat
Cmax (ng/mL)           600 t 138          645 ~ 121      596 ~ 113      379f 141        1076 ~ 275
TmaX (h)               2.67f 1.51         1.92f 1.20     2.00f 0.0      1.67 f 1.21    1.25 ~ 0.612
AUCo-past (ng/mL•h) 5690f 1302          6282f 1106     5162f 1262      3172f 1064     8063 ~ 1888
AUCo-;,,e(ng/mL•h)    6827 ~ 1653       7970f 2038     6053 i 1692     3737 ~ 1336    10200 ~ 3355
T1~z(h)                9.37 ~ 1.54       10.39f 3.26    8.71 f 1.33    9.06 ~ 3.13      11.5 t 7.00
F(%)a                       32                 35           29              16              40
a. Calculated using AUC~o-~as~ from 0.5 mg/kg IV arm of Report 0610-DMPK-002



The clearance of CPI-0610 is moderate in both mice and rats and low in dogs. The half-life of
elimination after oral administration was approximately 2 hours in rats and mice and 9 hours in
dogs. Distribution valuines are high in all three species, exceeding 1 L/kg. CPI-0610 was well
absorbed when given orally to dogs and rats and its oral bioavailability is high, ranging between
75.6 and 93.$%.
4.2.2 Protein Binding and Stability
CPI-0610 is highly protein-bound and the extent of protein bindilig is similar across species. The
average percentage of plasma protein binding for CPI-0610 determined by rapid equilibrium
dialysis at a concentration of 1µM was 97.2%,95.5%,95.6% and 97.$% in mouse, rat, dog and
human plasma, respectively. CPI-0610 is stable in mouse, dog and human plasma and
moderately stable in rat plasma. The average percentage remaining after 5 hours of incubation at
37°C was 90.2%,69.5%, 103% and 91.4% in mouse, rat, dog and human plasma, respectively.
4.2.3   Metabolism
The in vitro metabolism of CPI-0610 has been evaluated by monitoring the disappearance of
parent compound in mouse, rat, dog and human liver micrasoines and hepatocytes at 1µM. CPI-
0610has law intrinsic clearance when incubated with liver microsomes from a114 species. The
liver microsomal intrinsic clearance(CL;,,t)of CPI-0610 is 2.6, 11.4, 2.4, and 1.1 µLhnin/mg of
protein in mice, rats, dogs and humans, respectively and its in vitro half-life is 267,61, 257 and
630 minutes in each ofthe same systems, respectively. These results were confirmed in
cryopreserved hepatocytes in which CPI-0610 was also stable. In hepatocytes, the intrinsic
clearalice (CL,,,t)of CPI-0610 is 2.7, 11.1, 1.7, and 4.0 µLhnii~/million cells in mice, rats, dogs
and humans,respectively. The apparent four-fold difference in intrinsic clearance between
human inicrosomes and human hepatocytes probably reflects inter-sample variation.



Constellation PharmaceuCicals, Inc.              Confidential                                          17
                                                                          CONSTELLATION PRODUCTION_017006
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 44 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                    30 April 2018

Using cryopreserved 1lepatocytes, no human-specific metabolites of CPI-0610 were seen. The
metabolites of CPI-0610 in human hepatocytes are predominantly the results of oxidation and
amide band hydrolysis. A total of five, three and two metabolites of CPI-0610 were observed in
rat, dog and human hepatocytes, respectively (Table 2).
Table 2        Metabolite Profiles of CPI-0610 in Cryopreserved Hepatocytes
                                 In Cryopreserved Hepatocytes after
  Peak label       Mass(MH+)             120 min incubation               Potential metabolism
                                    Rat         Do         Hunan
  CPI-0610           366.1                                                       Parent
     M1              384.1            ~         ND             ND              Unknown
     M2              368.1            ~         ND             ND              Unknown
     M3              352.1            ~          ~             ND              Unknown
     M4              382.1            ~          ~              ~              Oxidation
     MS              367.1            ~          ~              ~            RNH2 to ROH
ND: not detected
M4 and MS are the only two metabolites of CPI-0610 identified in human hepatocytes. M4 and
MS were also identified in rat and dog hepatocytes, thereby supporting the adequacy of these two
species for the preclinical safety assessment of CPI-0610.
4.2.4 Pharmacokinetic Drug Interactions
4.2.4.1 Interaction with CYP Enzymes
CPI-0610 was found to cause weak or na inhibition ofthe cytochroine P450 enzymes assayed in
vitro. In one experiment(CPI-0610 showed no inhibition ofthe activity of human CYP1A2,
CYP2D6 and CYP3A4; ICSo values against CYP2C9 and CYP2C8 were 29.4 µM and 6.1 µM,
respectively. In a separate experiment 10 µM CPI-0610 did not inhibit CYP3A4 ar CYP2D6
activities and pre-incubation for 20 min with 10 µM CPI-0610 resulted in no time-dependent
inhibition of CYP3A4 activity. Based on these data, the risk of CPI-0610 causing
pharmacakinetic drug interactions by inhibition ofthe major drug-metabolizing enzymes is low
in humans.
4.3     Toxicology
4.3.1    Single-Dose Toxicity Studies
Single doses of CPI-0610 provided as an oral suspension were adinillistered to finale rats at doses
of60, 200,400 and 600 mg/kg. No adverse effects were identified at any dose. Single doses of
CPI-0610 provided as an oral suspension were administered to dogs at 10, 30, and 100 mg/kg,
and no adverse effects were observed at the 10 mg/kg dose. At the 30 and 100 mg/kg doses there
were increases in the white blood cell count, decreases in the reticulocyte count, and increases in
serum glucose, total cholesterol, triglycerides and total bilirubin, with a decrease in serum
calcium. These changes in hematology and clinical chemistry parameters were greater at the
100 ing/kg dose, and additional CPI-0610-related effects included vomiting, diarrhea, and tremor
with slight decreases in food consumption and body weight.




Constellation Pharmaceuticals, Inc.             Confidential                                           18
                                                                      CONSTELLATION PRODUCTION_017007
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 45 of 85

 CPI-0610
  Investigator Brochure Edition 5.1                                                            30 Apri12018

4.3.2 Repeat-Dose Toxicology Studies
4.3.2.1 Rats
 An initial daserange-finding(non-GLP)study was conducted in rats with once daily oral
 suspension doses of 0,60, 180 and 300 mg/kg/day for up to 14 consecutive days. The 300 mg/kg
 and 180 mg/kg dose groups had to be terminated on Day 6 and Days 8 or 9, respectively, because
 ofthe deteriorating condition ofthe animals. The 60 mg/kg/day dose resulted in the death of one
rat on Day 15, and like the higher doses was associated with significant toxicities of the immune
 system (lymphoid depletion), gastrointestinal tract (atrophy, erosion), and heinatopoiesis
(decreased). Changes in hematology values at all doses included decreases in platelets and
 reticulocyte counts, while the total white blood cell count increased, possibly in response to
 tissue injury or infection. Most notable among the changes in serum chemistry values was a
 moderate increase in the serum glucose.
Subsequently a GLP-compliant study of CPI-0610 was conducted in rats with once daily oral
suspension doses of 0, 2, 6, 20 and 60 mg/kg/day for up to 14 consecutive days. The 2, 6, and
20 mg/kg/day doses were all well tolerated, and the 20 mg/kg dose was considered an NOAEL.
Consistent with the preceding dose range-finding study, the 60 ing/kg/day dose resulted in
lymphoid depletion, bone marrow hypocellularity, various findings in the gastrointestinal
mucosa (ulceration, hemorrhage, inflammation and hyperplasia), and degeneration ofthe tubular
seminiferous epithelium with evidence ofreduced spermatogenesis. Changes in hematology and
clinical chemistry values were similar to tl~ase observed in the dose range-finding study,
consistent with suppression of hematopoiesis, with inflammation, and included increases in
serum glucose. Following a 2-week recovery period all ofthese findings demonstrated evidence
ofrecovery, with the exception ofthe effects an the testis, for which 2 weeks maybe an
inadequate duration for demonstration ofrecovery.
Table 3 suininarizes the exposures to CPI-0610 at the doses that were explored in the GLP-
coinpliant, 14-day repeated-dose toxicology study in the rat.
Table 3       Mean CPI-0610 Toxicokinetic Parameters in Rats
                                                              CPI-0610 Dose
                              2 m / /da            6 m /k /da             20 m /k /da        60 m /    /da
  Parameter      Period     Male     Female      Male      Female        Male    Female     Male      Female
 Cmax             Dayl       191       224        682         515        2300      2960     9220        7970
(ng/mL)          Day 14     282        398        1000       1080        2980      3040     9150       7640a
 AUC~o_~~         Day 1     970        867       3590        2970       13,100    13,100   107,000    87,400
(ng•h/mL)a       Day 14     961        915       3290        2810       12,300    11,000   60,100     96,300a
 a. 60 mg/kg/day females were bled on Day 12 at 1, 2 and 24 hours post dose




Constellation Pharmaceuticals, Inc.               Confidential                                                  19
                                                                           CONSTELLATION PRODUCTION_017008
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 46 of 85

cP1-o610
  Investigator Brochure, Edition 5.1                                                 30 April 2018

4.3.2.2 Dogs
An initial dose range-finding (non-GLP)study was conducted in dogs with once daily oral
suspension doses of 0, 3, 10 and 30 mg/kg/day for up to 14 consecutive days. The 3 mgJkg dose
was well tolerated, but the animals dosed at 10 and 30 mg/kg/day were euthanized on Day 13
and Day 6, respectively, because oftheir deteriorating condition. The principal histopathologic
findings included lymphoid depletion, various lesions in the gastrointestinal mucosa (ulceration
and hemorrhage), and abnormalities in spermatogenesis. There were decreases in reticulacyte
and platelet counts, as well as decreases in the white blood cell count. Increases in serum glucose
were also observed.
A subsequent GLP-compliant study of CPI-0610 was conducted in dogs with once daily oral
suspension doses of 0, 2, 4, and 8/6 mg/kg/day for up to 14 consecutive days. The 2 and 4
mg/kg/day doses were well tolerated, and the 4 mg/kg/day dose was considered the maximum
tolerated dose. In contrast, the 8 mg/kg/day dose was not well tolerated, and in males a one-day
interruption in treatment occurred on Day 8, which was followed by resumption of treatment at 6
mg/kg/day on Day 9. Female dogs continued to be treated at the 8 mg/kg/day dose. Although the
one-day omission of dosing and dose reduction in the finale dogs was associated with
improvement in their clinical condition, one male dog treated at 8/6 mg/kg/day had to be
euthanized on Day 10 because of its deteriorating condition. One female dog treated at 8
mg/kg/day also had to be euthanized on Day 14 because of its deteriorating condition. The cause
of death in both ofthese animals was considered to be pulmonary inflammation and hemorrhage
consistent with an infectious pneumonia.
As in the preceding dose range-finding study the principal toxicities included lymphoid
depletion, bone marrow hypocellularity, various lesions in the gastrointestinal mucosa (villous
necrosis and/or atrophy, erosion, neutrophilic inflammation, hemorrhage) and germ cell
depletion in the testis. The presence of Cryptosporidium in the ileum and/or jejunum of some
dogs suggests a weakening ofthe immune system, and this immunosuppression is thought to
have predisposed the animals to the development of pneumonia, manifested as pulmonary
inflammation with hemorrhage. The pulmonary inflammation and hemorrhage extended to
involve the adjacent pericardium and epicardium. The acute myocardial degeneration observed
in a single animal is also considered likely related to the pulmonary process. Hematology
parameters were notable for decreases in reticulocytes, platelets, lymphocytes and eosinophils.
Clinical chemistry values included increases in serum glucose and changes consistent with
inflammation (e.g., increased fibrinogen levels). Following a 2-week recovery period most of
these abnornlalities had resolved or were resolving, with the exception ofthe gene cell depletion
in the testis, for which a 2-week recovery period was considered insufficient.
Table 4 suininarizes the exposures to CPI-0610 at the doses that were explored in the GLP-
compliant, 14-day repeated-dose toxicology study in the dog.




Constellation Pharmaceuticals, Inc.         Confidential                                       20
                                                                  CONSTELLATION PRODUCTION_017009
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 47 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                         30 Apri12018

Table 4       Mean CPI-0610 Toxicokinetic Parameters in Dogs
                                                              CPI-0610 Dose
 Parameter      Period             2 m / /da                   4 m /k /da                 8/6a in /k /da
                                Male        Temale          Male         Female         Male         Female
   max           Day 1           581          591           1030           895          1910          2440
(ng/mL)          Day 14          631          527           1390           1340         1970a         4010
 AUC~o_~~         Day 1         3900         3810           7610           5890         18600         16900
(ng*hr/mL)       Day 14         4550         4170          10600          12100        19800a         52200
 a. For males, Day 14 mean CmaX and mean AUC~o_t~ were based on a dose level of6 mg/kg/day.



4.3.3 Genotoxicity Studies
No genotoxicity studies have been conducted with CPI-0610.
4.3.4 Reproduction and Developmental Toxicity
No reproductive and developmental toxicity studies have been conducted with CPI-0610.
4.3.5 Carcinogenicity
No carcinogenicity studies have been conducted with CPI-0610.
4.3.6 Local Tolerance
No local tolerance studies have been conducted with CPI-0610.
4.3.7 Other Toxicity
The overall absorbance maximum of CPI-0610 is 233 nm. The maximal absorbance between 290
and 700 nm is 313 nm. Because the extinction coefficient at 313 nm is close to the no-concern
limit(ICH S10) and because the maximum absorption is outside the range of concern, no
specific safety concern for the phototoxicity of CPI-0610 is foreseen and no further
investigations were conducted.
4.3.8 Summary of Observations in the Toxicology Studies
The findings observed after repeated-dose administration showed dose-dependence in both
preclinical safety species, as well as consistency and reproducibility between species and across
studies. At the end of a 2-week recovery period, the vast majority ofthe findings showed partial
or total reversibility, with the exception ofthe testicular findings, for which the 2-week recovery
period was likely too short. In addition, the 2-week GLP dog study also showed that most
critically ill animals no longer exhibited signs of ill condition after a reduction ofthe dose of
CPI-0610. The vast majority ofthe CPI-0610-induced findings are linked to the pharmacology
of a BET inhibitor, either directly or indirectly, as a result ofimmune suppression and
gastrointestinal barrier injury. The main findings in repeated-dose toxicity studies are discussed
below.
Lymphoid depletion, most markedly in the thymus, was observed in both species and is
consistent with the pharmacology of BET bromodomain inhibition. Dose-dependence was clear
in dogs as lower thymus weights a11d minimal to marked lyinplloid depletion (thymus and lymph
Hades) were apparent at doses > 4 mg/kg/day, moderate 1}nnphoid necrosis was seen in one
female at 8 mg/kg/day and decreased spleen weights were observed at >10 mg/kg/day. In rats,
decreased weight and minimal to marked 1}m~phoid depletion ofthe thymus were observed at


Constellation Pharmaceuticals, Inc.              Confidential                                             21
                                                                         CONSTELLATION PRODUCTION_017010
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 48 of 85

 CPI-OG 10
   Investigator Brochure, Edition 5.1                                                   30 April 2018

doses of> 20 mg/kg/day. The anatomic changes correlated with decreases in lymphocyte counts
at 8/6 ing/kg/day in dogs and 60 mg/kg/day in rats. Lymphoid depletion is considered to be
indirectly the cause ofthe mixed bronchio-alveolar inflammation ofthe lung in dogs (>_ 2
mg/kg/day). The latter culminated with the poor and deteriorating conditions, and with the
inflammation and hemorrhage in the lungs observed in the two 8/6 mg/kg/day dogs that had to be
euthanized early. The immunosuppressive consequences of lymphoid depletion, as witnessed by
the presence of Cryptosporidiunz in the ileum and/or jejunum ofsome dogs(>4 mg/kg/day),
most probably enabled these deteriorating conditions. The cardiac findings (epicardial,
pericardial and myocardial) observed in dogs are not the result of a direct effect of CPI-0610 on
the cardiac tissue, but are considered secondary to an extension ofthe pulmonary inflammation
and infection observed in the same animals. Like the pulmonary inflammation, the cardiac
findings are, therefore, also considered an indirect consequence ofimmune suppression.
 GI tract findings were seen across large portions ofthe GI tract in bath species. In dogs, at
 doses of 8/6 mg/kg/day, they consisted mostly of erosion, hemorrhage, and ulceration as well as
 associated regeneration, hyperplastic changes and neutrophilic cell infiltration. The same general
 picture was seen in rats(20 mg/kg/day and above), where degeneration and ulceration were
 observed in the tongue and the stomach and the regenerative changes were characterized by
 mucosal hyperplasia from the stomach to the colon. Infections and local cellular damage in the
 GI tract of both species and the respiratory tract of dogs probably caused the inflammation that
 was manifested both systemically by increases in fibrinogen and band neutrophils (8/6
 mg/lcg/day dogs) and locally in the associated 1}nnph nodes, by lymphoid hyperplasia in the rats
 and erythrophagocytosis iu the dogs.
 Hypocellularity of the bone marrow, mild to moderate and consistent with the pharmacology
 of CPI-0610, was observed in dogs(60 mg/kg/day) and in rats(> 20 mg/kg/day). It seemed to
 affect both red and white lineages, as described in dogs, and was associated with decreases in red
 cell parameters and platelet counts in both rats(60 mg/kg/day) and dogs (8/6 ing/kg/day).
 Decreased testis weights and degeneration ofthe tubular seminiferous epithelium were
 observed in rats (60 mg/kg/day) and dogs(> 2 ing/kg/day). These were accompanied by the
 presence of debris in the epididyinides and are presumed to be the cause ofthe decrease in
 seminal vesicle (rats) and prostate (both species) weights. Corresponding changes of ovarian,
 vaginal and uterine atrophy were seen in rats. It is to be noted that the reversibility of testicular
 degeneration could not be demonstrated in these studies, but that full recovery has been
 previously demonstrated in mice four inantl~s after termination of dosing with a BET inhibitor
(Matzuk et al., 2012). It is anticipated that recovery would also have taken place with CPI-0610,
 but a 2-week recovery period was too short for the regeneration ofthe germinal epithelium to
take place.
Mild to moderate hyperglycemia was observed in dogs at $/6 mg/kg/day and in rats at 60
mg/kg/day, accompanied by increases in the urine glucose/creatinine ratio (both species), serum
cholesterol, low density lipoproteins and triglycerides (in dogs). The origin ofthe hyperglycemia
is unclear. A direct pharmacological effect of BET bromodomain inhibition and/or an effect on
the melatonin type 1 receptor camlot be ruled out. These metabolic changes showed signs of
recovery at the end ofthe 2-week period although some ofthem were still apparent in one gender
of a single species.




Constellation Pharmaceuticals, Inc.           Confidential                                          22
                                                                     CONSTELLATION PRODUCTION_017011
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 49 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                30 Apri12018


5     EFFECTS IN HUMANS
5.1    Introduction
CPI-0610 has been evaluated in three separate Phase 1 clinical studies in a total of 13$ patients
with progressive lymphoma(Study 0610-01); acute leukemia, MDS,MDS/MPN,or MF (Study
0610-02); or multiple myeloma(Study 0610-03). All three studies have been conducted
exclusively in the US and evaluated escalating doses of CPI-0610 when administered in
treatment cycles comprised of a 14-day treatment period and a 7-day off-treatment period. CPI-
0610 was first evaluated in a capsule formulation across the dose range of6 to 400 mg QD and
85-150 mg BID and subsequently in a tablet formulation at doses of 125,225 and 275 mg QD.
The tablet formulation includes micronized drug substance to improve the solubility of CPI-0610
at higher gastric pH and thereby increase bioavailability, perticularly at higher doses of CPI-
0610. The exposure (C,,,aX and AUC)achieved with the 225 and 275 mg QD tablet doses
exceeded that achieved with the 300 and 400 mg capsule doses (see Table 5), supporting the
switch to the tablets.
 The 225 mg QD dose in tablet form has been administered to snore patients than any other dose
(N=23) and has been selected as the RP2D for patients with lymphoma(Study 0610-01) and for
 patients with leukemia and the other malignancies evaluated in Study 0610-02. While the MTD
 was not reached in these clinical studies, the 225 mg QD dose is believed to provide exposure to
 CPI-0610 that is within the therapeutic range with acceptable safety.
Study 0610-01 is an ongoing, First-in-Human,Phase 1, multicenter, dose escalation study in
patients with progressive lymphoma far which effective standard treatments are no longer
available. A total of64 patients have been treated in Study 0610-01 so far. A wide range of
lymphoma subtypes have been included in the study, with diffuse large B-cell and follicular
lymphoma accounting for 56% and 13% ofthe 64 treated patients, respectively. Most patients
have been heavily pretreated (median prior lines oftherapy = 4). The dose escalation portion of
Study 0610-01 is complete, with the following capsule doses having been tested within the
study: capsule doses of6, 12, 24,48, 80, 120, 170, 230 and 300 mg QD and tablet doses of 125
and 225 mg QD. Patients with ABC-DLBCL are being enrolled into the dose expansion portion
ofthe study where they will receive the RP2D of 225 mg QD.
Study 0610-02 is an ongoing, Phase 1, multicenter, dose escalation study in patients with acute
leukemia, MDS or MDS/MPN and MF. A total of 44 patients have been enrolled in the study.
Most patients enrolled to the study have had acute myeloid leukemia(AML),including 20
patients with primary AML and 12 with transformed disease. Seven patients had a diagnosis of
MDS,5 had a diagnosis of chronic myelomonocytic leukemia(CMML)and one patient had
MDS/MPN NOS. No patients with inyelofibrosis had been enrolled at the time ofthe data cut-off
for this IB. The medico number of lines of prior systemic therapy was 3. This study has
evaluated CPI-0610 administered once daily in capsule form (24, 48, 120, 170, 230, 300, and
400 mg QD)as well as tablet form (225 and 275 mg QD). Dose escalation is complete, with the
RP2D of225 mg QD selected. This study is enrolling patients specifically with myelofibrosis to
evaluate CPI-0610 as a single agent and in combination with ruxolitinib.
Study 0610-03 was a Phase 1, multicenter, dose escalation study in 30 patients with multiple
myeloina that was closed by the Sponsor in July 2017. In addition to the 225 mg QD dose
administered in tablet form, capsule doses administered once (24, 48, 120, 170 mg QD)and



ConsCellation Pharmaceuticals, Inc.         Confidential                                           23
                                                                  CONSTELLATION PRODUCTION_017012
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 50 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                30 Apri12018

twice daily(85, 110 and 150 mg BID; daily doses of 170, 220 and 300 mg) were evaluated in
this study. The BID dosing regimen was observed to reduce the inaxiinum plasma concentration
achieved with a given total daily dose, thereby limiting the ability to reach the plasma
concentrations needed to suppress IL-8 and CCRI (and presumably other BET-target genes
required for anti-tumor activity). In addition, twice daily dosing appeared to be associated with
an increase in the frequency of nausea and vomiting as compared to once daily dosing in Study
0610-01.
The pharmacokinetic profile of CPI-0610 when administered once daily has been fairly
consistent across the three Phase 1 clinical studies (see Section 5.2.1). Maximum exposure of
CPI-0610 following tablet administration is achieved within 1-5 hours. The exposure (ClnaX a~1d
AUC)achieved following a single 225 mg dose in tablet form was 2021 ng/mL and 19,342
ng•hr/mL, respectively. The half-life was approximately 16 hours, supporting once daily dosing.
The mean CPI-0610 pharmacokinetic parameters are provided in Table 5.
The safety profile of CPI-0610 has also been consistent across the three Phase 1 clinical studies
inpatients with various hematologic malignancies and therefore, the safety data from all three
studies are presented collectively in Section 5.3.1. As shown in Table 6, dose-related
thrombocytopenia is the principal dose-limiting toxicity following CPI-0610 administration. The
throinbocytopenia increased in both frequency and severity with dose of CPI-0610, which
influenced dose escalation within the clinical studies.
The other commonly reported adverse events that were considered related to CPI-0610 treatment
include: nausea, fatigue, decreased appetite, diarrhea, vomiting, dysgeusia, and anemia. Most
adverse events experienced with CPI-0610 to date are low grade(Grade 1 or 2) and reversible.
The efficacy of single-agent CPI-0610 has been limited to patients with lymphoma; there have
been no objective responses in unselected populations of patients with acute leukemia, MDS or
MDS/MPN (Study 0610-02) or multiple inyeloma(Study 0610-03). See Section 5.3.2 for more
information on patients who responded ar had durable stable disease.
5.2     Pharmacokinetics and Product Metabolism in Humans
5.2.1    Pharmacokinetics
The pharmacokinetic profile of CPI-0610 was evaluated in the three Phase 1 dose escalation
studies conducted in patients with lymphoma,leukemia and multiple inyeloina. The mean
pharmacokinetic perameters determined primarily from Study 0610-01 are summarized in Table
5. The pharmacokinetics of CPI-0610 have been similar across the patient populations
evaluated.
Dose proportional increases in systemic exposure were observed within the dose range of6 to
170 ing QD administered in capsule farm; however, AUC values were similar across the 170-
400 mg dose range, suggesting a limitation on drug absorption, potentially related to the low
aqueous solubility ofthe crystalline form of CPI-0610.
The tablet formulation with micronized drug substance had improved oral bioavailability relative
to higher capsule doses of CPI-0610. In the 10 patients with lymphoma who were treated with
the tablet dose of 225 mg QD,the mean Cl„aX and AUC24 after the first dose was 2021 ng/mL and
19,342 ng•1~/mL, respectively, which were higher than the mean respective values achieved with
capsule doses of 170, 230 and 300 ing QD, while the exposure achieved with the 275 mg QD
tablet dose exceeded that of the 225 mg QD tablet dose. The pharmacokinetics of the tablet


Constellation Pharmaceuticals, Inc.        Confidential                                           24
                                                                 CONSTELLATION PRODUCTION_017013
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 51 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                          30 Apri12018

formulation was otherwise similar to that of the capsule. Maximum plasma concentrations were
reached at 2.9 hours and the half-life was 16.2 hours. Oral clearance was 14.1 L/h. Minimal
accumulation was observed following multiple-dose administration(AUC24 accumulation factor
of 1.2), which is consistent with CPI-0610's half-life and a Duce daily dosing schedule.
Table 5       Day 1 Mean CPI-0610 Pharmacokinetic Parameters from Patients Primarily in
              Study 0610-01"
  Dose      N         tmax h             Cmax ~n /mL           CZ4 n hnL            AUCZ4 n •hhnL
Ca sules
    6       5       2.35 ~ 1.60           55.0 ~ 13.2            7.1 t 4.4              550 ~ 102
    12      3       2.83 ~ 1.26           70.1 ~ 31.5           11.9f 12.8              950f 630
   24       3       5.44 ~ 2.70          235.3 ~ 104.6         42.5 f 69.6             2971 f 2,045
   48       7       2.79 ~ 1.61          315.6 ~ 168.0         56.1 f 43.8             3445 ~ 1,614
   80       6       1.71 ~ 0.77          540.5 ~ 117.8         112.0 ~ 82.8            5781 ~ 1,992
   120      4       1.39 ~ 0.26          G39.9 ~ 160.6         55.0 ~ 44.1              3846 t 967
   170      7       2.53 ~ 2.26           1175 i 446          224.7f 196.6            12,840f 7,083
  230       9       2.78 ~ 2.24           1423 ~ 550          197.0f 152.7            13,727 f 6,833
   300      3       3.40 ~ 3.23           1684 ~ 247          143.7f 201.3            14,456 ~ 7,344
  400"      7       3.18 ~ 1.89           1938 ~ 762          167.8f 112.8            16,494f 8452
 Tablets
   125      7       1.55 t 1.18           1390 ~ 365           85.2 ~ 37.9            10,714 t 2,938
   225      8       2.78 f 1.19           2021 ~ 483          310.2 X227.5            19,342 t 6,453
  275v      6       3.36 ~ 2.61           2574 ~ 889          200.4 ~ 187.7           22,263 ~ 8865
a. Mean pharmacokinetic parameters are from Study 0610-01 only, unless otherwise specified
b. Mean pharmacokinetic parameters for 400 mg capsule dose and 275 mg tablet dose are from Study 0610-02



5.2.2 Pharmacodynamics in Humans
In the first Phase 1 trials of CPI-0610, the expression of a small number of genes has been
evaluated in peripheral blood. The genes of interest were selected on the basis of experiments
performed ex viva with human peripheral blood mononuclear cells(PBMCs)exposed to a BET
inhibitor, which identified a small number of genes whose expression at the level of mRNA was
robustly down-regulated. Peripheral blood samples have been collected with a subset of the PK
sampling time points in the Phase 1 trials of CPI-0610 in an effort to understand the relationship
between systemic exposure to CPI-0610 and suppression of these BET inhibitor-sensitive genes.
Analysis ofthe expression ofthese genes along with the CPI-0610 plasma concentration versus
time data shows that there is a time- and concentration-dependent relationship. This behavior is
most consistently observed for ILS, less so for CCRl.
Examples of the exposure-response relationships for CCRIand IL8 are presented in Figure 6. The
data shown includes patients treated with different doses in the Phase 1 trial in lymphoma (Study
0610-01). Gene expression values were normalized to those measured at a single time point pre-
treat~nent(100%). The reliance on a single pre-trea~inent measurement snakes it difficult to
discriminate between post-treatment changes that reflect a treatment effect and those that reflect
inherent variability in the gene's expression. Nevertheless, at higher doses and plasma
concentrations there is evidence of suppression of the expression of these genes. This provides
an estimate ofthe plasma concentrations of CPI-0610(> 2.6 µM)associated with suppression oP
BET target gene expression. Work is ongoing to understand the extent to which inhibition of




Constellation Pharmaceuticals, Inc.              Confidential                                         25
                                                                         CONSTELLATION PRODUCTION_017014
             Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 52 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                                     30 Apri12018

gene expression in PBMCs correlates with suppression of genes (like MYC~ in tuinar tissue that
are more likely relevant for the compound's anti-tumor activity.
Figure 6                Repression of BET-target Genes IL8 and CCRI in Circulating Blood 2 Hours
                        Post-dose as a Function of the Plasma Concentration of CPI-0610.

                           ,_.....
                                        fL8                                      t~ 1
      250 ~ -----                                              2.50


      200 $      ..._          ,_.._.      ..                  2.00




      0.50


      0.00
          0.00          2.00            4.00     6-OU   8.00
                                [CPI-0610J, NM

CPI-0610 concentration determined 2-hours post administration of CPI-0610. Gene expression was measured from
RNA extracted from patient blood and analyzed using qRT-PCR



5.3          Safety and Efficacy
5.3.1         Safety in Patients with Hematologic Malignancies Treated with CPI-0610 in Phase
              1,Dose Escalation Clinical Studies
CPI-0610 has been evaluated at comparable dose ranges in various hematologic malignancy
populations and has a similar safety profile in all ofthese indications. In all three Phase 1
studies, hematologic changes and gastrointestinal adverse events were reported with the highest
frequencies, and also with the highest incidence oftreatment-related adverse events and CTCAE
grade 3 or higher adverse events that were considered related to study drug.
As shown in Table 6,thrombocytopenia (includes adverse events termed "thrombocytopenia" or
"platelet count decreased") was the mast common treatment-related adverse event, reported in
32% ofthe 138 patients treated in the three Phase 1 clinical studies. There was a lower
frequency reported inpatients with leukemia and the other hematologic malignancies evaluated
in Study 0610-02(14%)than the other studies, which is likely due to the difficulty in
discriminating between disease-related and treatment-related thrombocytopenia in these patient
populations. Approximately half the patients with treatment-related thrombocytopenia (21 of44
patients) had thrombocytopenia of CTCAE grade 3 or higher(15% ofthe 138 patients treated in
the three Phase 1 studies). The thrombocytopenia reported was dose-dependent(increasing in
incidence and severity with CPI-0610 exposure), reversible, and non-cumulative. An additional
week off treahnent prior to initiation of the subsequent treatment cycle was needed for platelet
recovery for some patients.
Anemia, neutropenia (including neutrophil count decreased) and lymphocyte count decreased
were the other coimnonly reported treatment-related hematologic changes; they also had a higher
incidence of CTCAE grade 3 or greater treatment-related adverse events. The incidence of
treatment-related anemia, neutropenia and lymphocyte count decreased was 12%,9% and 7%,



ConstellaCion Pharmaceuticals, Inc.                                   Confidential                                   26
                                                                                        CONSTELLATION PRODUCTION_017015
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 53 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                  30 Apri12018

respectively, across the three clinical studies. These hematologic events did not have a clear
dose response. Of all the hematologic changes reported in the three clinical studies, only one
case of febrile neutropenia in Study 0610-01 was reported as a treahnent-related serious adverse
event.
The treatment-related gastrointestinal adverse events reported with the greatest frequency were
nausea, diarrhea and vomiting, with incidences of27%, 19% and 17%,respectively, across the
three clinical studies. The majority ofthese gastrointestinal events were of low severity. As
shown in Table 7, diarrhea, vomiting and nausea were the only serious adverse events that were
considered to be related to study drug in more than one patient (5, 3 and 2 patients, respectively).
The other frequently reportedtreatment-related adverse events were fatigue(25%), decreased
appetite(20%), and dysguesia(14%), most of which were of low severity.




ConsCellation Pharmaceuticals, Inc.         Confidential                                            27
                                                                   CONSTELLATION PRODUCTION_017016
                        CPI-0610
                        Investigator Brochure, Edition 4                                                     13 September 2017

   Table 6      Treatment-Emergent Adverse Events that were Considered Related to Study Drug in >4% of Patients in Any of the
                Phase 1 CPI-0610 Clinical Studies as of 27 June 2017
                                             Study 0610-01(N=64)       Study 0610-02(N=44)       Study 0610-03(N=30)            Total(N=138}
System Organ Class                           CTCAE       CTCAE        CTCAE         CTCAE        CTCAE        CTCAE        CTCAE         CTCAE
  Preferred Term                            Grade 1-5    Grade >3    Grade 1-5     Grade >3    Grade i-5     Grade >3     Grade 1-5      Grade >3
Number ofPatients with at Least One ADR     50(78.1%) 24(37.5%}      35(79.6%) 16(36.4%)       29(96.7%)     12(40%)     114(82.6%}     52(37.7%}
Total ADRs                                       287         61           212          44           152          31           651            136
Gastrointestinal disorders                  21(32.8%) 3(4.7%)        26(59.1%)     4(9.1%)     16(53.3%)     1(3.3%)     63(45.7%}       8(5.8%)
  Nausea                                    11 (17.2%}    1 (1.6%}   18(40.9%)      4(9.1%}    8(26.7%)       1 (3.3%)   37(26.8%}       6(4.3%)
  Diarrhea                                   6(9.4%)     3(4.7%}     12(27.3%)      1 (2.3%}    8(26.7%)          0      26(18.8%)       4(2.9%}
  Vomiting                                   8(12.5%)         0      12(27.3%)      1 (2.3%}    3(10.0%)          0      23(16.7%}        1 (0.7%}
  Abdominal pain                              1 (1.6%)        0       2(4.6%)           0            0            0        3(22%}             0
  Abdominal distention                            0           0       2(4.6%)           0            0            0        2(1.4%}            0
  Constipation                                    0           0       2(4.6%)           4        1 (3.3%)         0        3(2.2%}            0
  Dyspepsia                                       0           0       2(4.6%)           0       2(6.7%)           0        4(2.9%}            0
  Stomatitis                                  1 (1.6%}        0       2(4.6%)           4            0            0       3(2.2%}3            0
Metabolism and nutrition disorders          16(25.0°/a} 3(4.7%)      19(43.2°/a)   2(4.6%}     8(26.7%)           0      43(31.2%)       5(3.6%)
  Decreased appetite                         8(12.5%}         0      15 (34.1%}         0      4(13.3%}           0      27(19.6%)            0
  Hyperglycemia                              3(4.7%)          0       3(6.8%}           0        1 (3.3%}         0        7(5.1%)            0
  Hypophosphatemia                            1 (1.6%)    1 (1.6%)         0            0       2(6.7%}           0        3(2.2%)        1 (0.7%)
  Hyperuricemia                               1 (1.6%)        0       2(4.6%}       2(4.6%)          0            0        2(1.4%)       2(1.4%}
Investigations                              20(31.3°/a) 12(18.8%)    11 (25.0°/a) 6(13.6°/a)   12(40.0%}     5(16.7%}    43(31Z%)       23 (16.7%)
  Platelet count decreaseda                 14(21.9%) 8(12.5%)        5 (11.4%}     3(6.8%)     8(26.7%}     4(133%}     27(19.6%)      15 (10.9%)
  Neutrophil count decreasedb                5 (7.8%}    2(3.1%)      3(6.8%}       3(6.8%}     2(6.7%)       1 (3.3%}    10(7.2%}       5(3.6%)
  Lymphocyte count decreased                 6(9.4%}     3(4.7%)           0            0      4(13.3%}           0       10(7.2%)       3(2.1%)
  White blood cell count decreased           4(6.3%)      1 (1.6%)     1 (2.3%)     1 (2.3%}    5 (16.7%)         0       10(7.2%}       2(1.4%)
  Alanine aminotransferase increased         3(4.7%}          0       3(6.8%)       1 (23%}          0            0        6(43%}         1 (0.7%)
  Aspartate aminotransferase increased       3(4.7%}          0       2(4.6%}       1 (2.3%)     1 (3.3%)         0        6 (4.3%}       1 (0.7%)
  Weight decreased                           2(3.1%)          0       2(4.6%)           4        1 (3.3%)         0        4(2.9%}            0
Blood and lymphatic system disorders        21 (32.8%} 9(14.1%)      6(13.6%)      5(11.4%}    13(43.3%) 8(26.7%)        40(29.0%}      22(36.2%)
  Thrombocytopeniaa                         13(20.3%}    4(6.3%)       1 (2.3%)     1 (2.3%}   7(23.3%}      4(13.3%}    21 (15.2%}      9(6.5%)
  Anemia                                     6(9.4%}     3(4.7%}      5(11.4%)      4(9.1%}    6(20.0%}      4(13.3%}    17(12.3%)       11 (8.0%)
  Neutropeniab                               2(3.1%)      1 (1.6%)         0            0        1(33%)       1(33%)       3(2.2%}       2(1.4%)
  Febrile neutropeniab                        1 (1.6%}    1 (1.6%}         0            0            0            0        1 (0.7%}       1 (0.7%)
General disorders and administration site   14(21.9%) 1 (1.6°/a)     14(31.8%)     4(9.1%)     10(33.3%)     2(6.7%)     38(27.5%}       7(5.1%)
  Fatigue                                   11 (17.2%)        0      12(273%)       3(6.8%}    10(33.3%)      1 (3.3%)   34(24.6%}       4(2.9%)
                                                                                                                                                     Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 54 of 85




  Chills                                          0           0       2(4.6%)       1 (2.3%}    2(6.7%)           0        4(2.9%}        1 (0.7%)
Nervous system disorders                    11 (17.2%)        0      10(22.7%)          0      3(10.0%)           0      24(17.4%)            0
  Dysgeusia                                  8(12.5%)         0       8(18.2%)          0       3(10.0%}          0      19(13.8%}            0


   Constellation Pharmaceuticals, Inc.               Confidential                                       28
                                                                                                                CONSTELLATION PRODUCTION_017017
                          CPI-4610
                           Investigator Brochure, Edition 5.1                                                               30 Apri12018

                                               Stud 0610-01(N=64             Stud 0610-02(N=44}             Stud 0610-03(N=30                   Total(N=138}
System Organ Class                             CTCAE         CTCAE           CTCAE          CTCAE           CTCAE         CTCAE            CTCAE            CTCAE
 Preferred Term                               Grade 1-5      Grade >3       Grade 1-5       Grade >3      Grade 1-5       Grade >3        Grade 1-5         Grade >3
  Dizziness                                    3(4.7%}          0            1 (2.3%)          0                0              0          4(2.9%}               0
  Headache                                        0             0            3(6.8%}           4                0              0           3(2.2%}              0
Skin and subcutaneous tissue disorders        9(14.1%}       1(1.6%)        4(9.1%)         i(2.3%}        2(6.7%)             0         15(10.9%)          2(1.4%)
  Rash                                         3(4.7%)        1.6(%)         1 (2.3%}          0            1 (3.3%}           0              5             1 (0.7%)
 Pruritus                                      3(4.7%}          0                0             0                0              0              3                 0
Respiratory, thoracic and mediastinal
                                               3(4.7°/a}        0           3(6.8%}            0          5(16.7%}        1(3.3%}         11(8.0%)          1(d.7%)
disorders
 Dyspnea                                          0             0            1 (2.3%}          0           3(10.0%}            0          4(2.9%)               0
Vascular disorders                             1(1.6%)          0           4(9.1%}         i(2.3%)             0              0          4(2.9%)           1(0.7%)
  Hot flush                                       Q             0            2(4.6%}           0                0              0           2(1.4%)              0
Total thromhocytopeniaa                      23(35.9%) 9(14.1%)             6(13.6%}        4(9.1%)       15(50.0%}       8(26.7%)       44(31.9%)         21 (15.2%}
Total neutro enia                             7(10.9%)       3(4.7%)         3(6.8%}        3(6.8%)        2(6.7%}         1 (3.3%)       12(8.7%)         7(10.9%}
   ADR =adverse drug reaction
   a. Total thrombocytopenia includes patients who reported an adverse event of platelet count decreased and/or thrombocytopenia
   b. Total neutropenia includes patients who reported an adverse event of any of the following: neutrophil counts decreased, neutropenia and febrile neutropenia
                                                                                                                                                                        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 55 of 85




   Constellation Pharmaceuticals, Inc.                Confidential                                                  29
                                                                                                                             CONSTELLATION PRODUCTION 017018
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 56 of 85

CPI-0610
Investigator Brochure, Edition 4                                                          13 SeptemUer 2017

Table 7       Treatment-Emergent Serious Adverse Events that were Report in >2 Patients in
              Any of the Phase 1 CPI-0610 Clinical Studies as of 27 June 2017
                                               stuay            stay          stuay             Total
 System Organ Class                           0610-01           0610-02     0610-03             N=138
   Preferred Term                             (N=64)            (N=44)       (N=30)       SAE     Related SAS
 Patients with at Least One SAE              27(42.2%)        31 (70.5%)    8(26.7%)    66(47.8%) 18(13.0%)
 Number of SAES                                  56               88           12          156          31
 Blood and lymphatic disorders                1(1.6%)         11 (25.0%)    i (3.3%)    13(9.4%)    2(1.4%)
   Febrile neutropenia                        1 (1.6%)         8(18.2%)         0        9(6.5%)     1 (0.7%)
   Anemia                                         0            2(5.0%)          0        2(1.4%)         0
 General disorders and administration site
                                             11 (17.2%)       7(15.9%)       1 (3.3%)   19(13.8%)    2(1.4%)
 conditions
   Disease progression                       8(12.5%)              0             0       8(5.8%)         0
   Fatigue                                        0            4(9.0%)           0       4(2.9%)     1 (0.7%)
   Pyrexia                                        0            3(6.8%)       1 (3.3%)    4(2.9%)         0
   Pain                                      2(3.1%)               0             0       2(1.4%)         0
 Infections and infestations                 4(6.3%)          14(31.8%)     3(10.0%)    21 (15.2%)   2(2.2%)
   Sepsis                                         0            3(6.8%)       1 (3.3%)    4(2.9%)         0
   Pneumonia                                 2(3.1%)           2(4.6%)       1 (3.3%)    3(2.2%)         0
   Lung infection                             1 (1.6%)         3(6.8%)           0       4(2.9%)     1 (0.7%)
   Device related infection                       0            2(4.6%)           0       2(1.4%)         0
 Gastrointestinal disorders                  6(9.4%)          8(18.2%)           0      14 (10.1%)   6(4.3%)
   Diarrhea                                  4(6.3%)           3(6.8%)           0       7(5.1%)     5 (3.6%)
   Vomiting                                   1 (1.6%)         3(6.8%)           0       4(2.9%)     3(2.2%)
   Nausea                                         d            2(4.6%)           0       2(1.4%)     2(1.4%)
   Abdominal pain                                 0            2(4.6%)           0       2(1.4%)     1 (0.7%)
   Colitis                                    1 (1.6%)         1 (2.3%)          0       2(1.4%)     1 (0.7%)
   Constipation                              2(3.1%)           2(4.6%)           0       2(1.4%)         0
 Metabolism and nutrition disorders          3(4.7%)           4(9.1%)           0       7(5.1%)     2(1.4%)
   Dehydration                                1 (1.6%)         2(4.6%)           0       3(2.2%)     1 (0.7%)
 Neoplasms benign, malignant and
                                             2(3.1%)          4(9.1%)           0       6(4.3%)         0
 unspecified (incl cysts and polyps)
   Acute myeloid leukemia                        0            4(9.1%)            0      4(2.9%)          0
 Psychiatric Disorders                       1(1.6%)          3(6.8%)        2(6.7%)    6(4.3%)      2(1.4%)
  Confusional state                          1 (1.6%)          2(4.6%)           0      3(2.2%)      1 (0.7%)
  Delirium                                       0             1 (2.3%)      1 (3.3%)   2(1.4%)          0
 Vascular disorders                          1 (1.6%)         5(11.4%)           0      6(4.3%)      3(2.2%)
   Hypotension                                   0             3(6.8%)           0      3(2.2%)      1 (0.7%)
 Renal and urinary disorders                 4(6.3%)               0         1 (3.3%)   5(3.6%)          0
   Renal failure acute                       3(4.7%)               0             0      3(2.2%)          0
 Respiratory, thoracic and mediastinal
                                             4(6.3%)          4(9.1%)        i (3.3%)   9(6.5%)      2(1.4%)
 disorders
   Dys nea                                    2(3.1%)             0             0        2(1.4%)        0
SAE =serious adverse event


5.3.2   Efficacy in Patients with Hematologic Malignancies
In Study 0610-01, eve patients have achieved an objective response to CPI-0610. One patient
with T-cell- and histiocyte-rich large B cell lymphoma was treated at 48 and $0 mg QD and
achieved a complete remission that allowed him to be subsequently treated with high-dose
chemotherapy and stem cell transplantation. One patient with ABC-DLBCL was treated at 230
and 170 mg QD and achieved a complete remission after 5 cycles of treatment. One patient with
follicular lymphoma was treated at 230 mg QD and achieved a partial remission(PR)following


Constellation Pharmaceuticals, Inc.            Confidential                                             3d
                                                                           CONSTELLATION PRODUCTION_017019
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 57 of 85

CPI-0610
 Investigator Brochure Edition 5.1                                                30 Apri12018

his fourth cycle of treatment. One patient with defined as"ABC-like" DLBCL because poor
sample quality produced a low but trending "ABC" signal, achieved a partial response after 2
cycles oftreatment, despite the dose of CPI-0610 being reduced to 170 ing QD and again to 120
mg QD duet to dose-limiting thrombacytopenia. Lastly, one patient with ABC-DLBCL treated
at 120 mg/day achieved a PR by identified i1~ Cycle 4.

Nineteen additional lymphoma patients achieved stable disease, and ofthese 19 patients,6
patients maintained stable disease for 6 or more cycles oftreatment, including the following: 1
patient with Waldenstrom's macroglobulineinia completed 6 cycles oftreatment; 2 patients with
FL completed 10 cycles; 1 patient with DLBCL completed 14 cycles; 1 patient with FL
completed 18 cycles; and 1 patient with nodal marginal zone lymphoma completed over 40
cycles and continues on treatment with CPI-0610




Constellation Pharmaceuticals, Inc.        Confidential                                          31
                                                                CONSTELLATION PRODUCTION_017020
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 58 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                 30 Apri12018


 6    SUMMARY OF DATA AND GUIDANCE FOR THE INVESTIGATORS
 CPI-0610 is being developed as a potential oncology therapeutic based on its anti-proliferative
 and pro-apoptotic activity in preclinical models of hematologic malignances, and on its ability to
 selectively suppress the expression of genes (like MYC,BCL2, and a subset of NF-xB-dependent
 genes) iilvalved in the pathogenesis ofthese diseases. On the basis of preclinical toxicology
 studies, CPI-0610 was anticipated to cause reversible lymphoid depletion, suppression of
 hematopoiesis, injury to the mucosa ofthe gastrointestinal tract, and hyperglycemia. It was also
 anticipated to impair spermatogenesis.
 The most consistent, predictable and dose-limiting clinical toxicity of CPI-0610 is
 thrombocytopenia. CPI-0610-related thrombocytopenia is dose-dependent, reversible and non-
 cumulative. Grade 3treatment-related events of anemia, neutrapenia and lymphopenia have been
 observed, though less frequently than thrombocytopenia, and do not demonstrate a clear dose-
 dependency. In general, gastrointestinal toxicity has been of low grade and manageable. Other
 potentially CPI-0610-related toxicities include fatigue, vomiting, decreased appetite, and
 dysgeusia. There has been no clear increase in the frequency of opportunistic infections(which
 are common in the patient populations treated). CPI-0610-related hyperglycemia has been
 observed with low frequency and only at CTCAE grade 1.
6.1     Hematologic Toxicity
Preclinical toxicology studies of CPI-0610 demonstrated its potential to cause reversible
lymphoid depletion (e.g., in the thymus, spleen and gut-associated lymphoid tissues) and
hypocellularity ofthe bone marrow. These effects were reflected in the peripheral blood
hematology values, where thrombocytopenia and reticulocytopenia were consistently observed.
Peripheral lymphopenia was also observed, albeit less consistently. Both increases and decreases
in the total white blood cell count were observed, likely reflecting reactions to ongoing
inflammation and tissue injury.
 Collectively, these findings are most consistent with anti-proliferative effects of CPI-0610
 against lymphocyte and myeloid precursors. The consequent immunosuppressive potential of
 CPI-0610 was highlighted in the 14-day, GLP-compliant toxicology study in the dog, where at
 t11e highest dose animals developed pneumonia and were found to have Cryptosporzdzum in the
 GI tract.
6.1.1    Thrombocytopenia
 Thrombocytopenia has been the most consistent and predictable toxicity of CPI-0610 in patients,
 reported in 32% ofthe 138 patients treated in the three Phase 1 clinical studies. CPI-0610-
 induced throlnbocytopenia is dose-dependent (increasing in incidence and severity with CPI-
 0610 exposure), reversible and non-cumulative. When CPI-0610 is given daily for 14
 consecutive days and followed by a 1 week break in treatment, the platelet count typically
 reaches a nadir value on day 14 or 21 and requires 1 to 2 weeks for full recovery. At higher
 capsule doses(> 170 mg/day), delays in the start ofsecond cycle oftherapy occurred in about
 one-third of patients, and grade 4 thrombocytopenia was observed inpatients treated at 230 and
 300 mg QD capsule doses, as well as at 225 and 275 mg QD tablet doses. There was a single
 patient at the 125 mg tablet dose who developed reversible grade 4 thrornbocytopenia that had
 significant confounding factors. This patient enrolled with CTCAE grade 1 thrombocytopenia
(baseline platelet count of90 X 10~/L) and received concomitant rivaroxaban, an anticoagulant


Constellation Pharmaceuticals, Inc.         Confidential                                         32
                                                                   CONSTELLATION PRODUCTION_017021
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 59 of 85

CPI-0610
 Investigator Brochure, Edition 5.1                                                  30 Apri12018

associated with throinbocytopenia. By Day 20,the patient's platelet counts had decreased to 22
X 109/L.
There has been one patient with multiple myeloma who received the 225 mg QD tablet dose who
developed CTCAE grade 3 bilateral adrenal hemorrhage. This patient had received five prior
therapies that included bath dexamethasone and prednisone before enrolling in Study 0610-03
with CTCAE grade 1 thrombocytopenia(93 X 109/L). On Day 12, the patient developed
pleuritic chest pain for which he took aspirin as an analgesic. A computed tomography(CT)
scan ofthe chest demonstrated indeterminate bilateral adrenal masses; the study drug was
withheld and the patient was hospitalized. On Day 14, the platelet count was 29 x109/L. While
hospitalized, the patient developed hypotension, fever, and tachycardia, with the serum cortisol
level reported in the normal range. Twenty-four hours after receiving treatment with intravenous
hydrocortisone, the patient's status improved and within 2 days the adrenal insufficiency and
adrenal hemorrhage were resolved. The most likely etiology for the adrenal hemorrhage was the
concomitant throinbocytopenia induced by CPI-0610 and aspirin, an agent with known
irreversible platelet dysfunction. It is mast likely that the adrenal insufficiency was a result of
the bilateral adrenal hemorrhage that occurred secondary to both thrombacytopenia and the
platelet dysfunction caused by aspirin, not a direct inhibitory effect of CPI-Q610 on the adrenal
cortex.
6.1.2    Neutropenia and Lymphopenia
Although isolated cases of neutropenia and decreased lymphocyte count have occurred in
patients treated with CPI-0610, these cases have been infrequent and without apparent
relationship to dose. The frequency of opportunistic infections has been consistent with that
expected in the patient populations treated. Patients will continue to be monitored for not only
thrombocytopenia but other evidence of myelosuppression.
Clinical protocols of CPI-0610 provide guidelines for the interruption of CPI-0610 dosing for
specific degrees of cytopenias (e.g., throinbocytopenia and leukopenia) and for patients who
develop infection or bleeding. Support with antibiotics and transfusions should follow standard
medical practice and institutional guidelines. The prophylactic use of hematopoietic colony
stimulating factors (e.g., G-CSF, GM-CSF)is prohibited in clinical studies of CPI-0610, but
allowed if a patient develops dose-limiting neutropenia with CPI-0610. There were cases of
febrile neutropenia mainly in subjects with AML with symptoms resulting from failing bone
marrow that were treated accordingly with anti-infective. .
Because ofthe potential iminunosuppressive effects of CPI-0610, patients who are taking CPI-
0610 should not take other immunosuppressive therapies at the same time. Patients who are
taking more than 10 mg of prednisone per day (or the equivalent dose of another glucocorticoid)
will not be enrolled into the initial clinical trials of CPI-0610. Topical, nasal and inhaled
corticosteroids will be permitted.
6.2     Gastrointestinal Toxicity
In preclinical toxicology studies, reversible injury to the GI nlucosa was a consistent observation
with CPI-0610. Injury to the GI mucosa was evident from the oral cavity to the large intestine,
and was manifested as epithelial atrophy, erosion, ulceration and hemorrhage, sometimes
accompanied by regenerative epithelial hyperplasia. Toxicity to the GI epithelium was




Constellation Pharmaceuticals, Inc.         Confidential                                           33
                                                                   CONSTELLATION PRODUCTION_017022
        Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 60 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                                  30 Apri12018

 anticipated on the basis ofthe role that MYC plays in many proliferating tissues and on the
 ability of BET inhibition to suppress the expression ofMYC.
 The clinical experience with CPI-0610 demonstrates an adverse effect profile suggestive of
 gastrointestinal tract toxicity. Nausea, vainiting and diarrhea have been among the most
 common treatment-related events.
Patients to be treated with CPI-0610 should not have ongoing inflammatory bowel disease,
irritable bowel disease, or malabsorption. Patients who have had surgical procedures causing
blind loop syndromes should not participate in studies of CPI-0610. Before enrolling in clinical
trials of CPI-0610, any GI toxicity from previous therapies should have completely resolved, and
patients should not have ongoing nausea, vomiting or diarrhea. Only patients able to take oral
medications may participate in studies of CPI-0610; no parenteral form ofthe compound is
currently available.
Patients who develop diarrhea with CPI-0610 treahnent should be closely monitored and
supported with either oral or intravenous(IV) hydration using appropriate fluids and electrolytes.
In addition, patients with CPI-0610-related diarrhea may be administered loperamide. If diarrhea
persists despite loperamide, dose reduction of CPI-0610 should be considered.
No prophylactic anti-emetic therapy will be given with the administration of CPI-0610. Patients
who develop nausea and/or vomiting may be treated with 5-HT3 receptor antagonists and
benzodiazepines according to standard medical practice and institutional guidelines. The use of
corticosteraids as an anti-emetic therapy should be avoided, if possible, since CPI-0610 is
considered to be potentially immunosuppressive.
6.3     Testicular Toxicity
 Degeneration ofthe germinal epithelium with oligo/aspermia was observed in the preclinical
toxicology studies of CPI-0610. The reversibility of this toxicity with CPI-0610 has not been
 demonstrated, although the 2-week recovery period used in the toxicology studies may have been
too brief to show reversibility. Full recovery of testicular degeneration in mice has been shown
 with another selective BET bromodainain inhibitor, JQ1, four months after termination of dosing
(Matzuk et al., 2012). Interference with gerni cell formation is expected with BET bromodomain
 inhibition, given the role of MYC in proliferating tissues and the expression ofBRDT(as well as
the other BET family members)in the testis. It is therefore possible that CPI-0610 will reduce
the ability of a male patient to conceive a child. Male patients must be informed of this potential
risk when considering whether to participate in a clinical trial of CPI-0610 and provided with
 advice regarding sperm preservation.
6.4     Hyperglycemia
Mild to moderate increases in serum glucose were observed in the preclinical toxicology studies
of CPI-0610. Hyperglycemia was accompanied by increases in serum total cholesterol, low
density lipoproteins, and triglycerides. Tl~e origin ofthe hyperglycemia is unclear. CPI-0610
does bind to and inhibit the type 1 melatonin receptor, but the published literature appears to
instead link hyperglycemia with the type 2 melatonin receptor.
Hyperglycemia related to CPI-0610 has been observed in approximately 5% of patients treated
with CPI-0610, at low grade only. Note that glucose samples were not obtained in the fasting
state. Serum glucose co~lcez~tratioi~s will continue to be monitored in the Phase 1 trials of CPI-
0610.


 Constellation Pharmaceuticals, Inc.         Confidential                                            34
                                                                   CONSTELLATION PRODUCTION_017023
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 61 of 85

CPI-0610
  Investigator Brochure, Edition 5.1                                                 30 Apri12018

6.5    Mutagenic and Teratogenic Potential
Na inforniation is currently available regarding the mutagenic or teratogenic potential of CPI-
0610. It must therefore be assumed that it carries these potential liabilities and both male and
female patients must agree to use effective contraceptive methods during treatment with CPI-
0610 and for 3 months thereafter.
6.6    Drug-drug Interactions
CPI-0610 is predicted to be metabolized in humans by hepatic oxidation and amide bond
hydrolysis. While CYP enzymes are likely responsible for most ofthe observed oxidative
metabolism, the specific CYP enzyme or enzymes responsible far CPI-0610 have not yet been
identified. Therefore, patients who are receiving CPI-0610 should avoid taking other drugs or
substances that are known to be strong inhibitors of CYP enzymes. Drugs that are moderate
inhibitors of CYP enzymes should also be avoided, if possible. A list of CYP enzyme inhibitors
and their categorization as strong, moderate or weak inhibitors is provided in the clinical
protocols of CPI-0610.
CPI-0610 has low potential to inhibit CYP enzymes involved in the metabolism of other drugs,
and therefore there are no prohibitions against the co-administration of other drugs on the basis
of concerns that CPI-0610 will alter their clearance.
CPI-0610 was evaluated for its potential to cause prolongation of the QT interval in vitro in
telemeterized dogs after a single dose and in dogs after repeated dose administration in the main
14-day GLP-compliant toxicology study. These preclinical studies show no potential far CPI-
0610 to cause acute changes in heart rate, blood pressure or the electrocardiogram (e.g., the QT
interval). Analysis of electrocardiograms from patients treated in the ongoing Phase 1 trials has
likewise shown no clear effect of CPI-0610 on cardiovascular function or the QT interval.
Nevertheless, ECGs will continue to be assessed at regular intervals inpatients treated with CPI-
0610; additionally, in order to avoid difficulty in the interpretation ofthe patient's ECG,drugs
that prolong the QT interval should also be avoided.




Constellation Pharmaceuticals, Inc.         Confidential                                            35
                                                                   CONSTELLATION PRODUCTION_017024
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 62 of 85

CPI-0610
  Investigator Brochure, Edition 5.1                                                              30 Apri12018

7    REFERENCE SAFETY INFORMATION FOR ASSESSMENT OF EXPECTEDNESS
     OF SERIOUS ADVERSE REACTIONS
Presented in Table 8 are the serious adverse drug reactions observed in more than one patient in
the Phase 1 clinical studies of CPI-0610 that the sponsor believes there is reasonable evidence of
a causal relationship between the serious event and CPI-0610. These serious reactions are
presented by system organ class, severity, and frequency. Frequencies are defined as: very
common(> 1/10); common(> 1/100 to < 1/10); uncommon(> 1/1,000 to < 1/100); rare(>
1/10,000 to < 1/1,000); very rare(< 1/10,000), not known (cannot be estimated from the
available data) far adverse reactions irrespective of seriousness. The adverse reactions were
attributed to CPI-0610 treatment inpatients with the following hematological malignancies:
lymphoma, acute myelogenous leukemia, myelodysplastic syndrome(MDS),
myelodysplastic/myeloproliferative neoplasms(MDS/MPN),and multiple myeloma.
Table 8       Serious Adverse Reactions Reported in Patients Treated with at Least One Dose
              of CPI-Ob10 as of 27 June 2017 that are Considered Expected for Safety
              Reporting Purposesa
                                                              b
           Serious Adverse Reaction                       N1138                 Trequency`
Gastrointestinal Disorders
  Vomiting                                                 3(2.2%)                common
  Diarrhea                                                 5(3.6%)                common
  Nausea                                                   2 1.4%                 common
a. Table based on preliminary adverse reactions from 138 patients treated with CPI-0610 at doses ranging from 6 to
   400 mg QD (capsule), 85-150 mg BID (capsule) and 125 to 275 mg QD (tablet)
b. n = number of patients who have experienced the serious adverse reaction
c. Frequency convention: very common (>1/10); common (>1/100 to < 1/10); uncommon(>1/1000 to >1/100).
   Frequency refers to serious adverse reactions reported.




Constellation Pharmaceuticals, Ina                 ConfidenCial                                                 36
                                                                             CONSTELLATION PRODUCTION_017025
       Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 63 of 85

 CPI-0610
  Investigator Brochure, Edition 5.1                                             30 April 2018

8    REFERENCES
Dawson MA,Prinjha RK,Dittman A, Giotopoulos G et al. 2011. blhibition ofBET Recruitment
  to Chromatin as an Effective Treatment for MLL-fusion Leukaemia. Nature; 478(7370):
  529-533.

Delmore JE, Issa GC,Lemieux ME,et al.(2011). BET Broinodomain Inhibition as a
   Therapeutic Strategy to Target c-Myc. CORD Conference Proceedings; 146(6): 904-917.

Espino J, Pariente JA, Rodriguez AB (2011). Role of Melatonin on Diabetes-related Metabolic
   Disorders. World J Diabetes; 2(6):82-91.

Hargreaves DC,Horng T, Medzhitov R (2009). Control ofInducible Gene Expression by
   Signal-dependent Transcriptional Elongation. Cell; 138(1): 129-145.

Matzuk MM,McKeown MR,Filippakapaulas P (2012). Small-molecule Inhibition of BRDT
  for Male Contraception. Cell; 150(4):673-684.

Mertz JA, Conery AR,Bryant BM,et al.(2011). Targeting MYC Dependence in Cancer by
  Inhibiting BET Bromodoinains. Proc Natl Acad Sci USA; 108(4Q): 16669-16674.

Peshcke E and Muhlbauer E(2010). New Evidence for a Role of Melatonin in Glucose
   Regulation. Best Pract Res Clin Endocrinol Metab; 24(5): 829-841.

Zuber J, Shi J, Wang E, et al.(2011). RNAi Screen Identifies Brd4 as a Therapeutic Target in
   Acute Myeloid Leulcaeinia. Nature; 478(7370): 524-52$.




ConsCellation Pharmaceuticals, Inc.       Confidential                                         37
                                                               CONSTELLATION PRODUCTION_017026
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 64 of 85
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 65 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                                               CLINICAL TRIAL AGREEMENT
                                                        Protocol # 0610-03


            This Clinical Trial Agreement("Agreement") between

                    CONSTELLATION PHARMACEUTICALS,acorporation with its principal place of business
                    at 215 First Street, Suite 200, Cambridge, MA 02142("Sponsor")

                    and

                    MAYO CLINIC ARIZONA,with a place of business at 13400 East Shea Boulevard, Scottsdale,
                    AZ 85259("Institution")

            when signed by all parties, is effective as of date of last signature (the "Effective Date").

            Sponsor wishes to support a clinical trial entitled "A Phase 1 Study of CPI-0610, a Small Molecule
            Inhibitor of BET Proteins, in Patients with Previously Treated Multiple Myelotna" ("Protocol") to be
            conducted at Institution and to involve Trial Subjects ("Trial") and Institution desires to conduct such
            Trial in accordance with the protocol as approved by the Federal Food and Drug Administration("FDA")
            and the instihttional review board utilized by Institution for this Trial (the "IRB") and as amended fiom
            time to tune (the "Protocol").

            By separate agreement, Sponsor has engaged INC Research, LLC, a Delaware Limited Liability
            Company with a principal place of business in the United States at 3201 Beechleaf Court, Suite 600,
            Raleigh, NC 27604 (hereinafter "INC Research") and a contract research organization acting as an
            independent contactor, to act on behalf of Sponsor for the purposes of transferring certain obligations in
            connection to this Agreement, said obligations including negotiations of the Agreement and payment
            administration of grant amounts described hereunder.

            The parties agree as follows:

                    Investigators and Research Staff.

                    1.1      Principal Investigator. The Institution's principal investigator will be Leif Bergsagel,
                             M.D.("Principal Investigator") who will be responsible far the direction of the Trial in
                             accordance with applicable Institution policies and Applicable Law (as defined below).

                    1.2      Facilities Research Staff. Institution represents that it and the Principal Investigator will
                             have the necessary personnel and equipment, experience, qualifications and capabilities
                             to a perform the Trial in a timely, professional and competent manner. Institution will
                             ensure that only individuals who are appropriately trained and qualified assist in the
                             conduct of the Trial as subinvestigators or research staff.

                    1.3     Obligations of Institution and Principal Investi,~     a . Institution shall perform the
                            services and conduct the Trial at Institution's facilities under the direction of the Principal
                            Investigatar who shall be an employee of Institution. Institution and Principal
                            Investigator shall conduct the Trial in accordance with this Agreement and the Protocol,
                            and in accordance with all applicable laws, rules, regulations and guidances (and their
                            state and foreign equivalents) each as amended and in effect fioin time to tune, including,
                            without limitation, the Federal Food, Drug, and Cosmetic Act, the Medicare/Medicaid
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 66 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                            anti-kickback stahtte, 42 U.S.C. § 1320a-7b, and similar state laws, and FDA regulations,
                            good clinical practices, (including but not limited to ICH GCP Guideline (E6) to the
                            extend adopted by the FDA), the Health Insurance Portability and Accountability Act of
                            1996 and regulations promulgated from time to time thereunder("HIPAA"), and Title 21
                            of the Code of Federal Regulations, including Parts 50, 56 and 312 (collectively,
                            "Applicable Law"). Instit~ition is responsible to Sponsor for compliance by all Trial
                            personnel, inchtding the Principal Investigator, with the terms of this Agreement.
                            Institution will ensure that any personnel who assist in the conduct of the Trial are
                            informed of and agree to abide by all teens of this Agreement applicable to the activities
                            they perform. In furtherance of the foregoing obligations, Institution shall ensure that
                            an IRB as applicable, established and constituted in accordance with applicable laws and
                            regulations, oversees the conduct of the Study and is fully compliant with 21 C.F.R. § 56.
                            Institution shall comply with the directives of the IRB respecting the conduct of the
                            Study, and shall notify Sponsor to the extent any such directives vary frain the Protocol.
                            Institution shall obtain from each Subject, prior to the Subject's participation in the
                            Study, a signed informed consent and necessary authorization to disclose health
                            information to Sponsor in a form approved in writing by the IRB or a waiver of consent
                            as directed by the IIZB and further provided that the Informed Consent does not interfere
                            or violate Institution policies. In addition, Sponsor shall perform all of its obligations
                            under all applicable laws, inchiding biit not limited to those referenced herein.

                     1.4     No Substitution. Institution shall immediately notify Sponsor in writing at such tune as it
                             becomes aware that the Principal Investigator plans to leave the Institution or will be
                             unable or unwilling to complete the Trial. Institution tnay not reassign the conduct of the
                             Trial to a different Principal Investigator without prior written authorization from
                             Sponsor. Any replacement Principal Investigator will be required to agree to the terms
                             and conditions of this Agreement in a separate writing. In the event Sponsor does not
                             approve a replacement Principal Investigator, Sponsor may terminate this Agreement in
                             accordance with the Termination provisions below.

                    1.5      Delegation of Duties by Principal Investi~. Principal Investigator may delegate
                             duties and responsibilities to subinvestigators or research staff only to the extent
                             permitted by applicable regulations governing the Trial Conduct, as described below.

                    Protocol. Institution will conduct the Trial in accordance with the Protocol.

                    2.1     Protocol Deviations. If it is necessary to deviate from the Protocol on an emergency
                            basis for the safety of the Trial Subjects (hereinafter defined), Instit~ition will notify
                            Sponsor and the responsible IRB as soon as practicable but, in any event, no later than
                            five (5) working days after the deviation occurs. In the event there is a conflict between
                            the terms of the Agreement and the Protocol with respect to any of the provisions
                            contained within the Agreement, the Agreement shall control. In the event of any
                            conflict between the Protocol and. the Agreement with respect to the procedures) or
                            methodology for performance of the Study, the Protocol shall control.

                    2.2      No Additional Research. Dui7ng the conduct of the Trial, Institution may not conduct
                             any additional research on a Trial subject that would violate a prohibition in the protocol
                             or infarmed consent or jeopardize the validity of the Trial.

                    Sponsor Drug. Sponsor will provide Institution with sufficient quantities of the Sponsor product
                    that is being studied ("Sponsor Drug")to conduct the Trial.

                                                                                                                      2
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 67 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential



                    3.1      Custody and Dispensing. Institution will adhere to federal regulations requiring careful
                             custody and dispensing of Sponsor Drug, as well as appropriate documentation of such
                             activities.

                    3.2      Control. Institution will maintain appropriate control of supplies of Sponsor Drug and
                             will not administer or dispense it to anyone who is not a Trial Subject, or provide access
                             to it to anyone except Principal Investigator, subinvestigators, or Trial research staff.

                    3.3      Use. Institution will use Sponsor Drug only as specified in the Protocol. Any other use
                             of Sponsor Drug constitutes a material breach of this Agreement.

                    3.4      Ownership of Sponsor Drug. Sponsor Drug is and remains the property of Sponsor.
                             Sponsor grants Institution no express or implied intellectual property rights in the
                             Sponsor Dnig or in any methods of making or using the Sponsor Drug.

                    3.5      Pavinent for Sponsor Dntg or Comparator Dnig. Institution will not charge a Trial
                             Subject or third-party payer for Sponsor Drug or for any services reimbursed. by Sponsor
                             under this Agreement.

            4.      Compensation.

                    4.1      Research Grant. Funding will be made to the Institution by way of grant payments in
                             accordance with Attachtnent A. The grant represents Institution's costs of conducting the
                             Trial. All amounts are inclusive of all direct, indirect, overhead and other costs,
                             including laboratory and ancillary service charges, and will remain firm for the duration
                             ofthe Trial, unless otherwise agreed in writing by the parties. Neither the Institution nor
                             the Principal Investigator will directly or indirectly seek or receive compensation from
                             patients) participating in the Trial ("Trial Subjects)") or third-party payers for any
                             material, treatment or service that is required by the Protocol and provided or paid by
                             Sponsor, including, but not limited to, Sponsor Drug, Trial Subject screening, infusions,
                             physician and nurse services, diagnostic tests, and Sponsor Dnig administration.

                    4.2      Non-emergency additional tests or services (i.e., those tests or services not required by
                             the Protocol or performed in excess of Protocol requirements) shall not be coinpensable
                             hereunder without the prior written consent of the Sponsor.

                    4.3      The parties to this Agreement specifically intend to comply with all applicable laws, rules
                             and regulations, including (i) the federal anti-kickback statute (42 U.S.C. 1320a-7(b) and.
                             the related safe harbor regulations; and (ii) the Limitation on Certain Physician Referrals,
                             also refereed to as the "Stark Law" (42 U.S.C. 1395 (n)). Accordingly, the Parties
                             acknowledge and agree that the amounts payable by Sponsor under this Agreement
                             represent the fair market value of the covered costs associated with the Trial and no part
                             of any consideration paid hereunder is a prohibited payment for the recommending or
                             arranging for the referral of business or the ordering of items or services; nor are the
                             payments intended to induce illegal referrals of business.

                    4.4      Pursuant to applicable govermnental laws, Hiles and regulations, the Institution
                             understands and acknowledges that Sponsor may Ue required to disclose to relevant
                             governmental authorities the payments made by or on behalf of Sponsor to the Institution
                             under this Agreement, as well as the purpose and. nature of such payments.
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 68 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential



                    4.5      In the event Sponsor requires Institution personnel to travel in connection with this study,
                             the Sponsor shall pay all expenses, including, but not limited to, actual travel, room and
                             board.

                    4.6     For the purposes of this Shidy only, in the event that Institution receives an audit request
                           from any foreign regulatory agencies, the parties agree that Institution shall be entitled to
                            reasonable compensation for expenses related to such an audit; provided, however, that
                           (1) Sponsor shall have the right to review any invoices submitted by Institution, and shall
                            not be required to pay any expenses that are not reasonable and necessary to comply with
                            the audit request and (2) disputed amounts nn invoices shall be payable by Sponsor only
                            upon mutual resolution ofthe dispute.

            5.      Trial Subiect Enrollment. Institution has agreed to enroll Trial Subjects in the Trial in accordance
                    with the Protocol.

                    5.1      Multi-Center Studies. Sponsor may discontinue patient enrollment if the total enrollment
                             needed for amulti-center Trial has been achieved.

                    Informed Consent. Institution will obtain a written Informed Consent Form ("ICF") for each
                    Trial Subject that complies with Applicable Law and is consistent with the Protocol. Instih~tion
                    will maintain a signed original of that ICF in the Trial Subject's record. Institution will provide
                    Sponsor an opportunity to review and approve the content of the ICF, including any revisions
                    made during the course of the Trial, before it is used. Institution will allow Sponsor or its
                    designee to inspect signed ICFs or photocopies thereof during monitoring visits or audits.
                    Institution will submit any modifications it may propose to the ICF to Sponsor for review and
                    written approval by Sponsor before submitting the ICF for IRB approval. The ICF and HIPAA
                    authorization must authorize the use and disclosure of Trial Subjects' protected health
                    information by and to Sponsor and third parties, including LJ.S. and foreign regulatory authorities.

            7.      Protected Health Information. The parties recognize a common goal of securing all individually
                    identifiable health information and holding such information in confidence and protecting it from
                    unauthorized disclosure. Institution represents and wai7ants that it will comply with the
                    provisions of HIPAA and any regulations and official guidance promulgated thereunder, as well
                    as any other state and federal laws relating to the confidentiality, privacy and security of such
                    information.

                    7.1     Sponsor, though not a covered entity under HIPAA, recognizes that, pursuant to this
                            Agreement, it has the responsibility to protect all individually identifiable patient
                            information and to restrict the use of such information to those persons and entities,
                            including consultants, contractors, subcontractors and agents, who must have access to
                            such information in order to fulfill their assigned duties with respect to the Trial. Such
                            use also will be restricted to those uses permitted in the HIPAA authorization forms and
                            neither Sponsor nor any party to whom Sponsor may disclose individually identifiable
                            health information may use such information to recruit research subjects to additional
                            studies, to advertise additional studies or products, or to perform marketing or marketing
                            research. The HIPAA Authorization inay be incorporated into the ICF or handled as a
                            separate document. Institlrtion will provide Sponsor an opportunity to review and. approve
                            the content of the HIPAA Authorization (including any revisions made during the course
                            of the Trial) before it is used.


                                                                                                                       D
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 69 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-RD60-BAD4D376AF6F


                                                             Caiifidential


                    Both parties agree to notify the other in writing within thirty (30) days of receipt of information
                   (such as Stixdy results or findings from a Study monitoring visit, and data safety monitoring
                    committee reports) that could affect the safety or medical care of current or former subjects,
                    affect the willingness of subjects to continue their participation in the clinical trial, influence the
                    conduct of the Study, or alter the IRB's approval. With regard to Sponsor, the foregoing
                    obligations shall extend for two (2) years following completion of the Study. Both parties shall
                    comply with their respective reporting requirement to regulatory authorities, including, for
                    example, the Food and Drug Administration, the Office for Human Research Protections, and
                    other authorities as required. Institution, through the Investigator and/or IRB as appropriate, shall
                    be responsible for informing subjects of the above important information they learn from Sponsor
                    in accordance with the IRB-approved informed consent form and Sponsor shall not contact them.
                    No other provision of this Agreement shall be construed to override the provisions of this Article.
                    The terms of this paragraph shall survive expiration of this Agreement.

                    Confidential Information. During the course of the Trial, Institution may receive or generate
                    information that is confidential to Sponsor or a Sponsor affiliate.

                    8.1     Definition. Except as specified below, Confidential Information includes all information
                            provided by Sponsor or INC Research, or developed for Sponsor or INC Research, and
                            all data collected during the Trial, including results, reports, technical and economic
                            information, the Trial Data (defined below), commercialization and Trial strategies, trade
                            secrets and know-how disclosed by Sponsor to Institution or Principal Investigator
                            directly or indirectly, whether in writing, electronic, oral or visual transmission, or which
                            is developed under this Agreement. Notwithstanding the foregoing, Trial Data and
                            results generated by Institution in the course of conducting the Study are not Confidential
                            Information for the publishing purposes in accordance with Section 13 of this Agreement.

                    8.2      Exclusions. Confidential Information does not include information that is in the public
                             domain prior to disclosure by Sponsor or INC Research; becomes part of the public
                             domain during the term of this confidentiality obligation by any means other than breach
                             of this Agreement by Institution; is already known to Institution at the time of disclosure
                             and is free of any obligations of confidentiality; or is obtained by Institution, free of any
                             obligations of confidentiality from a third party who has a lawful right to disclose it.

                    8.3      Obligations of Confidentiality. Unless Sponsor provides prior written consent, Institution
                             may not use Confidential Information for any purpose other than that authorized in this
                             Agreement, nor may Institution disclose Confidential Information to any third party
                             except as authorized in this Agreement or as required by law. Required disclosure of
                             Confidential Information to the IIZB or to FDA representatives is specifically authorized.

                    8.4     Disclosure Required by Law. If disclosure of Confidential Information beyond that
                            expressly authorized in this Agreement is required. by la.w, that disclosure does not
                            constitute a breach of this Agreement so long as Institution notifies Sponsor in writing as
                            far as possible in advance of the disclosure so as to allow Sponsor to take legal action to
                            protect its Confidential Information, discloses only that Confidential Information required
                            to comply with the legal requirement, and continues to maintain the confidentiality ofthis
                            Confidential Information with respect to all other third parties.

                    8.5     Survival of Obligations. For Confidential Information other than Trial Data and. Sample
                            Data, these obligations of nonuse and nondisclosure survive termination of this
                            ~~neeinent and continue for a period of five (5) years after tei7nination. Permitted uses
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 70 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                             and disclosures of Trial Data are described in Section 9(Trial Data) and 13 (Publications)
                             of this Agreement.

                    8.6      Return of Confidential Information. If requested by Sponsor in writing, Institution will
                             return all Confidential Information, at Sponsor's expense, except that required to be
                             retained at the Trial site by applicable regulations. However, Institution may retain a
                             single archival copy of the Confidential Information for the sole purpose of determining
                             the scope of obligations incurred under this Agreement.

            9.      Trial Data, Biological Samples, and Records.

                    9.1      Trial Data. During the course of the Trial, Instihition will collect and submit certain data
                             to Sponsor or its agent, as specified in the Protocol (collectively, "Trial Data").
                             Institution will ensure accurate and timely collection, recording, and submission of Trial
                             Data. Trial Data does not inchtde patient medical records or other source documentation.
                             All other original data and records of the work completed under this Agreement shall
                             remain the property ofInstitution.

                             a.      Ownership of Trial Data. Subject to Institution's right to publish the results of
                                     ti7e Trial and the non-exclusive license that permits certain uses, completed case
                                     report forms and Trial Data forwarded to Sponsor shall be the property of
                                     Sponsor.

                             b.      Non-Exclusive License. Sponsor grants Institution a royalty flee non-exclusive
                                     license, with no right to sublicense, to use Trial Data for internal research,
                                     clinical programs or educational purposes.

                                     Personal Information Protection. Each party represents and warrants that
                                     procedures compatible with relevant personal inforrnation and data protection
                                     laws and regulations will be employed so that processing and transfer of such
                                     information and data identifiers will not be impeded. All data obtained on
                                     Institution patients will be furnished to Sponsor in a coded format, which protects
                                     patient identities. Sponsor's ability to review the patients' medical record shall
                                     be subject to reasonable safeguards for the protection of patient confidentiality.

            10.     Biological Sainte. Biological Samples means any biologic material of human origin including
                    without limitation tissues, blood, plasma, urine, spinal fluid or other fluids derived from the Study
                    participants in accordance with the Protocol ("Biological Samples").

                     10.1    Instih~tion agrees to make the Biological Samples available to the Sponsor on the
                             following conditions:(a)the Biological Samples is owned by Institution;(b) Sponsor has
                             no rights to the Biological Samples other than the specific use in the Shady; (c) the
                             Biological Samples inay only be used by the Sponsor, central lab or other contacted
                             party ("Designee") to perform tests as defined in the Institutional Review Board (IRB)
                             approved Protocol and may not be stored for future unspecified use; (d) th.e Biological
                             Samples may not be sold or transferred to any other party, except a Designee; (e) at the
                             conclusion of the Study, the Biological Samples is either returned or destroyed; and (f)
                             any future use of the Biological Samples requires an ainendinent to the contact and may
                             require additional patient consent as directed by the Institutional Review Board.



                                                                                                                       Cif
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 71 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                    10.2    Records. Institution will ensure that Trial Subject's Trial records, which include the
                            Institution's copies of all Trial Data as well as relevant source documents (collectively,
                            "Records"), are kept up to date and maintained in accordance with applicable regulations
                            and institutional guidelines. Principal Investigator and Institution shall maintain
                            complete and current Study dacuinentation throughout the Trial. Upon request, but in
                            any event at the Close of the Trial, the Principal Investigator and/or Institution will
                            transfer the Trial Data to Sponsor or its designee. For the purposes of this Agreement,
                            "Close of Trial" shall mean the lock-down of all Trial data and the resolution of all
                            queries relating to the Trial.

                             a.      Retention. Institution will retain all records and docutnents pertaining to the
                                     Trial for a period in accordance with the Protocol and Applicable Law (including
                                     but not limited to, 21 CFR Parts 11.10, 56 and 312.62 and 45 CFR Part
                                     164.530(j)), but in any event no less than, fifteen (15) years after Close of the
                                     Trial unless Sponsor authorizes, in writing, earlier destruction. At the end of
                                     such required retention period, Institution will not destroy any such records until
                                     it has obtained Sponsor's prior written permission to do so; provided, however,
                                     that if Sponsor does not give written permission to Institution to destroy such
                                     records within thirty(30) days of Institution's request to Sponsor, then Institution
                                     may forward all such records to Sponsor, at Sponsor's expense, or continue to
                                     retain such records at Sponsor's expense. Institution further agrees to permit
                                     Sponsor to ensure that the records are retained for a longer period if necessary, at
                                     Sponsor expense, under an arrangement that protects the confidentiality of the
                                     records (e.g., secure off-site storage).

            11.     Inspections and Audits.

                     11.1    Access. Upon reasonable request, Sponsor, authorized representatives of Sponsor, and/or
                             authorized representatives of the FDA, inay during regular business hours examine and
                             copy: all CRFs and other Trial records (including Trial Subject records and medical
                             charts; Trial Subject consent documents; drug receipt and disposition logs); examine and
                             inspect the facilities and other activities relating to the Trial or the IRB; and observe the
                             conduct of the Trial. Site visits by Sponsor and/or study monitors will be scheduled in
                             advance for tunes mutually acceptable to Institution and Sponsor. Institution will be
                             given at least a two (2) week notice of these visits. Except as may be justified by
                             exceptional circumstances (such as an unexplained adverse event), Sponsor will
                             coordinate their efforts so that frequency of site visits to Institution will be no greater
                             than one (1) visit every six (6) to eight(8) weeks, with a visit duration of less than three
                            (3) days.

                     11.2    Notice. Institution will inform Sponsor within twenty-four (24) hours of any effort or
                             request by the FDA or other persons to inspect or contact the Institution or research staff
                             with regard to the Trial; will provide Sponsor with a copy of any communications sent by
                             the FDA or such persons; and will provide Sponsor with a copy of the actual responses
                             by Principal Investigator or Institution to such communications.

                     11.3    Cooperation. Institution and Principal Investigator will ensure the full cooperation of the
                             Institution, Principal Investigator, researchers, and IRB ineinbers with any such
                             inspection and will ensure timely access to applicable records and data. Institution will
                             promptly resolve any discrepancies that are identified between the Trial Data and the
                             Trial Subject's medical records. Institution will promptly forward to Sponsor copies of

                                                                                                                        7
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 72 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                             any inspection findings (e.g., Establishment Inspection Report or FDA Form 483) that
                             Institution receives fiom a regulatory agency in relation to the Trial.

            12.     Intellectual Property.

                    12.1     Pre-existin~ghts. The parties understand and acknowledge that inventions,
                             developments and intellectual property rights owned or controlled by Sponsor or
                             Institution and existing as of the Effective Date are the separate property of Sponsor or
                             Institution, respectively, and no license grant or assigmnent, express or implied, by
                             estoppels or otherwise, with regard thereto is intended by, or shall be inferred fiom, this
                             Agreement. It is expressly agreed that neither Institution nor Sponsor transfers by
                             operation of this Agreement to the other party any right in or license to any patents,
                             copyrights, or other proprietary right owned as of the cornmenceinent date of this
                             Agreement or arising outside ofthe research conducted under this Agreement.

                     12.2    Inventions. "Inventions" means all inventions, iinproveinents, discoveries, and
                             developments (whether or not patentable) and all intellectual property rights therein that
                             are conceived, reduced to practice or otherwise made or developed in whole or in part by
                             or on behalf of Institution, Principal Investigator, any ineinber of the Research Staff or
                             Sponsor using or incorporating the Sponsor Drug and arising during and in the course of
                             the performance of the Protocol under this Agreement or otherwise derived from the
                             Sponsor's Confidential Information provided to Institution. Inventorship shall be
                             determined in accordance with U.S. patent laws.

                     12.3    Ownership. Any Invention made, conceived or reduced to practice pursuant to or in
                             connection with the Trial, whether made solely by Institution, Principal Investigator,
                             Research Staff or agents of Institution or jointly by Principal Investigator, Research Staff,
                             agents of Institution and Sponsor, shall be owned by Sponsor.

                     12.4    Notice. Upon learning of any Invention, Institution will promptly and, within at least
                             thirty(30) days, notify Sponsor in writing of such Invention.

                     12.5    Assi~mnent and Assistance. All right, title and interest in and to the Inventions, and the
                             right to file for patents thereon in the United States and everywhere else in the world, will
                             be exchisively owned by Sponsor. Institution, on behalf of itself and Principal
                             Investigator, Research Staff and agents, agrees to assign and does hereby assign to
                             Sponsor the entire right, title and interest, both in the United States and everywhere else
                             in the world, in and to all Inventions (collectively, "Sponsor Intellectual Property").
                             The aforementioned assignment shall include the right to all causes of action for
                             infringement of any Sponsor Intellectual Property, including the right to institute,
                             process, defend and settle any suit or other legal or administrative proceeding, to enjoin
                             infringement or misappropriation of such Sponsor Intellectual Property, together with the
                             sole right to any resulting recovery of damages, royalties, profits, legal fees and costs.
                             Institution, on behalf of itself and Principal Investigator, Research Staff and agents,
                             further agrees to execute and cause to be executed any and all documents reasonably
                             necessary to vest in Sponsor the entire right, title and interest in and to all Sponsor
                             Intellecti►al Property. Sponsor will be entitled to file patent applications worldwide
                             and/or otherwise secure intellectual property protections in and to all Sponsor Intellectual
                             Property. Institution shall reasonably assist Sponsor in filing for, obtaining and
                             maintaining, patents and. all other intellect~ial property and proprietary rights in and to the
                             Sponsor Intellectual Property. Sponsor will reimburse Institirtion for all reasonable
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 73 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                             expenses incurred in providing such assistance but otherwise will owe no further
                             consideration for such assistance or with respect to any Sponsor Intellectual Property
                             rights.

            13.     Publications. Institution may publish the results of the Trial based on information collected or
                    generated by Institution, whether or not the results are favorable to the Sponsor Drug. However,
                    to ensure against inadvertent disclosure of Confidential Information or Ltnprotected Inventions,
                    prior review of the proposed publication by Sponsor will be provided, but in the interest of free
                    exchange of scientific information, Institution and Investigator may publish after the expiration of
                    thirty(30) days following mailing of the proposed publication to Sponsor. If part of amulti-center
                    trial, Institution agrees that the first publication is to be a joint publication involving all centers.
                    Principal Investigator is flee to decline to participate or be listed as an author in the joint
                    publication. If a joint manuscript has not been submitted for publication within twelve (12)
                    months of completion, abandonment or termination of Trial at all participating sites, or after
                    Sponsor confirms there will be no multicenter Study publication, whichever is earlier, Institution
                    is free to publish separately, subject to the other requirements ofthis Agreement.

            14.     Publici      Neither party will use the name of the other party or of any of the other party's
                    affiliated entities or any of its employees for promotional, publicity, endorsement or advertising
                    purposes without written permission from the other party for the particular use contemplated.
                    However, Sponsor reserves the right to identify the Principal Investigator and Institution in
                    association with a listing of the Protocol in the National Institutes of Health ("NIH") Clinical
                    Trials Data Bank, other publicly available listings of ongoing clinical trials, or other patient
                    recrltitment services or mechanisms. With regard to the use of Institution's name, all requests for
                    approval pursuant to this Section must be submitted to the Mayo Clinic Public Affairs Business
                    Relations Group, at the following E-mail address: BusinessRelations@inayo.edu at least five (5)
                    business days prior to date on which a response is needed.

            15.     Subject Injury and Indemnification.

                     15.1   In the event a Trial subject requires medical treatment for physical illness or injuiy that
                            results from the administration of the Sponsor Drug or the proper performance of any
                            Protocol procedure ("Research Related Injury") Institution will offer to provide
                            medical care and Sponsor shall reimburse Institution or other emergency care provider
                            for the reasonable and necessary costs incurred in diagnosing and treating any Research
                            Related Injury, provided said Research Related Injury is not attributable to the negligence
                            or willful malfeasance of Institution. Institution. shall notify Sponsor in advance of
                            treatment, whenever practicable, but in any event within twenty-four (24) hours of
                            provision of t~eatinent.

                     15.2    Instih~tion and Principal Investigator shall coordinate and manage the request from a
                             Trial subject for heatment and reimbursement of a Research Related Injury, and shall
                             provide to Sponsor in a timely manner, such supporting documentation and reports as
                             Sponsor may reasonably request.

                     15.3   Sponsor agrees to indemnify, defend and hold harmless ("Indemnify") the Trial
                            investigators; any institution at which the Trial is conducted, its officers, agents, and
                            employees; and the IRB that approved the Trial (collectively, "Indemnified Parties")
                            against any claim filed by a third party for damages, costs, liabilities, expenses (each a
                            "Claim") arising out of a Trial Subject injury, the design of the Trial, or the
                            specifications of the Trial protocol; Claims arising out of an injury or condition allegedly

                                                                                                                         9
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 74 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                             caused by the administration of the drug being tested; Claims arising out of Sponsor's use
                             of the research performed under this Agreernent; and infringement or misappropriation
                             Claims.

                     15.4    Exclusions. Excluded from this agreement to Indemnify are any claims for damages to
                             the extent they are resulting from (a) failure by an Indemnified Party to comply with the
                             Protocol or written instructions from Sponsor (b) failure of an Indemnified Pariy to
                             comply with any applicable FDA or other governmental regulations, or (c) malpractice,
                             negligence or willful misconduct in connection with the Trial, breach of this Agreement
                             or Protocol by an Indemnified Party.

                    15.5    Notice and Cooperation. Institution agrees to provide Sponsor with prompt notice of, and
                            full cooperation in handling, any claim that is subject to indemnification. If so requested
                            by Sponsor, Institution agrees to authorize Sponsor to cant' out the sole management of
                            defense of an indemnified claim. Institution shall have the right to be represented by
                            counsel of its own choosing, but at its own expense.

                    15.6     Settlement or Compromise. No settlement or compromise of a claim not subject to this
                             indemnification provision will be binding on Sponsor without Sponsor's prior written
                             consent. Sponsor will not unreasonably withhold such consent of a settlement or
                             compromise. Neither party will admit fault on behalf of the other party without the
                             written approval ofthat party.

                    15.7    INC Research expressly disclaims any and all liaUility whatsoever in connection with the
                            Sponsor Drug or the Trial Protocol except to the extent that such liability arises fiom INC
                            Research's negligent act, omission or willfixl misconduct.

                    15.8     Institution shall have no obligation to indemnify Sponsor or INC Research hereunder.
                             The terms of this paragraph shall survive expiration ofthis Agreement.

            16.     Termination.

                    16.1     Termination Conditions. This Agreement terminates upon the earlier of any of the
                             following events:

                             a.      Trial Completion. For purposes of this Agreement, the Trial is considered
                                     complete after conclusion of all Protocol-required. activities for all enrolled Trial
                                     Subjects; receipt by Sponsor of all relevant Protocol-required data, Trial
                                     documents and Biological Samples; and receipt of all payments due to either
                                     pariY•

                             b.      Early Termination of Trial. If the Trial is terminated. early as described below,
                                     the Agreement will terminate after receipt by Sponsor of all relevant Protocol-
                                     rec~uired data, Trial documents and Biological Samples and receipt of all
                                     payments due to either party.

                                    (1)      Termination of Trial Upon Notice. Sponsor reserves the right to
                                             terminate the Trial for any reason upon thirty (30) days written notice to
                                             Institution.



                                                                                                                       10
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 75 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                                    (2)      Immediate Termination of Trial by Sponsor. Sponsor further reserves
                                             the right to terminate the Trial immediately upon written notification to
                                             Institution for causes that include failure to enroll Trial Subjects at a rate
                                             sufficient to achieve Trial performance goals; material unauthorized
                                             deviations from the Protocol or reporting requirements; circumstances
                                             that in Sponsor's opinion pose risks to the health or well being of Trial
                                             Subjects; or regulatory agency actions relating to the Trial or the Sponsor
                                             Drug.

                                    (3)      Immediate Termination of Trial by Institution. Institution reserves the
                                             right to terminate the Trial immediately upon notification to Sponsor if
                                             requested to do so by the responsible IRB or if such tei-~nination is
                                             required to protect the health of Trial Subjects.

                    16.2    Payment upon Termination. If the Trial is terminated early in accordance with this
                            Agreement, Sponsor will provide a termination payment equal to the amount owed for
                            work already performed or earned, in accordance with Attachment A, less payments
                            already made. The termination payment will inchtde any non-cancelable expenses, other
                            than future personnel costs, so long as they were properly incurred and prospectively
                            approved by Sponsor, and, only to the extent such costs cannot reasonably be mitigated.
                            If the Trial was never initiated because of disapproval by the IRB, Sponsor will
                            reimburse Institution for IRB fees and for any other expenses that were prospectively
                            approved, in writing, by Sponsor.

                    16.3    Return of Materials. Unless Sponsor instructs otherwise in writing, Institution will
                            proir~ptly return all materials supplied by Sponsor for, at Sponsor's expense, Trial
                            conduct, including unused CRFs, and any Sponsor-supplied Equipment. Institution will
                            return and/or destroy, as applicable and at Sponsor's expense, any unused Sponsor Drug.

            17.     Insurance. The Tnstihttion and Principal Investigator will secure and maintain in full force and
                    effect throughout the performance of the Trial (and following termination of the Trial to cover
                    any claims arising from the Trial) insurance coverage for medical professional liability with
                    limits in accordance with local standards for all medical professionals conducting the Trial.

                    Sponsor will maintain insurance coverage of the kind and with liability limits appropriate to the
                    circumstances to protect against an.y claims or liabilities that may arise from its obligations under
                    this Agreement. On written request by Institution, Sponsor will provide Institution with
                    documentation of such insurance coverage.

            18.     Debarment, Exclusion, Licensure and Response. Instit~ition and Principal Investigator each
                    certify that it/she/he is not debarred under subsections 306(a) or (U) of the Federal Food, Drug, and
                    Cosmetic Act and that it/she/he will not use in any capacity the services of any person debarred
                    under such law with respect to services to be performed under this Agreement. Instit~ition and
                    Principal Investigator each also certify that it/slie/he is not exchtded from any federal health care
                    program, including Medicare and Medicaid. Institution and Principal Investigator further certify
                    that that it/she/he is not subject to a federally mandated corporate integrity agreement and has not
                    violated any applicable anti-kickback or false claims laws or regulations. During the term of this
                    Agreement and for three (3) years after its termination, Instit~ition and Principal Investigator will
                    notify Sponsor promptly in writing (to the extent possible, within ten (10) business days) if either
                    of these certifications needs to be amended in light of new information or if Institution becomes


                                                                                                                       ll
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 76 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                    aware of any material issues related to the medical licensure of any associated Trial researchers
                   (including the Principal Investigator).

            19.     Assi~;nment and Dele gation. None of the rights or obligations under this Agreement will be
                    assigned or subconhacted by Institution or Principal Investigator to another without the prior
                    written consent of Sponsor, and the express agreement of Institution, Principal Investigator and
                    the requisite new assignee or subcontractor. Principal Investigator and/or Institution must notify
                    Sponsor, in advance, prior to moving to another location. T11is Agreement will bind and inure to
                    the benefit ofthe successors and permitted assigns of the Sponsor.

            20.     Survival of Obligations. Obligations relating to Research Grant, Confidential Information,
                    Inventions, Records, Publications, Publicity, Debarment and Exclusion, and Indemnification
                    survive termination of this Agreement, as do any other provision in this Agreement or its
                    Attachtnents that by its nature and intent remains valid after the term of the Agreement.

            21.     Entire Agreement. This Agreement contains the complete understanding of the parties and will,
                    as of the Effective Date, supersede all other agreements between the parties concerning the
                    specific Trial. This Agreement inay only be extended, renewed or otherwise amended in writing,
                    by the mutual consent of the parties. No waiver of any term, provision or condition of this
                    Agreement, or breach thereof, whether by conduct or otherwise, in any one or more instances will
                    be deemed to be or construed as a further or continuing waiver of any such term, provision or
                    condition, or any prior, contemporaneous or subsequent breach thereof, of any other term,
                    provision or condition ofthis Agreement whether of a wine or different nature.

            22.     Conflict with Attachments. To the extent that terms or provisions of this Agreement conflict with
                    the terms and provisions of the Protocol, the terms and provisions of this Agreement will control
                    as to legal and business matters, and the terms and provisions of the Protocol will control as to
                    technical research and scientific matters unless expressly agreed in writing between the parties.

            23.     Relationship of the Parties. The relationship of Institution to Sponsor is one of independent
                    contractor and not one of partnership, agent and principal, employee and employer,joint venture,
                    or otherwise.

            24.     Force Ma'e1 ure. Neither party will be liable for delay in performing ar failure to perform
                    obligations under this Agreement if such delay or failure results from circumstances outside its
                    reasonable control (including, without limitation, any act of God, ~overntnental action, accident,
                    strike, tei7orism, biotenorism, lock-out or other form of industrial action) promptly notified to the
                    other party ("Farce Majeure"). Any incident of Force Majeure will not constitute a breach of
                    this Agreement and the tune for performance will be extended accordingly; however, if it persists
                    for snore than thirty (30) days, then the parties inay enter into discussions with a view to
                    alleviating its effects and, if possible, agreeing on such alternative arrangements as may be
                    reasonable in all of the circumstances.

            25.     Severability. If any provision of this Agreement is determined to be illegal or unenforceable, that
                    provision will be severed from the Agreement and the remainder will remain valid, legal, and
                    enforceable, provided that the surviving portion materially comports with the original intent of
                    the parties.

            26.     Notices. All notices required under this Agreement will be in writing and be deemed to have
                    been given when hand delivered, sent by overnight courier or cei~ti~ed mail, as follows, provided


                                                                                                                      12
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 77 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                    that all urgent matters, such as safety reports, will be promptly coininunicated via telephone, and
                    confirmed in writing:

                             SPONSOR:
                             Constellation Pharmaceuticals
                             215 First Street
                             Suite 200
                             Cambridge, MA 02142
                             Telephone: 617-714-0555

                             With a copy to:
                             INC Research, LLC
                             3201 Beechleaf Court, Suite 600
                             Raleigh, NC 27604-1547 USA
                             Attention: Site Contracts Department
                             Re: Project Code 1002933
                             Telephone: 919-876-9300

                             Institution:
                             Mayo Clinic Arizona
                             Legal Contract Administration
                             Attn: Contact Manager
                             200 First Street S.W.
                             Rochester, MN 55905
                             Facsimile:(507)284-4183

                             With a copy to:
                             Mayo Clinic Legal Department
                             Attn: General Counsel
                             200 First Sheet S.W.
                             Rochester, MN 55905
                             Facsimile:(507)284-0929

            INSTITUTION MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED,
            REGARDING ITS PERFORMANCE UNDER THIS AGREEMENT, INCLUDING BUT NOT
            LIMITED TO,THE MARKETABILITY, USE OR FITNESS FOR ANY PARTICULAR PURPOSE OF
            THE RESEARCH RESULTS DEVELOPED UNDER THIS WORK, OR THAT SUCH RESULTS DO
            NOT INFRINGE UPON ANY THIRD PARTY PROPERTY RIGHTS. FURTHER, INSTITUTION
            SHALL NOT BE LIABLE FOR SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES,E1ND
            INSTITUTION'S SOLE LIABILITY FOR DAMAGES UNDER THIS AGREEMENT SHALL BE A
            SUM EQUAL TO THE 1~MOUNT PAID BY SPONSOR TO INSTITUTION UNDER THIS
            AGREEMENT.

            Sponsor and. Institution agree that if the Study is required to be registered on Clinicaltrials.gov, Institution
            will not be deemed the responsible party pursuant to the FDA Amendments Act of 2007 (H.R. 3580).
            Any change in the designation of the responsible party to Institution, would require an amendment to this
            agreement. Results of this shady will be reported in compliance with the FDA Amendments Act of 2007
           (H.R. 3580)(FDAAA). If specifically required by the FDAAA,the results of this st~idy will be reported
            on Clinicaltrials.gov.




                                                                                                                         13
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 78 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


            The Parties are subject to and required to comply with statutes and regulations of the U.S. Goveimnent
            relating to exportation of technical data, computer software, laboratory prototypes, and other
            coininodities, including but not limited to the Arms Export Control Act, 22 U.S.C. Section 2751 et seq.
            and the Export Adininist~ation Act of 1979, as amended.

            The Parties will not use or otherwise export or re-export anything exchanged or transferred between them
            pursuant to this Agreement except as otherwise authorized by United States law and the laws of the
            jurisdiction in which it was obtained. In particular, but without limitation, items exchanged inay not be
            exported or re-exported (a) into any U.S. embargoed countries ar (b) to anyone on the U.S. Treasury
            Department's list of Specially Designated Nationals or the U.S. Department of Commerce Denied
            Person's List or Entity List. By entering into this Agreement, each Party represents and warrants that it is
            not located in any such country or on any such list. Each Party also agrees that it will not use any item
            exchanged for any purposes prohibited by United States law, including, without limitation, the
            development, design, manufacture or production or missiles, or nuclear, chemical or biological weapons.
            Each Party further agrees that it will not knowingly permit services provided pursuant to this Agreement
            to be obtained or used by any person or entity prohibited from receiving or using such services under U.S.
            law. In the event that either Party becomes aware of any suspected violations of this paragraph, that Party
            will promptly inform the other Party of such suspected violation.

            Sponsor agrees to notify Institution of any export controlled technology being provided to Institution
            under this Agreement prior to its transfer to Instit~rtion. The transfer of certain technical data and
            commodities may require a license from an agency of the U.S. Government and/or written assurances
            from Sponsor that Sponsor will not re-export certain data or commodities to certain foreign countries
            without prior approval of such agency. While Institution will cooperate with Sponsor, at Sponsor's
            expense, to secure any license that such agency deems necessary, Institution cannot guarantee that such
            license will be granted. In the event Institution is unable to obtain a license from the United States
            government for export, Institution is not liable to Sponsor.




                                               [SIGNATURE PAGE FOLLOWS]




                                                                                                                     14
                           Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 79 of 85
` DocuSign Envelope ID' 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                                               Cc~n 1iticnTi~a


                Iz~ ilic c~-~~nt tlz~~t the ~ariies ex~cutc this r1~;ies~z~lent by ~~:~c han~t~ of rl;~ctrc~~~ic~~lly s ~Yned co~~ie; c~i
                facszii~ilc si~;ncci ci~~~ies, rl~~ ~~<jitics agree that, ~~~}i~il t,ei~;~ s ~tled i>ti~ bot;~ E~<:rtie~, ibis ;1~i~c~eroe~lt ~~ill
                become efTe.c#ivc; ~~rid ~iiz<~in~. anti that faesi~itile copies ~nci/s>r elc~~~t~~oir~c sif~n~,iiur~;;; ti~-i11 c;c~tisli[ut€~
                e'videnec a binding /~~re~;iTie~it ti»itl~ the ~:xpectation t}Iat or~i~;it~ai ~i«c~~a~~ic~,za(s ~l~~t~.~ I~at~t~ 1~~~ i'xcliai~~;c:c3 iii
                y~~>~~d i~~itti.


                A~r~eec~ to az~~~ ~1_e~~~i~ca~:


                                                                                           ~:'(_DN~`!"yil.,I,A"N~l(~D~l ~'~lAii~~ ~('l+,ll'~S"~C;,~~,'r
                                DoeuSigned Gy:

                         ~Ut^e~i~,ia ~L. f'~VrcGt~
               .~~~:            FfiC~ 27GA25CF-04A6,-.
                                                                                                           ~'"     `         ~'
                ~'sl~.?1111Clil'C                                                          sx~r~~t~~~                        ~~
                 Virginia M. aruce
                ~~t'Iii~C(~ ~cl~IlC                                                        ~~Y"ITlt~l~ !~sitllC        ~~~~~~~.

                                                                                                     4
                  Director, Legal Contract Administration
                ~i'iit~.                                                                  'l'it)c
                 4/3/2014
                33;tt~                                                                     ~~~i#~.


                t ~~li~~e rs~a~c~ a~xl c~r~~~et~st.~x~cl Chic f4~r~e.~rtteiit aa~d .ici.e~t the. t~c~~cns ;~~; tlte~,~ rei~ite t~ xi~y ~acti~~ities ~s
                ~~1°i~~eci~~al 1~n°~s[i~;ato~r:


                              Uocu5i5~ned by:

                           ~~L L.4Lu.~~ I~CZ~~'3lLkCG~ 1'f.~.
               ~~.,~.7     D01 F9L1~~F~3E4~0_.                  ..~..«_..._~
                ~97~Ilai~U~'q'-



               ~'ri~tc~i~~~ Bta~,resti~ato~-
               7'itle


               }71'I~i~et~ ~3TIlC


                    4/3/2014
               93;if~




                         QS


                    ~~~
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 80 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


                                                             Attachment A

                                            RESEARCH GRANT PAYMENT TERMS

            A-1.    General Terms. Institution will be paid the per patient grant amount as outlined on Attachment B
                   (Research Grant Worksheet) per Trial Subject properly enrolled in the Trial. This amount
                    constitutes the full cotnpensation for the work to be completed by the Principal Investigator,
                    including all work and care specified in the Protocol for the Trial, along with all overhead and
                    administrative services. No compensation will be available for Trial Subjects enrolled or
                    continuing in the Trial in violation ofthe Protocol.

            A-2.    Payment Terms. Research grant payments for each Trial Subject will be made on a monthly basis
                    and based on eCRF data entered by the Institution and verified by INC Research. Payments will
                    be made in accordance with Attachment B. Monitoring will occur approximately every six (6)
                    weeks based on site enrollment and completion of data entry.

            A-3.    Non-Procedural Costs. Institution will be paid for additional non-procedural costs that are pre-
                    approved by Sponsor, as set forth in Attachment B. To request payment for such costs,
                    Institution will remit an itemized invoice to Sponsor or its designee with documentation and
                    receipts substantiating agreed-upon pass-through expenses. Any non-procedural pass-through
                    expenses will be invoiced only in the amount actually incurred with no mark-up, up to the
                    maximum amounts shown in Attachment B.

            A-4.    Final Payment. At the conclusion of the Trial, all CRFs and Trial-related documents will be
                    promptly made available for Sponsor review. The final payment will be paid once: all CIZFs
                    have been completed and received; data queries have been satisfied; all Sponsor Drug is returned;
                    and all close out issues. are resolved and procedures completed, including final IRB notification.
                    All queries must be resolved within ten (10) days of receipt by Institution any time during the
                    Trial. Sponsor or its designee will perform final reconciliation of all payments made to date
                    against total amount due and will promptly pay Institution amounts remaining unpaid, if any.
                    Institution will promptly reimburse Sponsor amounts overpaid within thirty (30) days of
                    notification by Sponsor.

            A-5.    Screen Failures. A Screen Faih~re is a consented Trial Subject who fails to meet the screening
                    visit criteria anti is thus not eligible for enrollment into the Trial. Screen Failures will be
                    reimbursed, if at all, as outlined in Attachment B, based on work completed pursuant to the
                    Protocol.

            A-6.    Necessary Procedures. Institution will be reimbursed for valid necessary visits and procedures.
                    Payment for any necessary procedure due to patient safety will be reimbursed and will require a
                    separate invoice with documentation for the medical necessity of the procedure. Where
                    practicable, Sponsor's prior written consent will be obtained, unless it will compromise the
                    integrity of the Trial or affect Trial Subject safety, in which case Sponsor will be notified as soon
                    as practicable after the fact.




                                                                                                                      16
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 81 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F


                                                             Confidential


            A-7.    Payee. The research grant payments will be made to the following payee and address:

                                     Payee Name: Mayo Clinic Arizona
                                     Payee Address: Mayo Clinic Arizona Grants
                                                      Attn: Remit Processing
                                                     PO Box 4008
                                                     Rochester, MN 55903-4008
                                     Payee Tax Identification Number: XX-XXXXXXX
                                     All checks should reference IRB Number 13-008753

            A-8.    Invoices. All invoices must be forwarded to the following as instructed:

                                     INC Research, LLC
                                     3201 Beechleaf Court, Suite 600
                                     Raleigh, NC 27604-1547 USA
                                     Attention: Accounts Payable
                                     RE: Project Code 1002933
                                     SM_AP_Americas@INCResearch.com

                    Institution will not receive any payments for pass through expenses whereby Institution has failed
                    to produce actual copy invoices or other documentation clearly substantiating that the
                    expenditures were actual, reasonable, and verifiable in the amount submitted for compensation.




                                                                                                                   17
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 82 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F
                                                             Attachment B

                                              RESEARCH GRANT WORKSHEET

                Sponsor Name: Constellation Pharmaceuticals
                      Protocol• 0610-03
                        Site PI: Leif Bergsagel, M.D.
                    Indication: Multiple Myeloma
                                 IRB 13-008753

               Screenin                                    $3,311.10
                                                 Da 1      $1,751.10
                                                 Da ~ 2 ~~   $105.30
                                                  s
                                              Da 3-7         $526.50
                 Cycle 1                         Da 8      $1,489:80
                                             Da s 9-13       $243:10
                                               ba' 14      $1,162.20
                                          Da s 15-19       $1,024.40
                                                 Da 1        $659.10
                                       , ,,.
                                           ,_ Days 2-7       $105.30
                                                 Da 8        $375.70
                 Cycle 2
                                             Da s 9-14       $105.30
                                             Da 15-21        $543.40
                                      Da 15 Echo           $1 158.30
                                                 Da~~ 1      $534.30
                                              Da /s 2-7      $105.30
                 Cycle 3                         Qa 8        $375.70
                                             Da s 9-14       $105.30
                                             Da 15-21        $543.40
                                                 Da 1        $534.30
                                              Da s 2-7       $105.30
                                                 Da 8        $375.70
                 Cycle 4
                                             Da s 9-14       $105.30
                                             Da 15-21        $543.40
                                      Da 15 Echo           $1,158.30
                                                 Da 1        $534.30
                                              Da s 2-7       $105.30
                 Cycle 5                         Da 8        $375.70
                                             Da s 9-14       $105.30
                                             Da 15-21        $543:40
                                                 Da 1        $534.30
                                              Da s 2-7       $105.30
                                                 Qa 8        $375.70
                 Cycle 6
                                             Da s 9-14       $105.30
                                             Da 15-21        $543.40
                                      Da 15 Echo           $1,158.30
                                                 Da 1        $534.30
                                              Da ~s 2-7 ~~ $105.30
                 Cycle 7                        ba 8         $375.70
                                             Da s 9-14       $105.30
                                             Day 15-21       $543.40




                                                                                       18
                   Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 83 of 85
DocuSign Envelope ID: 005D4A18-46F4-4DFD-AD60-BAD4D376AF6F




                                            Da 1           $534.30
                                         Da s 2-7          $105.30
                 Cycle 8                    Da 8           $375.70
                                        Da s 9-14          $105.30
                                        Da 15-21           $543.40
                                            Da / 1         $5.34.30
                                         Da s 2-7          $105.30
                 Cycle 9                    Da 8           $375.70
                                        Da s 9-14          $'1 Q5.30
                                        Da 15-21           $543.40
                                            Da 1           $534.30
                                         Da s 2-7          $105.30
                                            Da 8           $375.70
                Cycle 1 d
                                        Da s 9-14          $105.30
                                        Da 15-21           $543.40
                                      Da 15 Echo         $1,158.30
                                            Da 1           $534.30
                                         Da /s 2-7         $1 Q5.30
                Cycle 11                    Da $           $375.70
                                        Da s 9-14          $105.30
                                        Da 15-21           $.543.40
                                            Da 1           $534.30
                                         Da s 2-7          $105.30
                Cycle 12                    Da 8           $375.70
                                        Da s 9-14          $105.30
                                        Da 15-21           $543.40
           End of Treatment                                $561.60
             End of Stud                                   $561.60
                                          TOTAL*:       $33,798.70


                            Budget Summary*
        Per Patient Costs                                              $33,798.70
        Fees:
        Non-Refundable Start-Up Fee                                    $15,000.00
        IRB Initial Review Fee                                          $3,000.00
        IRB Continuing Review Fee                                       $1,000.00
        Protocol Maintenance Fee Year 2 and be and                      $5,500.00
        Pharmacy Maintenance Fee Year 2 and beyond                      $2,000.00

        Invoice Items
        Screen Failure (Reimbursed on a 1:1 Ratio)                      $3,311.10
        CBC with 5-Part WBC Differential                                    $8.44
        Clinical Chemistry                                                 $90.53

        *Inclusive of 30% overhead

        Constellation Pharmaceuticals or INC Research agrees to reimburse Institution for reasonable
        lodging and travel expenses incurred by Subjects whq must travel more than fifty (50) miles each
        way to the Institution in order to participate in the Study. These subjects will be compensated at
        a rate of 24 cents per mile, up to $20 for hotel parking, and up to a maximum of $150 per night
        for a hotel stay. Institution's invoice to INC Research for such expenses must include supporting
        documentation.


                                                                                                             19
                     Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 84 of 85

                                                                                                                                                    Give Form to the
 Form ■ ~ ~~                                               Request for Taxpayer                                                                     requester. Do not
(Rev. August 2013)
 Department of the Treasury
                                                 Identification Number and Certification                                                            send to the IRS.
 Internal Revenue Service
                  ~s shown on your income tax return)
                Clinic Arizona
         Business                     entity name, if         from above
    CV
     N
     m
    a                                                                                                                                   Exemptions(see instructions):
            appropriate box for federal tax classification:
    c Check
    0 ❑ individual/sole proprietor       ❑ C Corporation             ❑ S Corporation       ❑ Partnership       ❑ TrusUestate
 a~ e                                                                                                                                   Exempt payee code (if any)
~v            Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=partnership)►                Exemption irom FATCA reporting
0
 i~
C N
                                                                                                                                        code (if any)
'C
 a y          Other (see instructions)►                                            NOn-Profit
              ass (number, street, and apt. or suite no.)                                                                       name
    v
    d
    a 13400 East Shea Boulevard
    N City, state, and ZIP code
    ~i
       Scottsdale, AZ 85259
         List account numbers) here (optiona



                                                                                                          Social security number
 Enter your TIN in the appropriate box. The TiN provided must match the name given on the "Name" line ~
 to avoid backup withholding.. For individuals, this is your social security number (SSN). However, fora
 resident alien, sole proprietor, or disregarded entity, see the Part i instructions on page 3. For other
 entities, it is your employer identification number (EIN). If you do not have a number, see How to get a ~ ~m _
 TIN on page 3.
                                                                                                          Employer identification number
 Note. If the account is in more than one name, see the chart on page 4 for guidelines on whose
 number to enter.                                                                                                                                                       0
                                                                                                          8 6 - 0 8 0 0 1 5

                    Certification
 Under penalties of perjury, I certify that:
 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and
 2. I am not subject to backup withholding becawse: (a) I am exempt from backup withholding, or (b) I have not been notified by the internal Revenue
    Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am
    no longer subject to backup withholding, and
 3. I am a U.S. citizen or other U.S. person (defined below), and
 4. The FATGA codes) entered on this form (if any) indicating that I am exempt from FATCA reporting is correct.
 Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding
 because you have failed to report all- interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage
 interest paid, acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and
 generally, payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the
 instructions on page 3.
 Sign         Signature of
 Here         u.s. persoro►                                    ~                                       gate ► _    f

                                                                                           withholding tax on foreign partners' share of effectively connected income, and
 General Instructions                                                                        4. Certify that FATCA codes) entered on this form (if any) indicating that you are
 Section references are to the internal Revenue Code unless otherwise noted.               exempt from the FATCA reporting, is correct.
 Future developments. The IRS has created a page on IRS.gov for information                Note. If you are a U.S. person and a requester gives. you a form other than Form
 about Form W-9, at www.irs.gov/w9. Information about any future developments              W-9 to request your TIN, you must use the requester's form if it is substantially
 affecting Form W-9 (such as legislation enacted after we release it) will be posted       similar to this Form W-9.
 on that page.                                                                             Definkion of a U.S. person. For federal tax purposes, you are considered a U.S.
                                                                                           porson if you are:
 Purpose. of Form                                                                          • An individual who is a U S cit(zen or U S resident alien'
 A person. who Is required to file an Information return with the IRS must obtain your
 correct taxpayer identification number (fIN) to report, for example, income paid to       • A partnership, corporation, company, or association created or organized in the
 you, payments made to you in settlement of payment card and third party network           United States or under the laws of trie United States,
 transactions, real estate transactions, mortgage interest you paid, acquisition or        • An estate (other than a foreign estate), or
 abandonment of secured property, cancellation of debt, or contributions you made          .A domestic trust (as defined in Regulations section 301.7701-7).
 to an IRA.
                                                                                           Special rules for paHnerships. Partnerships that conduct a trade or business in
    Use Form W-9 only if you are a U.S. person (including a resident alien), to            the United States are generally required to pay a withholding tax under section
 provide your correct TIN to the person requesting it (the requester) and, when            1446 on any foreign partners' share of effectively connected taxable income from
 applicable, to:                                                                           such business. Further, in certain cases where a Form W-9 has not been received,
    t . Certify that the TIN you are giving is correct (or you are waiting for a number    the rules under section 1446 require a partnership to presume that a partner is a
 to be issued),                                                                            foreign person, and pay the section 1446 withholding tax. Therefore, if you are a
    2. Certify that you. are not subject to backup withholding, or                         U.S. person that is a partner in a partnership conducting a trade or business in the
                                                                                           United States, provide Form W-9 to the partnership to establish your U.S. status
    3. Claim exemption from backup withholding if you are a U.S. exempt payee. If          and avoid section 1446 withholding on your share of partnership income.
 applicable, you are also certifying that as a U.S. person, your allocable share of
 any partnership income from a U.S. trade or business is not subject to the
                                                                                  Cat. No. 10231X                                                    Form W-9 (Rev. 8-2013)
Case 2:17-cv-00109-JJT Document 58-2 Filed 11/19/18 Page 85 of 85
